Exhibit 10.1

 

--------------------------------------------------------------------------------

Up To $35,000,000

REVOLVING CREDIT AGREEMENT

among

MIPS TECHNOLOGIES, INC.,

as the Borrower,

VARIOUS FINANCIAL INSTITUTIONS,

as the Lenders,

JEFFERIES FINANCE LLC,

as Sole Lead Arranger, Sole Bookrunner,

Collateral Agent, Administrative Agent,

Sole Syndication Agent and Sole Underwriter

Dated as of August 24, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1    DEFINITIONS    10

Section 1.1

  

Defined Terms

   10

Section 1.2

  

Other Definitional Provisions

   34

Section 1.3

  

Cross References

   35

Section 1.4

  

Conversion of Currencies

   35 ARTICLE 2    AMOUNT AND TERMS OF REVOLVING COMMITMENTS; BORROWING
PROCEDURES    36

Section 2.1

  

Revolving Commitments

   36

Section 2.2

  

Optional Reduction of Revolving Commitment Amounts

   36

Section 2.3

  

Borrowing Procedures for Revolving Loans

   36

Section 2.4

  

Conversion and Continuation Options

   37

Section 2.5

  

[Reserved]

   37

Section 2.6

  

Reliance by Administrative Agent

   38 ARTICLE 3    REPAYMENTS, PREPAYMENTS, INTEREST AND FEES    38

Section 3.1

  

Maturity of Revolving Loans; Repayments and Prepayments of Revolving Loans;
Revolving Commitment Amount Reductions

   38

Section 3.2

  

Application of Prepayments

   40

Section 3.3

  

Interest Provisions

   41

Section 3.4

  

Fees

   42 ARTICLE 4    CERTAIN EURODOLLAR RATE AND OTHER PROVISIONS    42

Section 4.1

  

Computation of Interest and Fees; Payments

   42

Section 4.2

  

Inability to Determine Interest Rate

   43

Section 4.3

  

Pro Rata Treatment; Proceeds of Collateral

   44

Section 4.4

  

Increased Costs

   45

Section 4.5

  

Taxes

   46

Section 4.6

  

Funding Losses

   48

Section 4.7

  

Change of Lending Office; Replacement of Lenders

   48

Section 4.8

  

Eurodollar Rate Lending Unlawful

   49 ARTICLE 5    CONDITIONS PRECEDENT    49

Section 5.1

  

Conditions to Initial Revolving Loans

   49

Section 5.2

  

All Revolving Loans

   53 ARTICLE 6      REPRESENTATIONS AND WARRANTIES    54

Section 6.1

  

Financial Condition

   54

Section 6.2

  

No Material Adverse Change

   55

Section 6.3

  

Existence, Power and Qualification

   55

Section 6.4

  

Due Authorization

   55

Section 6.5

  

Government Approval

   55

Section 6.6

  

Due Execution and Delivery; Enforceable Obligations

   56

Section 6.7

  

Non-Contravention

   56

Section 6.8

  

Compliance with Law

   56

Section 6.9

  

Litigation

   56

Section 6.10

  

No Default

   56

Section 6.11

  

Ownership of Property; Liens

   56

Section 6.12

  

Intellectual Property

   57

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 6.13

  

Taxes

   57

Section 6.14

  

Federal Regulations

   57

Section 6.15

  

Labor Matters

   57

Section 6.16

  

ERISA

   57

Section 6.17

  

Investment Company Act; Other Regulations

   58

Section 6.18

  

Subsidiaries

   58

Section 6.19

  

Use of Proceeds

   58

Section 6.20

  

Environmental Matters

   58

Section 6.21

  

Accuracy of Information, etc

   59

Section 6.22

  

Security Documents

   60

Section 6.23

  

Solvency

   60

Section 6.24

  

Real Properties; Mortgaged Properties

   60

Section 6.25

  

Capitalization

   61

Section 6.26

  

Insurance

   61

Section 6.27

  

Acquisition Documentation

   61

Section 6.28

  

Anti-Terrorism Law

   61 ARTICLE 7      AFFIRMATIVE COVENANTS    62

Section 7.1

  

Financial Statements

   62

Section 7.2

  

Certificates; Other Information

   63

Section 7.3

  

Notice of Default, Litigation or Certain Other Matters

   64

Section 7.4

  

Maintenance of Existence; Compliance with Laws, etc

   65

Section 7.5

  

Insurance

   66

Section 7.6

  

Maintenance of Properties

   66

Section 7.7

  

Inspection of Property; Books and Records; Discussions

   66

Section 7.8

  

Payment of Obligations

   67

Section 7.9

  

Environmental Laws

   67

Section 7.10

  

Use of Proceeds

   67

Section 7.11

  

Additional Collateral; Additional Subsidiaries, etc

   67

Section 7.12

  

Post-Closing Covenants

   69 ARTICLE 8    NEGATIVE COVENANTS    69

Section 8.1

  

Leverage Ratio

   69

Section 8.2

  

Indebtedness

   69

Section 8.3

  

Liens

   71

Section 8.4

  

Fundamental Changes

   73

Section 8.5

  

Disposition of Assets

   74

Section 8.6

  

Restricted Payments

   75

Section 8.7

  

Capital Expenditures

   75

Section 8.8

  

Investments

   75

Section 8.9

  

Transactions with Affiliates

   77

Section 8.10

  

Sales and Leasebacks

   77

Section 8.11

  

Changes in Fiscal Periods

   77

Section 8.12

  

Prepayment and Cancellation of Indebtedness

   77

Section 8.13

  

Agreements Restricting Liens

   77

Section 8.14

  

Agreements Restricting Subsidiary Distributions

   78

Section 8.15

  

Lines of Business

   78

Section 8.16

  

Hazardous Materials

   78

Section 8.17

  

Amendments to Acquisition Documentation Intercom any Subordination Agreements

   78

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 8.18

  

Issuance of Equity Interests

   79 ARTICLE 9    EVENTS OF DEFAULT    79

Section 9.1

  

Listing of Events of Default

   79

Section 9.2

  

Action if Bankruptcy

   81

Section 9.3

  

Action if Other Event of Default

   82 ARTICLE 10    THE ADMINISTRATIVE AGENT    82

Section 10.1

  

Appointment

   82

Section 10.2

  

Delegation of Duties

   82

Section 10.3

  

Exculpatory Provisions

   82

Section 10.4

  

Reliance by Administrative Agent

   83

Section 10.5

  

Notice of Default

   83

Section 10.6

  

Non-Reliance on Administrative Agent and Other Lenders

   83

Section 10.7

  

Indemnification

   84

Section 10.8

  

Agent in Its Individual Capacity

   84

Section 10.9

  

Successor Administrative Agent

   84 ARTICLE 11    MISCELLANEOUS    85

Section 11.1

  

Amendments and Waivers

   85

Section 11.2

  

Notices, etc

   86

Section 11.3

  

No Waiver; Cumulative Remedies

   87

Section 11.4

  

Survival of Representations and Warranties

   87

Section 11.5

  

Payment of Expenses and Taxes

   88

Section 11.6

  

Indemnification of Secured Parties

   88

Section 11.7

  

Successors and Assigns; Participations and Assignments

   90

Section 11.8

  

Adjustments; Set-off

   92

Section 11.9

  

Counterparts

   93

Section 11.10

  

Severability

   93

Section 11.11

  

Other Transactions

   93

Section 11.12

  

Integration

   93

Section 11.13

  

GOVERNING LAW

   93

Section 11.14

  

Submission To Jurisdiction; Waivers

   93

Section 11.15

  

Acknowledgments

   94

Section 11.16

  

Releases of Guarantees and Liens

   94

Section 11.17

  

Syndication Agent

   95

Section 11.18

  

USA PATRIOT Act Notice

   95

Section 11.19

  

WAIVER OF JURY TRIAL

   95

Section 11.20

  

Judgment Currency

   95

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS:

 

EXHIBIT A    Form of Revolving Note EXHIBIT B    Form of Borrowing Request
EXHIBIT C    Form of Compliance Certificate EXHIBIT D    Form of Borrower
Closing Date Certificate EXHIBIT E    Form of Guaranty EXHIBIT F    Form of
Obligor Security Agreement EXHIBIT G    Form of Intercompany Subordination
Agreement EXHIBIT H    Form of Officer’s Solvency Certificate EXHIBIT I    Form
of Legal Opinion of Counsel to the Obligors EXHIBIT J    Form of Lender
Assignment Agreement



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT, dated as of August 24, 2007, among MIPS
Technologies, Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), and Jefferies Finance LLC (“JF”), as Administrative
Agent (in such capacity, together with any other Person appointed as the
successor Administrative Agent pursuant to Section 10.9, the “Administrative
Agent”), as Collateral Agent (as defined below), sole bookrunner, sole lead
arranger (in such capacity, the “Arranger”), sole syndication agent (in such
capacity, the “Syndication Agent”) and sole underwriter. Capitalized terms used
herein are defined in Section 1.1.

WITNESSETH:

WHEREAS, pursuant to a Share Purchase Agreement dated on or around August 24,
2007 (as amended, supplemented, amended and restated or otherwise modified from
time to time in accordance with Section 8.17, the “Acquisition Agreement”),
among the Borrower, Atlantic Acqco, Limitada, a company incorporated under the
laws of Portugal and an indirect Subsidiary of the Borrower (the “Buyer”), the
selling shareholders listed on Schedule I of the Acquisition Agreement (the
“Sellers”) and Espirito Santo Ventures—Sociedade De Capital de Risco, SA, as the
Shareholders’ Representative (as defined in the Acquisition Agreement), Buyer
agreed to acquire all outstanding Equity Interests of the Target (the
“Acquisition”) for an aggregate purchase price of (i) $147,000,000, (ii) up to
€1,200,000 in cash if Target receives a specified grant from the Portuguese
government and (iii) shares of common stock of the Borrower or cash in an amount
up to $5,000,000 upon the Target’s achievement of certain revenue targets as set
forth in Section 2 of the Acquisition Agreement (collectively, the “Purchase
Price”);

WHEREAS, promptly following the making of the initial Revolving Loans in an
amount not to exceed $20,000,000, and in any event, no later than August 30,
2007, the Acquisition shall be consummated and the Buyer shall own directly 100%
of the outstanding Equity Interests of the Target;

WHEREAS, the Borrower will use the proceeds of the Revolving Loans made on the
Closing Date to support the obligations of the Borrower under the Acquisition
Agreement and, thereafter, for general corporate purposes and working capital
needs;

WHEREAS, in connection with the Acquisition, and for the other purposes
specified in Section 7.10 and subject to the terms and conditions of this
Agreement, the Borrower desires to obtain from the Lenders Revolving Commitments
pursuant to which Revolving Loans, in a maximum aggregate principal amount
outstanding at any time not to exceed the Revolving Commitment Amount then in
effect, will be made to the Borrower from time to time during the Revolving
Commitment Period;

WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth, to extend the Revolving Commitments and make Revolving
Loans to the Borrower;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR” means, for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the higher of: (a) the Base Rate in effect on such
day and (b) 0.50% per annum above the



--------------------------------------------------------------------------------

Federal Funds Effective Rate in effect on such day. Any change in the ABR due to
a change in the Base Rate or the Federal Funds Effective Rate shall be effective
as of the opening of business on the effective day of such change in the Base
Rate or the Federal Funds Effective Rate, as the case may be.

“ABR Revolving Loans” means Revolving Loans having a rate of interest based upon
the ABR.

“Acquisition” is defined in the first recital.

“Acquisition Agreement” is defined in the first recital.

“Acquisition Documentation” means, collectively, the Acquisition Agreement, all
schedules, exhibits and annexes thereto, the non-competition and
non-solicitation agreements, the Agreement Regarding Treatment of Options (as
defined in the Acquisition Agreement), the Founders Deferral Escrow Agreement,
the Indemnification Escrow Agreement, and all side letters and agreements
entered into in connection with any of the foregoing, in each case, as amended,
supplemented or otherwise modified from time to time as permitted by
Section 8.17.

“Administrative Agent” is defined in the preamble.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the Equity
Interests having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of, or veto, the management and policies of such Person, whether by
Contractual Obligation of any Person, Applicable Law or otherwise (including
being, or directly or indirectly controlling, a general partner, managing member
or other Person or Persons of such Person).

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to the amount of such Lender’s Revolving Commitment then in effect or, if
the Revolving Commitments have been terminated, the aggregate amount of all
Revolving Loans held by such Lender then outstanding.

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposures of all Lenders at such time.

“Agreement” means this Credit Agreement, together with all exhibits and
schedules hereto, as amended, supplemented, amended and restated or otherwise
modified from time to time.

“Alternative Currency” means any lawful currency other than Dollars that is
freely transferable in Dollars.

“Applicable Law” means as to any Person, property, transaction or event, all
present and future laws, treaties, statutes, regulations, judgments and decrees
(in each case, whether international, foreign, federal, state or local)
applicable to or binding upon such Person, property, transaction or event
(whether or not having the force of law with respect to regulatory matters
applicable to the Administrative Agent and the Lenders) and all applicable
requirements, requests, official directives, consents, approvals,
authorizations, guidelines, rules, orders and policies of any Governmental
Authority having or purporting to have authority over such Person, property,
transaction or event.

 

-11-



--------------------------------------------------------------------------------

“Applicable Margin” means 1.25%, in the case of ABR Revolving Loans, and 2.25%,
in the case of Eurodollar Revolving Loans.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” is defined in the preamble.

“Asset Sale” means any Disposition of property or series of related Dispositions
of property (excluding any such Disposition permitted by Section 8.5 (b), (c),
(e) or (j)) that yields gross proceeds to the Borrower or any of its
Subsidiaries (valued at the cash consideration received or, in the case of
non-cash consideration, the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities or the fair
market value thereof in the case of other non-cash proceeds) in excess of the
Dollar Equivalent of $100,000 for any such Disposition or series of related
Dispositions and the Dollar Equivalent of $1,000,000 for all such Dispositions
during the term of this Agreement.

“Assignment Effective Date” is defined in Section 11.7(d).

“Assignor” is defined in Section 11.7(c).

“Authorized Officer” means, relative to any Obligor, those of its officers, or
the officers of its general partners or managing members (as applicable), whose
signatures and incumbency shall have been certified to the Administrative Agent
and the Lenders pursuant to Section 5.1(n) or Section 7.11(c).

“Back-to-Back Loan Transaction” means a series of related transactions
consummated in accordance with all Applicable Law between the Buyer or Target,
any other Obligor, and one or more financial institutions (such financial
institutions, the “Back-to-Back Lenders”), the purpose of which is to effect an
intercompany loan between such Obligor, as the lender, and the Buyer or Target,
as the borrower, in each case on terms and conditions and subject to
documentation in form and substance satisfactory to the Administrative Agent.

“Base Rate” means the rate of interest per annum published from time to time by
the Wall Street Journal as the “Prime Rate,” provided, that if such rate is
unavailable, the Base Rate shall be the base rate of the Reference Lender as in
effect at such time in the United States.

“Benefited Lender” is defined in Section 11.8(a).

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower Closing Date Certificate” means the closing date certificate executed
and delivered by the Borrower pursuant to the terms of this Agreement,
substantially in the form of Exhibit D.

“Borrower” is defined in the preamble.

 

-12-



--------------------------------------------------------------------------------

“Borrower Materials” is defined in Section 11.2(c).

“Borrowing” means Revolving Loans of the same Type and, in the case of
Eurodollar Revolving Loans, having the same Interest Period, made by all Lenders
required to make such Revolving Loans on the same Borrowing Date and pursuant to
the same Borrowing Request in accordance with ARTICLE 2.

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the Lenders to make Revolving Loans hereunder to the
Borrower.

“Borrowing Request” means a Revolving Loan request and certificate duly executed
by an Authorized Officer of the Borrower, substantially in the form of Exhibit
B.

“Business” means the business operated by the Borrower and its Subsidiaries on
the Closing Date and other businesses directly related thereto.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in the state where the Administrative Agent’s Funding Office is
located are authorized or required by law to close, provided, that with respect
to notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Revolving Loans, such day is also a day for trading by
and between banks in Dollar deposits in the London interbank eurodollar market.

“Business Entity” means a partnership, limited partnership, limited liability
partnership, corporation (including a business trust), limited liability
company, unlimited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity.

“Buyer” is defined in the first recital.

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, all expenditures made, directly or indirectly, by such Person or
any of its Subsidiaries during such period for equipment, fixed assets, real
property (other than undeveloped real property, land under development, houses
under construction and building lots) or improvements, or for replacements or
substitutions therefor or additions thereto (excluding normal replacements and
maintenance that are properly charged to current operations as operating
expenses in accordance with GAAP), that have been or should be, in accordance
with GAAP, reflected as additions to property, plant or equipment on a
Consolidated balance sheet of such Person or have a useful life of more than one
year or otherwise are or should be classified as capital expenditures in
accordance with GAAP; provided, that “Capital Expenditures” shall not include
(a) any expenditure made with the proceeds of Asset Sales to the extent that a
Reinvestment Notice with respect thereto was delivered in accordance with
Section 3.1(c)(iv), (b) insurance and condemnation proceeds to the extent that a
Reinvestment Notice with respect thereto was delivered in accordance with
Section 3.1(c)(iv), (c) interest capitalized during such period, (d) to the
extent permitted by this Agreement, any expenditure of the Net Cash Proceeds of
any issuance or sale of Equity Interests by the Borrower or its Subsidiaries,
(e) any expenditures made by such Person or its Subsidiaries to acquire (by
purchase or otherwise) the business, property or fixed assets of any other
Person that, as a result of such acquisition, becomes a Subsidiary of such
Person if permitted by Section 8.8, or (f) any portion of the Purchase Price
paid pursuant to the Acquisition Agreement. For purposes of this definition, the
purchase price of equipment that is purchased simultaneously with the trade in
of existing equipment or with condemnation proceeds or insurance proceeds shall
be included in Capital Expenditures only to the extent

 

-13-



--------------------------------------------------------------------------------

of the gross amount of such purchase price less the credit granted by the seller
of such equipment for the equipment being traded in at such time or the amount
of such condemnation proceeds or insurance proceeds, as the case may be.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
to the extent such obligations are required to be classified and accounted for
as capital leases on a balance sheet of such Person under GAAP and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens other than Liens
created under the Security Documents and having a maturity of not greater than
365 days (or such lesser period of time as is specified in this definition) from
the date of acquisition thereof:

(a) readily marketable direct obligations issued by, or directly,
unconditionally or insured or guaranteed fully as to interest and principal by,
the United States government or issued by any agency or instrumentality thereof
and backed by the full faith and credit of the United States;

(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by (x) any Lender or (y) any commercial bank that issues (or
the parent of which issues) commercial paper rated as described in clause (d)
below, is organized under the laws of the United States or any state thereof and
has combined capital and surplus aggregating in excess of $500,000,000;

(c) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days, with respect to securities issued or fully guaranteed or insured
by the United States government;

(d) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition;

(e) investments in money market, mutual or similar funds 90% of whose assets are
composed of securities of the type described in clauses (a) through (d) of this
definition; and

(f) demand deposit accounts maintained in the ordinary course of business.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“Change in Control” means any of the following events or occurrences:

(a) the failure of the Borrower or any applicable Obligor at any time to
directly own beneficially and of record on a fully diluted basis 100% of the
outstanding Equity Interests of any Subsidiary Guarantor (except to the extent
resulting from one or more transactions permitted under Section 8.4); or

 

-14-



--------------------------------------------------------------------------------

(b) any person or group of persons (within the meaning of the United States
Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the United States
Securities and Exchange Commission under the United States Securities Exchange
Act of 1934, as amended) of 50% or more of the issued and outstanding Equity
Interests of the Borrower; or

(c) during any period of 24 consecutive months, individuals who at the beginning
of such period constituted the board of directors of the Borrower (together with
any new directors whose election to such board of directors or whose nomination
for election by the holders of Equity Interests in the Borrower was approved by
a majority of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of directors of the Borrower then in office.

“Closing Date” means the date on which the initial Borrowing is made.

“Closing Date Amount” means $20,000,000.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means, collectively, all property of the Obligors, now owned or
hereafter acquired, upon which a Lien is purported to be created by any Security
Document.

“Collateral Agent” means the Administrative Agent acting as Collateral Agent for
the Secured Parties pursuant to the Security Documents.

“Commitment Fee Rate” means a rate per annum equal to 0.375%.

“Commitment Termination Event” means any of the following:

(a) the occurrence of any Event of Default with respect to the Borrower or any
other Obligor described in Section 9.1(f); or

(b) the occurrence of any other Event of Default and either (i) all or any
portion of the Revolving Loans shall have been declared to be due and payable
pursuant to ARTICLE 9 or (ii) the Administrative Agent, acting at the direction
of the Required Lenders, shall have given notice to the Borrower that the
Revolving Commitments have been terminated.

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Borrower substantially in the form of Exhibit C or in
such other form as the Administrative Agent may from time to time request for
the purpose of monitoring the Borrower’s compliance with the financial covenant
contained herein.

 

-15-



--------------------------------------------------------------------------------

“Consolidated” refers to the consolidation of financial reporting in accordance
with GAAP and, when used with respect to the financial covenant set forth in
Section 8.1 or any element thereof or defined term used therein, refers to the
relevant Person and its Consolidated Subsidiaries determined on a Consolidated
basis.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Obligor in substantially the form of Annex IV to the
Obligor Security Agreement.

“Covered Taxes” is defined in Section 4.5(a).

“Debt” means all Indebtedness of the type referred to in clause (a), (b), (c),
(d), (f), (h), (i) and (j) of the definition of Indebtedness; provided, however,
that in the case of any such Indebtedness of the type referred to in clause (c)
or (d) of the definition of “Indebtedness,” such Indebtedness shall constitute
Debt only to the extent that such Indebtedness represents payments that (x) are
scheduled payments or payments required at the expiration of the lease term or
at maturity and (y) represent repayment of principal amounts advanced under the
applicable lease.

“Default” means any Event of Default or any condition, occurrence or event that,
after the giving of notice, the lapse of time, or both, would constitute an
Event of Default.

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition (other than a
license or lease of property for fair value and in the ordinary course of
business) of all or any part of such property. The terms “Dispose” and “Disposed
of” shall have correlative meanings.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable or exercisable), or upon the happening of any event, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the first anniversary of the Stated Revolving Loan Maturity
Date, (b) is convertible into or exchangeable or exercisable (unless at the sole
option of the issuer thereof) for (i) debt securities or other Indebtedness or
(ii) any Equity Interests referred to in (a) above, in each case at any time on
or prior to the first anniversary of the Stated Revolving Loan Maturity Date, or
(c) contains any repurchase obligation that may come into effect prior to
payment in full of all Obligations, in each case, unless any corresponding
rights and remedies of the holders of such Equity Interests are expressly
(i) subordinated in writing addressed to the Administrative Agent and the
Lenders to the Obligations on terms and conditions reasonably satisfactory to
the Administrative Agent, and (ii) otherwise on terms and conditions reasonably
satisfactory to the Administrative Agent.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in any Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange quoted by

 

-16-



--------------------------------------------------------------------------------

the Pacific Exchange Rate Service on the date of determination (or, if such date
is not a Business Day, the last Business Day prior thereto) to prime banks in
New York for the spot purchase in the New York currency exchange market of such
amount of Dollars with such Alternative Currency or (c) if such amount is
denominated in any other currency, the equivalent of such amount in Dollars as
determined by the Administrative Agent using any method of determination it
deems appropriate.

“Dollars” and “$” mean dollars in lawful currency of the United States.

“Domestic Subsidiary” means any Subsidiary of the Borrower, unless such
Subsidiary is a Foreign Subsidiary.

“EBITDA” means, for any Person for any period, Net Income for such period plus,
without duplication and to the extent reflected as a charge in the statement of
such Net Income for such period, the sum of (a) provisions for franchise tax and
income tax expense and withholding tax expense incurred in connection with
cross-border transactions, (b) Interest Expense, (c) depreciation and
amortization expense, (d) any extraordinary or unusual non-recurring non-cash
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Net Income for such period, non-cash losses on
sales of assets outside of the ordinary course of business) other than non-cash
charges resulting in the accrual of reserves for cash charges in any future
period, including impairment charges, and any other non-cash charges, (e) any
non-cash charges for stock compensation expense adjustments to comply with FAS
123R and for the amortization of amounts in the Founders Deferral Escrow Account
if and to the extent such amounts constitute employee compensation and minus, to
the extent included in the statement of such Net Income for such period, the sum
of (i) interest income, (ii) any extraordinary or unusual non-recurring non-cash
income or non-cash gains (including, whether or not otherwise includable as a
separate item in the statement of such Net Income for such period, non-cash
gains on the sales of assets outside of the ordinary course of business) and
(iii) any other non-cash income, all as determined on a Consolidated basis;
provided, however, that “EBITDA” for the Fiscal Quarters ending December 31,
2006, March 31, 2007 and June 30, 2007, shall be deemed to be $5,189,000,
$3,260,000 and $3,299,000, respectively.

“Effective Date” means, on and after the date that each of the conditions
precedent set forth in ARTICLE 5 are satisfied and counterparts of this
Agreement executed on behalf of the Borrower, the Administrative Agent and each
Lender (or notice thereof satisfactory to the Administrative Agent) shall have
been received by the Administrative Agent, the date of this Agreement.

“Eligible Assignee” means: (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; or (d) any other Person (other than an individual) approved by
(i) the Administrative Agent (such approval not to be unreasonably withheld),
and (ii) unless an Event of Default has occurred and is continuing, the Borrower
(such approval not to be unreasonably withheld), provided that neither any
Obligor nor any Affiliate of an Obligor shall qualify as an Eligible Assignee
under this definition.

“Environment” means, without limitation, any of the following media:

(a) land, including surface land, sub-surface strata, sea bed and riverbed under
water (as described in clause (b) hereof) and any natural or man-made
structures;

 

-17-



--------------------------------------------------------------------------------

(b) water, including coastal and inland waters, navigable waters, surface
waters, ground waters, drinking water supplies and waters in drains and sewers,
surface and sub-surface strata; and

(c) air, including indoor and outdoor air and air within buildings and other
man-made or natural structure above or below ground, and includes any living
organism or systems supported by any such media.

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, in each case above, to the extent
imposing liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation). Environmental Laws
include the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980 (42 U.S.C. §§ 9601 et seq.) (“CERCLA”); the Hazardous Materials
Transportation Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.);
the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance
Control Act (15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et
seq.); the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents thereof and any transfer of ownership notification or approval
statutes.

“Environmental Liability” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants), fines, penalties, sanctions and interest, in each case above,
incurred as a result of or related to any claim, suit, action, investigation,
proceeding or demand by any Person, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute or common law,
including any arising under or related to any Environmental Laws, Environmental
Permits, or in connection with any Release or threatened Release or presence of
a Hazardous Material whether on, at, in, under, from or about or in the vicinity
of any real or personal property.

“Environmental Permit” means, without limitation, any consent, license, permit,
permission, grant, waiver, order, registration, authorization, approval,
exemption or similar right or privilege issued by any Governmental Authority
pursuant to any Environmental Law.

“Equity Interests” means, with respect to any Person, (a) any and all shares,
interests, participations, rights or other equivalents (however designated,
whether voting or non-voting) of or interests in corporate or capital stock,
including shares of preferred or preference stock of such Person, (b) all
partnership interests (whether general or limited) of such Person, (c) all
membership interests or limited liability company interests in such Person,
(d) all beneficial interests in a trust or similar entity, (e) all other equity
or ownership interests in such Person of any other type and (f) all warrants,
rights or options to purchase or otherwise acquire any of the foregoing.

 

-18-



--------------------------------------------------------------------------------

“Equity Issuance” means the issuance or sale of any Equity Interests of any
Subsidiary or the Borrower by the Borrower or any of the Subsidiaries of the
Borrower other than (a) the issuance or sale of Equity Interests to directors,
employees and consultants of the Borrower or any of its Subsidiaries, (b) the
issuance or sale of director’s qualifying shares or similar Equity Interests of
a Subsidiary of the Borrower to the extent required by Applicable Law or (c) the
issuance of any Equity Interests necessary to create the Restructured
Subsidiary.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Escrow Accounts” means, collectively, (a) the “Indemnification Escrow Account”,
as defined in the Indemnification Escrow Agreement, and (b) the “Founders
Deferral Escrow Account”, as defined in the Founders Deferral Escrow Agreement.

“Closing Date Amount” means the lesser of (a) the aggregate amount deposited by
the Borrower with the Indemnification Escrow Agent and the Founders Deferral
Escrow Agent in the Escrow Accounts on the Closing Date and (b) $20,000,000.

“Euro” and the sign “€” each means the single currency of participating members
of the States of the European Union.

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurodollar Revolving Loan, the aggregate (without duplication) of the maximum
rates (expressed as a decimal fraction) of reserve requirements in effect on
such day (including basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Adjusted Rate” means, with respect to each day during each Interest
Period pertaining to a Eurodollar Revolving Loan, a rate per annum determined
for such day in accordance with the following formula (rounded upward to the
nearest 1/16th of 1%):

 

                      Eurodollar Rate                               
1.00 - Eurocurrency Reserve Requirements

“Eurodollar Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Revolving Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on the
Reuters screen LIBOR01 page as of 11:00 a.m., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Reuters screen LIBOR01 page (or otherwise on such screen), the
“Eurodollar Rate” shall be the rate per annum (rounded to the nearest 1/16 of
1%) determined (a) by reference to such other comparable publicly available
service for displaying an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for

 

-19-



--------------------------------------------------------------------------------

delivery on the first day of such Interest Period) with a term equal to such
Interest Period as may be selected by the Administrative Agent and determined as
of 11:00 a.m., London time, two Business Days prior to the beginning of such
Interest Period or (b) in the absence of such availability, by reference to the
rate at which the Administrative Agent is offered Dollar deposits at or about
11:00 a.m. (local time at the Funding Office), two Business Days prior to the
beginning of such Interest Period in the interbank eurodollar market where its
eurodollar and foreign currency and exchange operations are then being conducted
for delivery on the first day of such Interest Period for the number of days
comprised therein.

“Eurodollar Revolving Loans” means Revolving Loans having a rate of interest
based upon the Eurodollar Adjusted Rate.

“Event of Default” means any of the events specified in Section 9.1.

“Fair Market Value” means, with respect to any asset, the amount that would be
obtained for the sale of such asset, free and clear of all Liens, in an arm’s
length transaction between an informed and willing purchaser under no compulsion
to buy and an informed and willing seller under no compulsion to sell such
asset.

“Federal Funds Effective Rate” means for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Reference Lender
from three federal funds brokers of recognized standing selected by it.

“Fee Letter” means the fee letter, dated as of August 24, 2007, between the
Administrative Agent and the Borrower.

“Financing Statements” means Uniform Commercial Code financing statements or
other similar financing statements.

“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
June 30; references to a Fiscal Year with a number corresponding to any calendar
year (e.g. the “2006 Fiscal Year”) refers to the Fiscal Year ending on June 30
of such calendar year.

“Foreign Subsidiary” means (a) any Subsidiary of the Borrower that is a
“controlled foreign corporation,” within the meaning of section 957 of the Code,
or (b) any indirect Subsidiary of the Borrower held through a Subsidiary
described in clause (a) to the extent that the pledge of Equity Interest or
assets of, or a guaranty by, such Subsidiary would result in adverse tax
consequences to the Borrower.

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“Founders Deferral Escrow Agent” means Citibank, N.A., in its capacity as escrow
agent under the Founders Deferral Escrow Agreement, together with any successors
thereto.

 

-20-



--------------------------------------------------------------------------------

“Founders Deferral Escrow Agreement” means that certain escrow agreement, dated
on or around August 24, 2007, by and among the Borrower, the Shareholders’
Representative and the Founders Deferral Escrow Agent.

“Funding Office” means, with respect to the Administrative Agent, a Reference
Lender or a Lender, the office specified on Schedule 3 as its Funding Office or
such other office as may be specified from time to time by it as its funding
office by written notice to the Borrower and the Administrative Agent.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 8.1, GAAP shall be
determined on the basis of such principles in effect on the Closing Date and
consistent with those used in the preparation of the most recent audited
financial statements of the Borrower delivered pursuant to Section 5.1(i). In
the event that any “Accounting Change” (as defined below) shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then, if requested by the Borrower, the
Borrower and the Administrative Agent agree to enter into negotiations in order
to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Authority” means any nation or government, any state or
municipality, any political subdivision of any of the foregoing, any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self regulatory organization.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
(x) endorsements of instruments for deposit or collection in the ordinary course
of business or (y) customary indemnity obligations entered into in connection
with (1) the

 

-21-



--------------------------------------------------------------------------------

Acquisition, (2) the acquisition or disposition of assets permitted by this
Agreement to the extent such obligations arise after the Stated Revolving Loan
Maturity Date, or (3) license agreements entered into in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guaranty” means the Guaranty to be executed and delivered by the Buyer, the
Swiss Subsidiary and each of the Borrower’s Domestic Subsidiaries and the
Restructured Subsidiary, in each case to the extent required to execute the same
pursuant to the terms of this Agreement, substantially in the form of Exhibit E.

“Hazardous Material” means, without limitation, any petroleum product, raw
material, physical agent, biologically derived airborne contaminant, biological
agent, infectious agent, assayable biological contaminant, chemical product or
intermediate, chemical by-product, flammable material, explosive, radioactive
substances, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, polychlorinated biphenyls, chemicals defined under
Environmental Law as hazardous substances, hazardous wastes, extremely hazardous
wastes, solid wastes, toxic substances, pollutants, contaminants or words of
similar meaning that is now or hereafter defined, prohibited, limited or
regulated in any way under any Environmental Law.

“Hedge Agreements” means all interest rate swaps, caps or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts or similar arrangements providing for protection
against fluctuations in interest rates or currency exchange rates or the
exchange of nominal interest obligations, either generally or under specific
contingencies.

“Hedge Agreement Value” means, with respect to any Person, for each Hedge
Agreement to which such Person is a party on any date of determination, an
amount equal to: (a) in the case of a Hedge Agreement documented pursuant to the
2002 Master Agreement (Multicurrency-Cross Border) published by the
International Swap and Derivatives Association, Inc. (the “Master Agreement”),
the amount, if any, that would be payable by such Person to its counterparty to
such Hedge Agreement, as if (i) such Hedge Agreement was being terminated early
on such date of determination and (ii) such Person was the sole “Affected
Party”; (b) in the case of a Hedge Agreement traded on an exchange, the
mark-to-market value of such Hedge Agreement, which will be the unrealized loss,
if any, on such Hedge Agreement to such Person based on the settlement price of
such Hedge Agreement on such date of determination; or (c) in all other cases,
the mark-to-market value of such Hedge Agreement, which will be the unrealized
loss, in any, on such Hedge Agreement such Person determined as the amount, if
any, by which (i) the present value of the future cash flows to be paid by such
Person exceeds (ii) the present value of the future cash flows to be received by
such Person pursuant to such Hedge Agreement. Capitalized terms used and not
otherwise defined in this definition shall have the respective meanings set
forth in the above described Master Agreement.

 

-22-



--------------------------------------------------------------------------------

“Hedging Obligations” means, with respect to any Person at any date, all
liabilities of such Person under Hedge Agreements.

“IFRS” means the International Financial Reporting Standards as in effect from
time to time.

“Indebtedness” means, with respect to any Person at any date, without
duplication:

(a) all indebtedness of such Person for borrowed money and all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments;

(b) all obligations of such Person, contingent or otherwise, relative to the
face amount of all (i) letters of credit (whether or not drawn) or (ii) bankers’
acceptances or similar facilities, in each case issued for the account of such
Person or as to which such Person is otherwise liable for reimbursement thereon;

(c) all Capital Lease Obligations of such Person;

(d) all Synthetic Lease Obligations of such Person;

(e) all obligations of such Person under Hedge Agreements, each valued at the
aggregate Hedge Agreement Value thereof (net of any unrealized gains in respect
thereof), provided that obligations under any Hedge Agreement shall not be
deemed “Indebtedness” for any purpose under Section 8.1;

(f) all obligations of such Person to pay the deferred purchase price of
property or services (other than current trade payables that are incurred in the
ordinary course of such Person’s business and are not overdue for a period of
more than 90 days or, in the case of the Target and its Subsidiaries, that are
not overdue for a period of time consistent with its past practices for such
trade payables);

(g) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);

(h) all Disqualified Equity Interests of such Person;

(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation; and

(j) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (i) above.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

-23-



--------------------------------------------------------------------------------

“Indemnification Escrow Agent” means Citibank, N.A., in its capacity as escrow
agent under the Indemnification Escrow Agreement, together with any successors
thereto.

“Indemnification Escrow Agreement” means that certain escrow agreement, dated on
or around August 24, 2007, by and among the Borrower, the Shareholders’
Representative and the Indemnification Escrow Agent.

“Indemnitee” is defined in Section 11.6.

“Insurance Policies” means the insurance policies and coverages required to be
maintained by each Obligor pursuant to Section 7.5 and all renewals and
extensions thereof.

“Insurance Requirements” means, collectively, all provisions of the Insurance
Policies, all requirements of the issuer of any of the Insurance Policies and
all orders, rules, regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon each Obligor and its property or any use or condition thereof.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intercompany Subordination Agreement” means each subordination agreement,
substantially in the form of Exhibit G, executed and delivered by two or more
Obligors or Subsidiaries thereof pursuant to the terms of this Agreement.

“Interest Expense” means, for any period, total interest payable in cash on,
amortization of debt discount in respect of, and amortization of all fees
payable in connection with the incurrence of, all Debt (including that
attributable to the Revolving Loans, Capital Lease Obligations and Synthetic
Lease Obligations) of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedge Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).

“Interest Payment Date” means:

(a) as to any ABR Revolving Loan, each Quarterly Payment Date occurring while
such Revolving Loan is outstanding and the final maturity date of such Revolving
Loan,

(b) as to any Eurodollar Revolving Loan, the last day of the Interest Period for
such Revolving Loan and, if such Interest Period is longer than three months,
the last day of each three-month period since the first day of such Interest
Period, and

(c) as to any Eurodollar Revolving Loan, the date of any repayment or prepayment
of principal made in respect thereof.

 

-24-



--------------------------------------------------------------------------------

“Interest Period” means, as to any Eurodollar Revolving Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Revolving Loan and ending one, two, three or six
months thereafter, as selected by the Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Revolving Loan and ending one,
two, three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that all of the foregoing provisions relating to Interest Periods are subject to
the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Stated Revolving Loans Maturity Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Revolving Loan during an Interest Period for
such Revolving Loan; and

(v) each applicable Interest Period shall immediately terminate upon the
conversion of any outstanding Eurodollar Revolving Loans to ABR Revolving Loans
pursuant to Section 3.3(b)(ii).

“Investments” means, relative to any Person, (a) any advance, loan or extension
of credit (by way of entry into of a Guarantee Obligation or otherwise) to any
other Person, including the purchase by such Person of any bonds, notes,
debentures or other debt securities of any other Person, (b) any Equity
Interests held by such Person in any other Person, including any capital
contribution made by such Person to any other Person, and (c) the acquisition of
all or substantially all of the assets of any other Person, or any business or
division of any such Person.

“JF” is defined in the preamble.

“Landlord Agreement” means each Landlord Agreement executed and delivered
pursuant to the terms of this Agreement in form and substance satisfactory to
the Administrative Agent, which shall grant the Administrative Agent access to
the premises covered by any lease of Real Property under which any Obligor is
the lessee or sublessee.

 

-25-



--------------------------------------------------------------------------------

“Lender Assignment Agreement” means a Lender Assignment Agreement, substantially
in the form of Exhibit J.

“Lenders” is defined in the preamble.

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) that may at any time be imposed upon, incurred by or
asserted or awarded against the Administrative Agent, any Lender or any of such
Person’s Affiliates, shareholders, directors, officers, employees and agents in
connection with or arising from:

(i) any Hazardous Material on, in, under or affecting all or any portion of any
property of the Borrower or any of its Subsidiaries, the groundwater thereunder,
or any surrounding areas thereof to the extent caused by Releases from the
Borrower or any of its Subsidiaries’ or any of their respective predecessors’
properties;

(ii) any misrepresentation, inaccuracy or breach of any warranty, contained or
referred to in Section 6.20;

(iii) any violation or claim of violation by the Borrower or any of its
Subsidiaries of any Environmental Laws; or

(iv) the imposition of any lien for damages caused by or the recovery of any
costs for the cleanup, release or threatened release of Hazardous Material by
the Borrower or any of its Subsidiaries, or in connection with any property
owned or formerly owned by the Borrower or any of its Subsidiaries.

“Leverage Ratio” means, as at the last day of any Fiscal Quarter, the ratio of
(a) Total Debt outstanding on such day to (b) EBITDA for the Measurement Period
ending on such day.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien or right of subrogation or analogous right
(statutory or other), charge or other security interest or any preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any capital lease having substantially the same economic effect as
any of the foregoing).

“Loan Documents” means this Agreement, the Guaranty, the Intercompany
Subordination Agreements, the Security Documents, the Revolving Notes, the Fee
Letter, the Borrower Closing Date Certificate, and all documentation relating
thereto, each Borrowing Request, each Compliance Certificate and each other
agreement, document or instrument delivered in connection with this Agreement or
any other Loan Document, whether or not specifically mentioned herein or
therein.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, contingent liabilities, operations,
properties, or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) a material adverse effect upon the legality, validity,

 

-26-



--------------------------------------------------------------------------------

binding effect or enforceability of this Agreement or any of the other Loan
Documents against any Obligor party thereto, or (c) a material impairment of the
rights or remedies of the Administrative Agent, the Collateral Agent, or any
Lender or any other Secured Party under any Loan Document to which it is a
party, or of the ability of any Obligor to perform and satisfy its obligations
under any Loan Document to which it is a party.

“Material Environmental Amount” means an amount payable by any Obligor and/or
its Subsidiaries in excess of $1,000,000 for remedial costs, compliance costs,
compensatory damages, punitive damages, fines, penalties or any combination
thereof.

“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Properties” means all Real Properties with respect to which any
Obligor has fee simple title and that may, from time to time pursuant to the
terms hereof, become subject to a Mortgage in favor of the Administrative Agent
for the Lenders.

“Mortgages” means each of the mortgages and deeds of trust made pursuant to the
terms hereof by any Obligor in favor of, or for the benefit of, the
Administrative Agent for the benefit of the Lenders, in form and substance
acceptable to the Administrative Agent.

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums and
related search and recording charges, amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset that is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document) and other reasonable and customary fees
and expenses actually incurred in connection therewith and net of income,
transfer or other taxes paid or reasonably estimated to be payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements) and (b) in connection with any Equity Issuance or
the issuance or sale of securities or instruments evidencing Indebtedness, or
the incurrence of Indebtedness (whether or not a security or instrument is
issued in connection therewith), the cash proceeds and Cash Equivalents received
from such issuance or incurrence, net of reasonable attorneys’ fees, reasonable
and customary investment banking fees, accountants’ fees, underwriting discounts
and commissions and other reasonable and customary fees and expenses actually
incurred in connection therewith.

“Net Income” means, for any period, the Consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a Consolidated basis in accordance
with GAAP; provided, however, that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries,

 

-27-



--------------------------------------------------------------------------------

(b) the income (or deficit) of any Person (other than a Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or by such Subsidiary in the form of dividends or similar
distributions, and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is restricted or prohibited at such time by
Applicable Law or the terms of any Contractual Obligation (other than under any
Loan Document) applicable to the Borrower or such Subsidiary.

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Revolving Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Obligor, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Revolving Loans and all other obligations and liabilities of any Obligor to
the Administrative Agent or to any Lender, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred, that
may arise under, out of, or in connection with, this Agreement or any other Loan
Document, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

“Obligor Security Agreement” means the Security Agreement executed and delivered
pursuant to the terms of this Agreement by each Obligor pursuant to the terms of
this Agreement, substantially in the form of Exhibit F, and includes each
Copyright Security Agreement, Patent Security Agreement and Trademark Security
Agreement executed and delivered in connection therewith.

“Obligors” means, collectively, the Borrower and each Subsidiary Guarantor.

“Organic Document” means, relative to any Obligor, as applicable, its
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability company agreement or
operating agreement and all shareholder agreements, voting trusts and similar
arrangements applicable to any of such Obligor’s partnership interests, limited
liability company interests or authorized shares of Equity Interests.

“Other Taxes” is defined in Section 4.5(b).

“Participant” is defined in Section 11.7(b).

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Obligor in substantially the form of Annex V to the Obligor
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from tune to time.

“Patriot Act” is defined in Section 11.18.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Perfection Certificate” means a certificate in the form of Annex VII to the
Obligor Security Agreement or any other form approved by the Administrative
Agent.

 

-28-



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” means, at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Insolvency” means, with respect to any Multiemployer Plan, that such Plan
is insolvent within the meaning of Section 4245 of ERISA.

“Platform” is defined in Section 11.2(c).

“Pledged Equity Interests” means, collectively, all Equity Interests upon which
a Lien is purported to be created by any Security Document, including all
Pledged Stock and all Pledged Interests (each as defined in the Obligor Security
Agreement).

“Pledged Notes” is defined in the Obligor Security Agreement.

“Property” means any property or asset, real or personal, tangible or
intangible, of whatever nature, including general intangibles. “Properties” is
the collective reference to the foregoing.

“Public Lender” is defined in Section 11.2(c).

“Purchase Price” is defined in the first recital.

“Qualified Issuance” means the issuance or sale, whether in a public or private
transaction, of Equity Interests (whether preferred or common equity securities
or equity-linked securities, including convertible debt securities) in, or of
unsecured Indebtedness of, the Borrower, in each case, for which JF or
Jefferies & Company, Inc. shall have acted as sole manager, bookrunner,
placement agent, arranger or initial purchaser, as the case may be, in
connection with the structuring, issuance, sale, arrangement or placement of any
of the foregoing.

“Quarterly Payment Date” means the last day of March, June, September and
December; provided, that if any such day is not a Business Day, the applicable
Quarterly Payment Date shall be the next succeeding Business Day.

“Real Property” means any real property with respect to which the Borrower or
any of its Subsidiaries or any other Obligor has fee simple title or a leasehold
interest.

“Recovery Event” means any settlement of or payment in respect of any property,
environmental or casualty insurance claim or any condemnation, expropriation or
analogous proceeding or event relating to any asset of the Borrower or any of
its Subsidiaries.

“Reference Lender” means Citibank, N.A.

“Register” is defined in Section 11.7(e).

 

-29-



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board as in effect from time to time.

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the portion of the Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that, as a result of the delivery of a
Reinvestment Notice, is not applied to reduce the Revolving Commitments pursuant
to Section 3.1(c)(iv).

“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Borrower (directly or indirectly through a Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event received by it to acquire prior to the relevant
Reinvestment Prepayment Date any Equity Interests or fixed or other assets of
the general type used or useful in the Business, or reasonably similar or
related to the nature or type of property and assets of, the Borrower and its
Subsidiaries.

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire any Equity Interests, or
fixed or other assets of the general type used or useful in the Business.

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring 180 days after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or failed to,
or shall have otherwise ceased to, acquire any Equity Interests, fixed assets of
the general type used or useful in the Business, or reasonably similar or
related to the nature or type of property and assets of, the Borrower and its
Subsidiaries with all or any portion of the relevant Reinvestment Deferred
Amount.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means, without limitation, any release, spilling, emission, leaking,
pumping, pouring, injecting, depositing, disposal, discharge, dispersal,
leaching, dumping or migration into the indoor or outdoor Environment, including
the movement of Hazardous Materials through ambient air, soil, surface water,
groundwater, wetlands, land or subsurface strata.

“Reportable Event” means any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg.
§ 4043.

“Required Lenders” means at any time, the holders of more than 50% of the
Revolving Commitment Amount then in effect or, if the Revolving Commitments have
been terminated, the aggregate principal amount of all Revolving Loans then
outstanding.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, the treasurer, the controller, the general counsel or the
assistant general counsel of the Borrower, but in any event, with respect to
financial matters, the chief financial officer, the treasurer or the controller
of the Borrower.

 

-30-



--------------------------------------------------------------------------------

“Restricted Payments” is defined in Section 8.4(a)(vi).

“Restructured Subsidiary” means the Subsidiary of the Borrower that is either
created as a result of the Restructuring or is the continuing or surviving
Business Entity upon the consummation of the Restructuring.

“Restructuring” means any transaction conducted in accordance with all
Applicable Law in which (a)(i) the Buyer or Target becomes a Wholly Owned
Subsidiary of any Subsidiary Guarantor other than MIPS Technologies Holding LLC
or (ii) the Target merges with or into the Buyer and the Buyer is the continuing
or surviving Business Entity, (b) all of the assets and Subsidiaries of the
Buyer prior to the transaction described in clause (a)(i) or (a)(ii) are
thereafter held by the Restructured Subsidiary, (c) all of the Equity Interests
in the Restructured Subsidiary remain subject to security interests granted by
the Swiss Subsidiary or the Subsidiary Guarantor, as applicable, and (d) to the
extent no material adverse tax consequences would result, the Restructured
Subsidiary shall become a Subsidiary Guarantor in accordance with Section 7.11
(or, in the event that the Restructured Subsidiary was a Subsidiary Guarantor
prior to the consummation of the Restructuring, reaffirm its obligations under,
and liens created pursuant to, the Loan Documents, pursuant to documentation in
form and substance satisfactory to the Administrative Agent).

“Revolving Commitment” means, (i) as to any Lender, such Lender’s obligation to
make Revolving Loans in an aggregate amount outstanding at any time not to
exceed the amount set forth opposite such Lender’s name on Schedule 2 under the
heading “Revolving Commitment,” as such amount may be reduced from time to time
pursuant to the terms hereof, or (ii) upon delivery of a Lender Assignment
Agreement by such Lender (whether as assignor or as assignee) to the
Administrative Agent and the occurrence of the Assignment Effective Date with
respect thereto, in the amount set forth in such Lender Assignment Agreement as
such Lender’s “Revolving Commitment”, as such maximum amount may be reduced from
time to time pursuant to the terms hereof.

“Revolving Commitment Amount” means, on any date, a maximum amount of
$35,000,000, as such maximum amount may be reduced from time to time pursuant to
the terms hereof.

“Revolving Commitment Period” means the period from and including the Effective
Date to the Revolving Termination Date.

“Revolving Loans” is defined in Section 2.1.

“Revolving Note” means a promissory note of the Borrower payable to any Lender,
substantially in the form of Exhibit A (as such promissory note may be amended,
endorsed or otherwise modified from time to time), evidencing the aggregate
Indebtedness of the Borrower to such Lender resulting from outstanding Revolving
Loans, and all other promissory notes accepted from time to time in substitution
therefor or renewal thereof.

“Revolving Percentage” means as to any Lender at any time, the percentage that
such Lender’s Revolving Commitment then constitutes of the Revolving Commitment
Amount (or, at any time after the

 

-31-



--------------------------------------------------------------------------------

Revolving Commitments shall have expired or terminated, the percentage that such
Lender’s aggregate principal amount of Revolving Loans then outstanding
constitutes of the aggregate principal amount of all Revolving Loans then
outstanding of all Lenders). The initial Revolving Percentage of each Lender
party hereto on the Effective Date is as set forth on Schedule 2 opposite such
Lender’s name below the heading “Revolving Percentage.”

“Revolving Termination Date” means the earliest of:

(a) the Stated Revolving Loan Maturity Date;

(b) the date on which the Revolving Commitments are terminated in full or
reduced to zero pursuant to the terms of this Agreement;

(c) the date on which any Commitment Termination Event occurs; and

(d) August 30, 2007 if the Acquisition has not been consummated on or prior to
such date in accordance with the Acquisition Agreement.

Upon the occurrence of any event described above, the Revolving Commitments
shall terminate automatically and without any further action.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

“Secured Parties” means, collectively, the Lenders, the Administrative Agent,
the Collateral Agent, and, in each case, each of the respective successors,
transferees and assigns of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Documents” means the collective reference to the Obligor Security
Agreement, each Trademark Security Agreement, each Copyright Security Agreement,
each Patent Security Agreement, each Mortgage, and all other security documents
now or hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Obligor
under any Loan Document.

“Seller” is defined in the first recital.

“Shareholders’ Representative” is defined in the first recital.

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.

“Solvent” means, when used with respect to any Person, that, as at any date of
determination, (a) the present fair saleable value of the assets of such Person
will, as of such date, be greater than the amount that will be required to pay
the liability of such Person on its debts as such debts become absolute and
matured, (b) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (c) such Person will
be able to pay its debts as they mature. For

 

-32-



--------------------------------------------------------------------------------

purposes of this definition, (i) “debt” means liability on a “claim,” and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.

“Stated Revolving Loan Maturity Date” means August 22, 2008.

“Subsidiary” means, as to any Person, any Business Entity of which more than 50%
of the outstanding Equity Interests having ordinary voting power to elect or
appoint the managing member, or analogous Person, or the board of directors,
managers or other voting members of the governing body, of such Business Entity
(irrespective of whether at the time securities (or other Equity Interests) of
any other class or classes of such Business Entity shall or might have voting
power upon the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means the Swiss Subsidiary, each Domestic Subsidiary of
the Borrower that is a party to the Guaranty, the Buyer (upon the release of the
power of attorney pursuant to Section 7.12), the Restructured Subsidiary (if
required pursuant to the terms of this Agreement)(and including each such
Subsidiary that shall have become a party to the Guaranty by executing and
delivering a Supplement thereto substantially in the form of Annex I thereto).

“Swiss Subsidiary” means MIPS Technologies International AG, a stock corporation
(AG) organized under the laws of Switzerland, and a Wholly Owned Subsidiary of
the Borrower.

“Syndication Agent” is defined in the preamble.

“Synthetic Lease Obligations” means, as to any Person, all (a) obligations of
such Person to pay rent or other amounts as a lessee under any lease that is
treated as an operating lease for financial accounting purposes and a financing
lease for tax purposes (i.e. a “synthetic lease”), (b) obligations of such
Person in respect of transactions entered into by such Person, the proceeds from
which would be reflected on the financial statement of such Person in accordance
with GAAP as cash flows from financings at the time such transaction was entered
into (other than as a result of the issuance of Equity Interests) and
(c) obligations of such Person in respect of other transactions entered into by
such Person that are not otherwise addressed in the definition of “Debt” or in
clause (a) or (b) above that are intended to function primarily as a borrowing
of funds.

“Target” means ChipIdea Microelectronica S.A., a company incorporated under the
laws of Portugal.

“Taxes” means any and all present and future taxes, levies, imposts, deductions,
assessments, fees, withholdings, duties and other charges, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
including all penalties, interest and liabilities with respect thereto.

 

-33-



--------------------------------------------------------------------------------

“Tax Return” means all returns, reports, statements, filings, attachments and
other documents or certifications required to be prepared or filed in respect of
Taxes.

“Termination Date” means the earliest date on which both (a) all Revolving
Commitments shall have been permanently terminated and (b) all Revolving Loans
and all other Obligations shall have been paid in full in cash.

“Total Debt” means, at any date of determination, the aggregate principal amount
of all Debt of the Borrower and its Subsidiaries on a Consolidated basis.

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Obligor substantially in the form of Annex VI to the
Obligor Security Agreement, as amended, supplemented, amended and restated or
otherwise modified from time to time.

“Treasury Regulations” means the existing U.S. federal income tax regulations
promulgated or proposed under the Code.

“Type” means as to any Revolving Loan, its nature as an ABR Revolving Loan or
Eurodollar Revolving Loan.

“U.C.C.” means the Uniform Commercial Code, as at any time adopted and in effect
in the State of New York.

“United States” means the United States of America.

“Voting Interests” means, with respect to any Person, Equity Interests of any
class or kind ordinarily having the power to vote for the election of, or to
appoint, the managing member or analogous Person, or directors, managers or
other voting members of the governing or managing body of, such Person.

“Wholly Owned Subsidiary” means as to any Person, any other Person all of the
Equity Interests of which (other than directors’ qualifying shares required by
law) are owned by such Person directly and/or indirectly through one or more
other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor” means any Subsidiary Guarantor that is a
Wholly Owned Subsidiary of the Borrower.

Section 1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto:

(i) accounting terms relating to the Borrower and its Subsidiaries not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP;

 

-34-



--------------------------------------------------------------------------------

(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(iii) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings);

(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties (whether real or personal), including cash, Equity Interests,
securities, revenues, accounts, leasehold interests and contract rights; and

(v) references to an agreement or other document (whether or not such agreement
or other document is a Loan Document or other document) shall, unless otherwise
expressly stated in such reference or in the definition thereof, mean the
agreement or other document and all schedules, exhibits, annexes and other
materials that constitute part of such agreement or document pursuant to the
terms thereof, as amended, supplemented, restated or otherwise modified in
accordance with its terms and the provisions of the Loan Documents.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Article, Schedule,
Annex, Exhibit and analogous references are to this Agreement unless otherwise
specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

Section 1.3 Cross References. Unless otherwise specified, references in a Loan
Document to any Article, Section, Schedule, Exhibit or Annex are references to
such Article or Section of, or Schedule, Exhibit or Annex to, such Loan
Document, and references in any Article, Section or definition to any clause are
references to such clause of such Article, Section or definition.

Section 1.4 Conversion of Currencies.

(a) Total Debt denominated in any currency other than Dollars shall be
calculated for purposes of the financial covenant set forth in Section 8.1 using
the Dollar Equivalent thereof as of the date of the financial statements on
which such Total Debt is reflected.

(b) The Administrative Agent shall determine the Dollar Equivalent of any amount
as required hereby, and a determination thereof by the Administrative Agent
shall be conclusive absent manifest error. The Administrative Agent may, but
shall not be obligated to, rely on any determination made by any Obligor in any
document delivered to the Administrative Agent. The Administrative Agent may
determine or redetermine the Dollar Equivalent of any amount on any date either
in its own discretion or upon the request of any Lender.

 

-35-



--------------------------------------------------------------------------------

(c) The Administrative Agent may set up appropriate rounding off mechanisms or
otherwise round-off amounts hereunder to the nearest higher or lower amount in
whole Dollar or cent to ensure amounts owing by any party hereunder or that
otherwise need to be calculated or converted hereunder are expressed in whole
Dollars or in whole cents, as may be necessary or appropriate.

ARTICLE 2

AMOUNT AND TERMS OF REVOLVING COMMITMENTS;

BORROWING PROCEDURES

Section 2.1 Revolving Commitments. On the terms and subject to the conditions of
this Agreement, the Lenders severally agree to make Revolving Loans as set forth
below:

Revolving Commitments. From time to time on any Business Day occurring during
the Revolving Commitment Period, each Lender severally agrees to make revolving
loans (relative to such Lender, its “Revolving Loans”) to the Borrower in a
principal amount equal to such Lender’s Revolving Percentage of the aggregate
amount of each Borrowing of Revolving Loans requested by the Borrower to be made
on such day; provided, however, that no Lender shall be permitted or required to
make any Revolving Loan if, after giving effect thereto, (x) the aggregate
outstanding principal amount of such Lender’s Revolving Loans would exceed such
Lender’s Revolving Commitment or (y) the aggregate outstanding principal amount
of all Revolving Loans would exceed the Revolving Commitment Amount.

During the Revolving Commitment Period, the Borrower may borrow, prepay (in
whole or in part) and reborrow the Revolving Loans, all in accordance with the
terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Revolving Loans or ABR Revolving Loans, as determined by the Borrower
and notified to the Administrative Agent in accordance with Section 2.3 and
Section 2.4.

Section 2.2 Optional Reduction of Revolving Commitment Amounts. The Borrower
may, from time to time on any Business Day occurring after the Effective Date,
voluntarily reduce the amount of the Revolving Commitment Amount on the Business
Day so specified by the Borrower; provided, however, that all such reductions
shall require at least three Business Days’ prior written notice to the
Administrative Agent and be permanent, and any partial reduction of any
Revolving Commitment Amount shall be in a minimum amount of $1,000,000 and in an
integral multiple of $1,000,000 thereafter and provided further that in no event
shall the Revolving Commitment Amount be reduced below the aggregate principal
amount of all Revolving Loans of all Lenders then outstanding.

Section 2.3 Borrowing Procedures for Revolving Loans. Revolving Loans shall be
made in accordance with this Section 2.3. The Borrower may from time to time
irrevocably request that Revolving Loans be made on any Business Day (subject to
Section 2.1 and the other provisions hereof) by delivering a Borrowing Request
to the Administrative Agent; provided, however, that until the consummation of
the Acquisition, the Borrower cannot request Revolving Loans in an amount that
exceeds the Closing Date Amount, and provided further that the applicable
Borrowing Request (a) must be received by the Administrative Agent prior to
12:00 p.m. (local time at the Funding Office of the Administrative Agent),
(x) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Revolving Loans, or (y) one Business Day prior to the requested
Borrowing Date, in the case of ABR Revolving Loans, and (b) shall specify
(i) the amount and Type of Revolving Loans to be

 

-36-



--------------------------------------------------------------------------------

borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Revolving Loans, the respective amounts of each such Type of Revolving Loan and
the respective lengths of the initial Interest Period therefor. Each Borrowing
of Eurodollar Revolving Loans shall be in an amount equal to $500,000 or a whole
multiple of $500,000 in excess thereof. Upon receipt of any such Borrowing
Request from the Borrower, the Administrative Agent shall promptly notify each
Lender of such Borrowing Request. Each Lender will make an amount equal to such
Lender’s Revolving Percentage of the applicable Borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office of
the Administrative Agent prior to 11:00 a.m. (local time at the Funding Office),
on the Borrowing Date requested by the Borrower in funds immediately available
to the Administrative Agent. Such Borrowing will then be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

Section 2.4 Conversion and Continuation Options. (a) The Borrower may elect from
time to time to convert Eurodollar Revolving Loans to ABR Revolving Loans by
giving the Administrative Agent at least two Business Days’ prior irrevocable
notice of such election, provided that any such conversion of Eurodollar
Revolving Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR
Revolving Loans to Eurodollar Revolving Loans by giving the Administrative Agent
at least three Business Days’ prior irrevocable notice of such election (which
notice shall specify the length of the initial Interest Period therefor);
provided, however, that no ABR Revolving Loan may be converted into a Eurodollar
Revolving Loan at any time during which a Default under Section 9.1(a) or
Section 9.1(f) or an Event of Default shall be continuing. Upon receipt of any
such notice, the Administrative Agent shall promptly notify each Lender thereof.

(b) Any Eurodollar Revolving Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Revolving Loans;
provided, however, that (i) no Eurodollar Revolving Loan may be continued as
such beyond its then current Interest Period at any time during which a Default
under Section 9.1(a) or Section 9.1(f) or an Event of Default shall be
continuing and (ii) if the Borrower shall fail to give any required notice as
described above in this clause (b) or if such continuation is not permitted
pursuant to clause (i) of this proviso, then such Revolving Loans shall be
automatically converted to ABR Revolving Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof.

(c) Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Revolving Loans hereunder and all
selections of Interest Periods hereunder shall be in such amounts and be made
pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Revolving Loans subject to any
particular Interest Period shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) there shall be no more than five different
Interest Periods in existence at any one time.

Section 2.5 [Reserved]

 

-37-



--------------------------------------------------------------------------------

Section 2.6 Reliance by Administrative Agent. (i) Unless the Administrative
Agent shall have been notified in writing by any Lender prior to a Borrowing
that such Lender will not make the amount that would constitute its share of
such Borrowing available to the Administrative Agent, the Administrative Agent
may assume that such Lender is making such amount available to the
Administrative Agent, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
amount is not made available to the Administrative Agent by the required time on
the Borrowing Date therefore, such Lender shall pay to the Administrative Agent,
on demand, such amount with interest thereon at a rate equal to the daily
average Federal Funds Effective Rate for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this clause (a) shall be conclusive in the absence of manifest error. If
such Lender’s share of such Borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Borrower shall pay to the Administrative Agent, on demand, such amount
together with interest thereon at the rate per annum applicable to ABR Revolving
Loans.

(ii) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower are making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days of such required date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount that was
made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

ARTICLE 3

REPAYMENTS, PREPAYMENTS, REDUCTIONS, INTEREST AND FEES

Section 3.1 Maturity of Revolving Loans; Repayments and Prepayments of Revolving
Loans; Revolving Commitment Amount Reductions. The Borrower agrees that the
Revolving Loans shall be repaid and prepaid as set forth in this Section 3.1.

(a) Maturity of Revolving Loans. The Borrower shall repay in full the unpaid
principal amount of each Revolving Loan on the Stated Revolving Loan Maturity
Date.

(b) Optional Prepayments. The Borrower may at any time and from time to time
prepay the Revolving Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered by the Borrower to the Administrative Agent at
least three Business Days prior thereto in the case of Eurodollar Revolving
Loans and at least one Business Day prior thereto in the case of ABR Revolving
Loans, which notice shall specify (y) the date and amount of prepayment and
(z) whether the prepayment is of Eurodollar Revolving Loans or ABR Revolving
Loans; provided, however, that (i) if a Eurodollar Revolving Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 4.6 and (ii) each
such voluntary partial prepayment shall be in an amount equal to $500,000 or a
whole multiple of $500,000 in excess thereof (or, if less, the

 

-38-



--------------------------------------------------------------------------------

aggregate outstanding principal amount of the Revolving Loans); provided,
further that all notices required to be delivered pursuant to this
Section 3.1(b)(i) may be conditioned upon the consummation of a refinancing,
Change in Control or other event. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with (except in the case of ABR Revolving
Loans) accrued interest to such date on the amount prepaid unless such notice is
conditioned upon the consummation of a refinancing, Change in Control or other
event and such condition is not satisfied.

(c) Mandatory Prepayments and Revolving Commitment Amount Reductions. Prior to
the Stated Revolving Loan Maturity Date, the Borrower shall make payments and
prepayments of the Revolving Loans, with the concomitant reduction in the
Revolving Commitment Amount, if applicable, as set forth in this Section 3.1(c).

(i) Mandatory Prepayment of Revolving Loans, etc. If on any date (after giving
effect to any other payments on such date) the sum of the aggregate outstanding
principal amount of all Revolving Loans exceeds the Revolving Commitment Amount
as then in effect, then the Borrower shall make a mandatory prepayment on such
date of Revolving Loans, in an aggregate amount equal to such excess.

(ii) Equity Issuance. If on any date the Borrower or any Subsidiary shall
receive Net Cash Proceeds from any Equity Issuance (other than issuances of
Equity Interests permitted under Section 8.18), then an amount equal to 100% of
such Net Cash Proceeds shall be applied on such date to the repayment of the
Revolving Loans as set forth in Section 3.2 (with a concomitant reduction in the
Revolving Commitment Amount); provided, however, that the Borrower may elect not
to repay the Revolving Loans and not to reduce the Revolving Commitment Amount
with 100% of the Net Cash Proceeds from any Qualified Issuance if (i) the
Borrower shall have applied the Net Cash Proceeds from the Qualified Issuance on
such date in an amount equal to the amount required to reduce the aggregate
principal amount of all Revolving Loans then outstanding to $0 (with a reduction
in the Revolving Commitment Amount to $20,000,000) and (ii) no Default or Event
of Default shall exist on such date or result therefrom.

(iii) Incurrence of Indebtedness. If any Indebtedness (excluding Indebtedness
permitted to be issued or incurred pursuant to Section 8.2, other than
Indebtedness issued or incurred pursuant to Section 8.2, (n) or (o)) shall be
issued or incurred by the Borrower or any of its Subsidiaries after the Closing
Date, an amount equal to 100% of the Net Cash Proceeds thereof (or such less
percentage as may be required to meet the requirements specified in
Section 8.2(n)) shall be applied on the date of such issuance or incurrence
toward repayment of the Revolving Loans as set forth in Section 3.2 (with a
concomitant reduction in the Revolving Commitment Amount.

(iv) Asset Sales; Recovery Events. If on any date the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any Asset Sale or Recovery
Event then, unless a Reinvestment Notice shall be delivered in respect thereof,
an amount equal to 100% of such Net Cash Proceeds shall be applied no later than
the third Business Day following such date toward the repayment of the Revolving
Loans as set forth in Section 3.2; provided, however, that, notwithstanding the
foregoing, (i) the aggregate Net Cash Proceeds of Asset Sales and Recovery

 

-39-



--------------------------------------------------------------------------------

Events that may be excluded from the foregoing requirement pursuant to a
Reinvestment Notice shall not exceed $200,000 in any Fiscal Year of the Borrower
and (ii) on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied to the repayment of the Revolving Loans as set forth in
Section 3.2 (with a concomitant reduction in the Revolving Commitment Amount).

(v) Stated Revolving Loan Maturity Date. If (a) the Acquisition shall not have
been consummated by August 30, 2007 in accordance with the Acquisition Agreement
or (b) the Acquisition Documentation is changed or modified in any manner
materially adverse to the Administrative Agent, as determined by the
Administrative Agent in its sole discretion, prior to the consummation of the
Acquisition, then the Borrower shall repay on such date (i) all of the
outstanding Revolving Loans and (ii) all other outstanding Obligations.

(vi) Adjustment in Acquisition Purchase Price; Release of Funds From Escrow
Accounts. If any reduction in the Purchase Price or release of any money held in
either Escrow Account to the Borrower or any Subsidiary occurs after the Closing
Date, then an amount equal to such reduction or the amount so released from such
Escrow Account shall be applied on the date of such reduction or release, as
applicable, to repayment of the Revolving Loans as set forth in Section 3.2
(with a concomitant reduction in the Revolving Commitment Amount).

(vii) Prepayment of Indebtedness. If on any date the Borrower or any Subsidiary
shall make any payment or prepayment permitted under Section 8.12 of any
Indebtedness specified in Section 8.12(b)(I) or (II), then an amount equal to
100% of the aggregate principal amount paid or prepaid on such date shall be
applied on such date to repayment of the Revolving Loans as set forth in
Section 3.2 (with a concomitant reduction in the Revolving Commitment Amount).

(viii) Acceleration. Immediately upon any acceleration of the maturity of any
Revolving Loans pursuant to Section 9.2 or Section 9.3, the Borrower shall repay
all the Revolving Loans unless, pursuant to Section 9.3, only a portion of all
the Revolving Loans is so accelerated (in which case the portion so accelerated
shall be so repaid).

Each prepayment of any Revolving Loans made pursuant to this Section shall be
without premium or penalty, except as may be required by Section 4.6.

Section 3.2 Application of Prepayments. Amounts required to be applied to the
repayment or prepayment of the Revolving Loans pursuant to Section 3.1 shall be
applied as follows:

(i) Subject to clauses (b), (c) and (d) below, the application of each repayment
or prepayment of the principal of the Revolving Loans shall be applied, to the
extent of such repayment or prepayment, first, to ABR Revolving Loans and,
second, to Eurodollar Revolving Loans.

(ii) All repayments required to be made under Section 3.1 shall be applied to
repay the Revolving Loans so required to be repaid, pro rata among such
Revolving Loans.

 

-40-



--------------------------------------------------------------------------------

(iii) Voluntary prepayments made by the Borrower pursuant to Section 3.1(a)
shall be made pro rata among the Revolving Loans of all Lenders and pro rata
among the Revolving Loans of the same Type and, if applicable, having the same
Interest Period;

(iv) Amounts to be applied pursuant to Section 3.1(c) shall be applied, to repay
the Revolving Loans, on a pro rata basis.

Section 3.3 Interest Provisions. Interest on the outstanding principal amount of
Revolving Loans shall accrue and be payable in accordance with this Section 3.3.

(a) Rates.

(i) Each Eurodollar Revolving Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Adjusted Rate determined for such day plus the Applicable Margin on such day for
such Revolving Loan.

(ii) Each ABR Revolving Loan shall bear interest each day at a rate per annum
equal to the ABR on such day plus the Applicable Margin on such day for such ABR
Revolving Loan.

(b) Default Rate and Overdue Rate; Conversion of Eurodollar Revolving Loans
After Default.

(i) Notwithstanding Section 3.3(a), (i) immediately upon the occurrence of a
Default under Section 9.1(a) or Section 9.1(f) or, at the option of the
Administrative Agent or the Required Lenders upon the occurrence of any Event of
Default, and for so long as such Default or Event of Default shall be
continuing, all Revolving Loans (whether or not overdue), and all amounts (other
than the principal of the Revolving Loans) not paid when due hereunder
(including, to the extent permitted by law, all overdue interest), shall, in
each case, bear interest at a rate per annum equal to the ABR plus the
Applicable Margin plus an additional 2% per annum. Notwithstanding anything to
the contrary in this Agreement, if it is subsequently determined that the
Leverage Ratio set forth in any compliance certificate delivered to the
Administrative Agent pursuant to Section 5.1 or Section 7.2 is inaccurate for
any reason and the result thereof is that there would have been an Event of
Default caused by the failure to comply with the financial covenant set forth in
Section 8.1 had the Leverage Ratio been accurately determined, then, for all
purposes of this Section 3.3(b), upon the request of the Administrative Agent in
its sole discretion, the interest rate for any day occurring within the period
covered by such compliance certificate shall retroactively be deemed to be the
interest rate set forth in this Section 3.3(b) and any shortfall in the interest
theretofore paid by the Borrower for the period during which the Event of
Default shall have occurred and be continuing as a result of the miscalculation
of the Leverage Ratio shall be deemed to be and shall be due and payable at the
time the interest for such period was required to be paid pursuant to
Section 3.3(c)(i) and shall remain due and payable until paid in full in
accordance with the terms of this Agreement.

(ii) Immediately upon the occurrence of a Default under Section 9.1(a) or
Section 9.1(f) or an Event of Default, at the election of the Administrative
Agent, all outstanding Eurodollar Revolving Loans shall be converted to ABR
Revolving Loans and the Borrower shall be obligated to pay all Taxes, losses and
expenses payable in connection therewith pursuant to Section 4.6.

 

-41-



--------------------------------------------------------------------------------

(c) Payment Dates. Interest accrued on each Revolving Loan shall be payable in
arrears, without duplication:

(i) on each Interest Payment Date (provided that interest accruing pursuant to
Section 3.3(b) shall be payable from time to time on demand);

(ii) on the Stated Revolving Loan Maturity Date;

(iii) on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Revolving Loan (except in the case of Revolving
Loans that are ABR Revolving Loans) on the principal amount so paid or prepaid
(including each payment or prepayment made pursuant to Section 3.1);

(iv) with respect to any ABR Revolving Loans converted into Eurodollar Revolving
Loans on a day when interest would not otherwise have been payable pursuant to
the definition of “Interest Payment Date,” on the date of such conversion; and

(v) on that portion of any Revolving Loans the maturity of which is accelerated
pursuant to Section 9.2 or Section 9.3, immediately upon such acceleration.

Section 3.4 Fees. The Borrower agrees to pay the fees set forth below. All such
fees shall be non-refundable.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent, for
the account of each Lender, for the period (including any portion thereof when
any of its Revolving Commitments are suspended by reason of the Borrower’s
inability to satisfy any condition of ARTICLE 5) commencing on the Effective
Date and continuing through the Revolving Termination Date, a commitment fee
with respect to such Lender’s Revolving Commitment in an amount equal to the
product of (i) the Commitment Fee Rate multiplied by (ii) such Lender’s
Revolving Percentage of the sum of the average daily unused portion of the
Revolving Commitment Amount, payable in arrears on each Quarterly Payment Date
and on the Revolving Termination Date, commencing on the first of such dates to
occur after the Closing Date. All commitment fees payable pursuant to this
Section shall be calculated on the basis of a 360-day year.

(b) Certain Other Fees. The Borrower agrees to pay to the Administrative Agent
the other fee in the amounts and on the dates agreed to in writing by the
Borrower and the Administrative Agent.

ARTICLE 4

CERTAIN EURODOLLAR RATE AND OTHER PROVISIONS

Section 4.1 Computation of Interest and Fees; Payments. (i) All interest and
fees payable pursuant hereto shall be calculated on the basis of a 360-day year
for the actual days elapsed, provided that interest payable on any ABR Revolving
Loan shall be calculated on the basis of a 365-day year or

 

-42-



--------------------------------------------------------------------------------

366-day year, as the case may be, for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of the Eurodollar Adjusted Rate. Any change in the
interest rate on a Revolving Loan resulting from a change in the ABR or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

(ii) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining the
Eurodollar Rate.

(iii) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 p.m. (local time
at the Funding Office of the Administrative Agent), on the due date thereof to
the Administrative Agent, for the account of the Lenders, to the Administrative
Agent’s account set forth on Schedule 3 (or to such other account as the
Administrative Agent may notify the Borrower in writing from time to time), in
Dollars and in immediately available funds. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the Eurodollar
Revolving Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Revolving Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

Section 4.2 Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Adjusted Rate for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Adjusted Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Revolving Loans during such Interest Period,

the Administrative Agent shall give notice thereof by facsimile or telephone to
the Borrower and the Lenders as soon as practicable thereafter. If such notice
is given (x) any Eurodollar Revolving Loans

 

-43-



--------------------------------------------------------------------------------

requested to be made on the first day of such Interest Period shall be made as
ABR Revolving Loans, (y) any Revolving Loans that were to have been converted on
the first day of such Interest Period to Eurodollar Revolving Loans shall be
continued as ABR Revolving Loans and (z) any outstanding Eurodollar Revolving
Loans shall be converted, on the last day of the then-current Interest Period,
to ABR Revolving Loans. Upon the Administrative Agent’s determination that
adequate and reasonable means exist for ascertaining the Eurodollar Adjusted
Rate or, in the case of the circumstance described in clause (b), upon the
Administrative Agent’s receipt of a notice from the Required Lenders withdrawing
their notice delivered under clause (b), the Administrative Agent shall promptly
give written notice to the Borrower withdrawing its prior notice under this
Section. Until the Administrative Agent shall have delivered such written notice
withdrawing its prior notice, no further Eurodollar Revolving Loans shall be
made or continued as such, nor shall the Borrower have the right to convert ABR
Revolving Loans to Eurodollar Revolving Loans.

Section 4.3 Pro Rata Treatment; Proceeds of Collateral.

(a) Borrowings; Commitment Fees; Certain other Fees. Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Revolving Commitments of the Lenders
shall be made pro rata according to the respective Revolving Percentages of the
Lenders.

(b) Payments. Except as otherwise specified in Section 3.2, (i) each payment
(including each prepayment) by the Borrower on account of principal of the
Revolving Loans shall be made pro rata according to the respective outstanding
principal amounts of the Revolving Loans then held by each Lender and (ii) each
payment by the Borrower of interest on the Revolving Loans shall be made pro
rata among all Revolving Loans in accordance with the amount of then accrued and
unpaid interest on each such Revolving Loan.

(c) Proceeds From Exercise of Remedies. All monies received by the
Administrative Agent or any Lender from the exercise of remedies hereunder,
under the other Loan Documents or under any other documents relating to this
Agreement shall, unless otherwise required by the terms of the other Loan
Documents or by applicable law, be applied as follows:

(i) first, to the payment of all expenses (to the extent not otherwise paid by
the Borrower or any of the other Obligors) incurred by the Administrative Agent,
the Collateral Agent and the Lenders in connection with the exercise of such
remedies, including, without limitation, all costs and expenses of collection,
attorneys’ fees and disbursements, court costs and any foreclosure expenses;

(ii) second, to the payment of all accrued and unpaid interest on the Revolving
Loans, pro rata to each Lender according to the amount of accrued and unpaid
interest then owing to each Lender;

(iii) third, to the payment pro rata of any fees then accrued and payable to the
Administrative Agent, the Collateral Agent or any Lender under this Agreement in
respect of the Revolving Loans;

(iv) fourth, to the payment pro rata of the respective outstanding principal
amounts of the Revolving Loans;

 

-44-



--------------------------------------------------------------------------------

(v) fifth, to the payment to the Lenders of any amounts then accrued and unpaid
under Section 4.4, Section 4.5 and Section 4.6, and if such proceeds are
insufficient to pay such amounts in full, to the payment of such amounts pro
rata;

(vi) sixth, to the payment pro rata of all other amounts owed by the Borrower to
the Administrative Agent, the Collateral Agent or any Lender under this
Agreement or any other Loan Document, and if such proceeds are insufficient to
pay such amounts in full, to the payment of such amounts pro rata; and

(vii) seventh, any surplus remaining after the indefeasible payment in full in
cash of all of the Obligations shall be distributed to the Borrower or to
whomsoever shall be lawfully entitled thereto.

Section 4.4 Increased Costs. (a) If the adoption of or any change in any
Applicable Law or in the interpretation or application thereof or compliance by
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Closing Date:

(i) shall subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement, any Eurodollar Revolving Loan made by it or any payment in
respect of the foregoing, or change the basis of taxation of payments to such
Lender in respect thereof;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Adjusted Rate
hereunder; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Revolving Loans or
to reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this clause (a), it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Applicable Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the Closing Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy), then from time to time, upon demand and submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall promptly pay to such Lender such additional
amount or amounts as will compensate such Lender for such reduction.

 

-45-



--------------------------------------------------------------------------------

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive absent manifest error. In determining any such
additional amounts, such Lender may use any method of averaging and attribution
that it (in its sole discretion) shall deem applicable. The obligations of the
Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Revolving Loans and all other amounts payable
hereunder.

Section 4.5 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower or
any other Obligor (including any payments pursuant to Section 11.5 or
Section 11.6), under this Agreement, the Revolving Notes or any other Loan
Document shall be made without setoff, counterclaim or defense of and free and
clear of and without deduction or withholding for any and all Taxes, excluding
taxes measured by overall net income and franchise taxes in lieu of overall net
income imposed (1) in the case of the Administrative Agent or any Lender, by the
jurisdiction (or political subdivision thereof) in which it is organized or in
which its principal office is located and (2) in the case of any Lender, by the
jurisdiction (or political subdivision thereof) of its Funding Office (all such
non-excluded Taxes being herein referred to as “Covered Taxes”). If the Borrower
or a Subsidiary Guarantor shall be required by any Applicable Law to deduct any
Covered Taxes from or in respect of any payment hereunder or otherwise under the
Loan Documents to any Person, then (i) the sum payable shall be increased as may
be necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to any additional payments
made under this Section 4.5) such Person receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) the
Borrower or such Subsidiary Guarantor (or the Administrative Agent, as
applicable) shall make such deductions or withholdings at the applicable rate
and (iii) the Borrower or such Subsidiary Guarantor (or the Administrative
Agent, as applicable) shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with Applicable Law.

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary Taxes or any other excise, transfer, sales, use, recordation or
property Taxes, charges or similar levies that arise from any payment made under
this Agreement, the Revolving Notes or any other Loan Document or from the
execution, enforcement, delivery or registration of, performance under, or
otherwise with respect to, this Agreement, the Revolving Notes or any other Loan
Document, including all penalties, interest, additions and liabilities in
respect thereof (hereinafter referred to as “Other Taxes”).

(c) If the Borrower is required to deduct or pay any Covered Taxes, Other Taxes
or other amount under this Section 4.5 from or in respect of any amount payable
under this Agreement, the Revolving Notes or any other Loan Document to any
Indemnitee, then the Borrower shall also pay to such Indemnitee at the time
interest is paid, such additional amount that such Indemnitee specifies is
necessary to preserve the after-Tax yield (after figuring in all Taxes,
including taxes imposed on or measured by net income) that such Indemnified
Party would have received if such Covered Taxes, Other Taxes or other amount had
not been payable.

 

-46-



--------------------------------------------------------------------------------

(d) The Borrower will indemnify each Indemnitee (i) for the full amount of
Covered Taxes and Other Taxes, (including any Covered Taxes and Other Taxes
imposed by any jurisdiction (or any political subdivision thereof) on amounts
payable under this Section 4.5), payable by such Indemnitee or the
Administrative Agent and any liability (including penalties, interest, additions
and expenses) arising therefrom or with respect thereto, (ii) for any present or
future claims, liabilities or losses with respect to or resulting from any
failure or delay by the Borrower to pay, or any failure or delay by the Borrower
to file any Tax Return with respect to, any Covered Taxes or Other Taxes
(including interest, penalties, additions and expense) and (iii) for any Taxes
imposed as a result of any conversion of loans from Eurodollar Revolving Loans
to ABR Revolving Loans or from ABR Revolving Loans to Eurodollar Revolving Loans
(including interest, penalties, additions and expenses), whether or not such
Taxes were correctly or legally asserted. This indemnification shall be made
within ten days from the date such Indemnitee makes written demand therefor.

(e) Within ten days after the date of any payment of Covered Taxes, Other Taxes
or any interest, penalties, or any liability related thereto, the Borrower shall
furnish to the Administrative Agent, at its address referred to in Section 11.2,
the original or a certified copy of a receipt evidencing payment thereof.

(f) Within 30 days after written request by the Borrower or the Administrative
Agent, each Indemnitee that is not a United States person, as such term is
defined in section 7701(a)(30) of the Code, that executes this Agreement or
otherwise becomes an “Indemnitee” hereunder, and that is at that time either
entitled to an exemption from United States withholding tax or subject to such
tax at a reduced rate under an applicable tax treaty shall provide the Borrower
and the Administrative Agent with U.S. Internal Revenue Service form W-8BEN,
W-8ECI or other applicable forms, certificates or documents prescribed by the
U.S. Internal Revenue Service or the Treasury Regulations, as appropriate,
certifying that such Indemnitee is exempt from or subject to a reduced rate of
United States withholding tax with respect to all payments to be made hereunder
to such Indemnitee. Thereafter and from time to time, each such Indemnitee shall
submit to the Borrower and the Administrative Agent such additional duly
completed and signed copies of one or the other of such forms (or such successor
forms as shall be adopted from time to time by the relevant United States taxing
authorities) as may be (i) requested in writing by the Borrower or the
Administrative Agent to such Indemnitee and (ii) upon written notice by the
Borrower or the Administrative Agent, required under then-current United States
law or regulations to avoid or reduce United States withholding taxes on
payments in respect of all amounts, including fees, to be received by such
Indemnitee pursuant to this Agreement or the other Loan Documents. If any
Indemnitee determines, as a result of any change in applicable law, regulation
or treaty, or in any official application or interpretation thereof, that it is
unable to submit to the Borrower any form or certificate that such Indemnitee is
obligated to submit pursuant to this clause (f), or that such Indemnitee is
required to withdraw or cancel any such form or certificate previously
submitted, such Indemnitee shall promptly notify the Borrower and the
Administrative Agent of such fact. Notwithstanding any other provision of this
clause (f), an Indemnitee shall not be required to deliver any form, certificate
or other document pursuant to this clause (f) that such Indemnitee is not
legally able to deliver.

 

-47-



--------------------------------------------------------------------------------

(g) Without prejudice to the survival of any other agreement of the Borrower or
the Subsidiary Guarantors hereunder, the agreements and obligations of the
Borrower or the Subsidiary Guarantors contained in this Section 4.5 shall
survive the termination of this Agreement and the occurrence of the Termination
Date.

Section 4.6 Funding Losses. The Borrower agrees to indemnify each Lender on
demand for, and to hold each Lender harmless from, any Tax, loss or expense that
such Lender may sustain or incur as a consequence of (a) default by the Borrower
in making a borrowing of, conversion into or continuation of Eurodollar
Revolving Loans after the Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment of or conversion from Eurodollar Revolving Loans after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of Eurodollar Revolving Loans on a day
that is not the last day of an Interest Period with respect thereto or (d) any
conversion of Eurodollar Revolving Loans to ABR Revolving Loans pursuant to
Section 4.8 or Section 3.3(b)(ii) on a day that is not the last day of an
Interest Period with respect thereto. Such indemnification may include an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Revolving Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive absent manifest error. This covenant shall survive the
payment in full of all Obligations and the termination of all Revolving
Commitments.

Section 4.7 Change of Lending Office; Replacement of Lenders. (a) Each Lender
agrees that, upon the occurrence of any event giving rise to the operation of
Section 4.4 with respect to such Lender, it will, if requested by the Borrower,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate another lending office for any Revolving Loans affected by such
event with the object of avoiding the consequences of such event; provided, that
such designation is made on terms that, in the sole judgment of such Lender,
would not cause such Lender and its lending office(s) to suffer any economic,
legal or regulatory disadvantage; and provided, further, that nothing in this
Section shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender pursuant to Section 4.4 or any other provision hereof.

(b) If any Lender requests compensation under Section 4.4 or makes a
determination as provided in Section 4.4, if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 4.5, if any Lender defaults in its obligation to
fund Revolving Loans hereunder, or if a Lender refuses to consent to an
amendment, modification or waiver of this Agreement that, pursuant to
Section 11.1, requires consent of 100% of the Lenders or 100% of the Lenders
with Obligations affected thereby, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 11.7), all of its interests,
rights and obligations under this Agreement to an assignee selected by the
Borrower that shall

 

-48-



--------------------------------------------------------------------------------

assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consents, so long as no
Default has occurred and is continuing, shall not be unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder (assuming for this purpose
that the Revolving Loans of such Lender were being prepaid) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 4.4 or payments
required to be made pursuant to Section 4.5, such assignment will result in a
material reduction in such compensation or payments, and (iv) in the case of any
such assignment resulting from a Lender refusing to consent to an amendment,
modification or waiver of this Agreement, then such assignee shall consent, at
the time of such assignment, to each matter in respect of which such Lender did
not consent. If a Lender refused to consent to an amendment, modification or
waiver that required the consent of 100% of Lenders with Obligations directly
affected thereby (which amendment, modification or waiver did not accordingly
require the consent of 100% of all Lenders), the Revolving Loans and Revolving
Commitments of such Lender that are subject to the assignments required by this
Section shall include only those Revolving Loans and Revolving Commitments that
constitute the Obligations directly affected by the amendment, modification or
waiver to which such Lender refused to provide its consent. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. In connection
with the foregoing, the Administrative Agent shall have the authority to execute
the Assignment and Acceptance on behalf of any Lender making an assignment
hereunder.

Section 4.8 Eurodollar Rate Lending Unlawful. If any Lender shall determine
(which determination shall, upon notice thereof to the Borrower and the
Administrative Agent, be conclusive and binding on the Borrower) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any Governmental Authority asserts that it is unlawful, for such
Lender to make or continue any Revolving Loan as, or to convert any Revolving
Loan into, a Eurodollar Revolving Loan, the obligations of such Lender to make,
continue or convert any such Eurodollar Revolving Loan shall, upon such
determination, be suspended until such Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist, and all
outstanding Eurodollar Revolving Loans payable to such Lender shall
automatically convert into ABR Revolving Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by law or such
assertion.

ARTICLE 5

CONDITIONS PRECEDENT

Section 5.1 Conditions to Initial Revolving Loans. The agreement of each Lender
to make the initial Revolving Loans requested to be made by it is subject to the
satisfaction, prior to or concurrently with the making of such initial extension
of credit of the following conditions precedent on or prior to August 30, 2007:

(a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Borrower, each Lender and the
Administrative Agent.

 

-49-



--------------------------------------------------------------------------------

(b) Delivery of Revolving Notes. The Administrative Agent shall have received,
for the account of each Lender requesting a Revolving Note, such Lender’s
Revolving Note duly executed and delivered by an Authorized Officer of the
Borrower.

(i) Terms of Acquisition, Etc. The Acquisition Documentation shall be in a form
satisfactory to the Administrative Agent in all material respects, the Purchase
Price shall not exceed, the Purchase Price as set forth in the recitals to this
Agreement and, in connection therewith, all conditions precedent to the
consummation thereof shall have been satisfied in all material respects (except
to the extent any such condition precedent is qualified by materiality, in which
case, in all respects) or, with the Administrative Agent’s written approval with
respect to conditions precedent not materially (except to the extent any such
condition precedent is qualified by materiality, in which case, in all respects)
satisfied, waived; provided that any such waiver that could reasonably be
expected to be adverse to the interests of the Lenders shall require the consent
of the Lenders.

(c) Intercompany Subordination Agreements. The Administrative Agent shall have
received, and be reasonably satisfied in form and substance with, each
Intercompany Subordination Agreement entered into among any (1) two or more
Obligors or (2) any Obligors and any Subsidiary Guarantors for all Indebtedness
permitted under Section 8.2(d)(i) and issued as of the Closing Date.

(d) Know your Customer Documentation. The Administrative Agent shall have
received, and be reasonably satisfied in form and substance with, all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act.

(e) Payment of Outstanding Indebtedness, etc. No Obligor shall have outstanding
any Indebtedness or preferred stock, other than the Indebtedness permitted under
this Agreement.

(f) Representations and Warranties. The representations and warranties set forth
in this Agreement shall, in each case, be true and correct in all material
respects (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(g) Closing Date Certificate. The Administrative Agent shall have received, with
counterparts for each Lender, the Borrower Closing Date Certificate, dated the
date of the initial Borrowing and duly executed and delivered by an Authorized
Officer of the Borrower, in which certificate the Borrower shall represent and
warrant as of the Closing Date that, among other things, (i) at the consummation
of the Acquisition, the Acquisition Agreement and all other Acquisition
Documentation shall be in forms substantially similar to the drafts prepared as
of the Closing Date and attached to such certificate, as determined by the
Administrative Agent in its sole discretion and (ii) both before and immediately
after giving effect to the Acquisition, all representations and warranties of
each Obligor set forth in each Loan Document to which any Obligor is a party are
true and correct in all respects. All documents to be appended to the Borrower
Closing Date Certificate shall be in form and substance satisfactory to the
Administrative Agent.

 

-50-



--------------------------------------------------------------------------------

(h) Financial Statements. The Administrative Agent shall have received and
reviewed, (x) Consolidated audited financial statements for the Target for the
fiscal year ended December 31, 2006 (including the notes thereto) and for the
Borrower for the fiscal year ended June 30, 2006 and (y) unaudited interim
Consolidated financial statements for the Target for the last five months ended
May 31, 2007 and for the Borrower for the last 12 months ended June 30, 2007.

(i) Guaranty. The Administrative Agent shall have received, with counterparts
for each Lender, the Guaranty, dated as of the date hereof, duly executed and
delivered by an Authorized Officer of each Subsidiary Guarantor.

(j) Obligor Security Agreement. The Administrative Agent shall have received,
with counterparts for each Lender, the Obligor Security Agreement, dated as of
the Closing Date, duly executed and delivered by each Obligor, together with:

(i) a completed Perfection Certificate dated the Closing Date and signed by a
Financial Officer of the Borrower, together with all attachments contemplated
thereby, including the results of a search of the U.C.C. (or equivalent) filings
made with respect to the Obligors in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search;

(ii) certificates evidencing (x) all of the issued and outstanding Equity
Interests of Domestic Subsidiaries owned by any Obligor and, subject to the
terms of Section 7.12, of the Buyer and the Swiss Subsidiary or (y) subject to
the terms of Section 7.12, 65% of the Equity Interests of the other Foreign
Subsidiaries owned by any Obligor, which certificates in each case shall be
accompanied by undated instruments of transfer duly executed in blank or, if any
Equity Interests are uncertificated Equity Interests, confirmation and evidence
satisfactory to the Administrative Agent that the security interest therein has
been transferred to and perfected by the Collateral Agent for the benefit of the
Secured Parties in accordance with Articles 8 and 9 of the U.C.C. and all laws
otherwise applicable to the perfection of the pledge of such Equity Interests;

(iii) all Pledged Notes, if any, evidencing Indebtedness payable to any Obligor
by any other Obligor or Subsidiary of any Obligor, duly endorsed to the order of
the Collateral Agent;

(iv) Financing Statements naming each Obligor as a debtor and the Collateral
Agent as the secured party, or other similar instruments or documents to be
filed under the U.C.C. of all jurisdictions as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the security interests
of the Collateral Agent pursuant to the Obligor Security Agreement (including
all jurisdictions listed in Schedule 6.22(a)); and

(v) evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by the financing statements (or similar documents) disclosed by the
search described in clause (i) above are permitted by Section 8.3;

 

-51-



--------------------------------------------------------------------------------

and the Administrative Agent and its counsel shall be satisfied that (i) the
security interest granted to the Collateral Agent for the benefit of the Secured
Parties in the collateral described in this clause (k) is a first priority
security interest (subject to Liens permitted by Section 8.3(b), (c), (d) and
(o)); and (ii) no Lien exists on any of the collateral described in this
clause (k) other than (x) Liens created in favor of the Collateral Agent, for
the benefit of the Secured Parties, pursuant to the Security Documents and
(y) with respect to Collateral other than Pledged Equity Interests and Pledged
Notes, Liens expressly permitted under Section 8.3(b), (c), (d) and (o).

(k) Patent Security Agreement, Copyright Security Agreement and Trademark
Security Agreement. The Administrative Agent shall have received the Patent
Security Agreement, the Copyright Security Agreement and the Trademark Security
Agreement, as applicable, each dated as of the date of the initial Borrowing,
duly executed and delivered by each Obligor that is a party to the Obligor
Security Agreement and owns any Intellectual Property.

(l) Intercompany Notes. If any Subsidiary shall have any Indebtedness owing to
any Obligor as of the Closing Date, such Indebtedness shall be evidenced by an
intercompany note, duly authorized, executed and delivered by each such
Subsidiary and duly endorsed to the order of the Administrative Agent.

(m) Solvency, etc. The Administrative Agent shall have received, with
counterparts for each Lender, a certificate duly executed and delivered by the
chief financial or accounting Authorized Officer of the Borrower, dated as of
the Closing Date in the form of Exhibit H attached.

(n) Resolutions, etc. The Administrative Agent shall have received from each
Obligor, as applicable, (1) a copy of a good standing certificate, dated a date
reasonably close to the Effective Date, for each such Person that is not a
Foreign Subsidiary and (2) a certificate, dated the Closing Date and with
counterparts for each Lender, duly executed and delivered by such Person’s
Secretary or Assistant Secretary, managing member or general partner, as
applicable, as to

(i) resolutions of each such Person’s board of directors (or other managing
body, in the case of any entity other than a corporation) then in full force and
effect authorizing, to the extent relevant, the transactions contemplated hereby
and applicable to such Person and the execution, delivery and performance of
each Loan Document to be executed by such Person and the transactions
contemplated hereby and thereby;

(ii) the incumbency and signatures of those of its officers, managing member or
general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by such Person; and

(iii) the full force and validity of each Organic Document of such Person and
copies thereof.

(o) Approvals. All governmental, regulatory, shareholder and third party
approvals and consents necessary or desirable in connection with the
Acquisition, the Loan Documents and the consummation of the transactions
contemplated hereby and thereby, and the continuing operations of the Borrower
and its Subsidiaries subsequent to the transactions contemplated

 

-52-



--------------------------------------------------------------------------------

hereby, shall have been obtained and be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that could reasonably be expected to
restrain, prevent or otherwise impose adverse conditions on the Acquisition or
the financing contemplated hereby.

(p) [Reserved.]

(q) Searches. The Administrative Agent shall have received the results of a
recent lien, litigation and tax search in each of the jurisdictions where assets
of the Borrower and each Domestic Subsidiary are located, and such searches
shall reveal no Liens on any of the assets of such Obligors or their respective
Subsidiaries except for Liens permitted by Section 8.3(b), (c), (d) and (o).

(r) [Reserved.]

(s) Fees, Expenses, etc. The Administrative Agent shall have received for its
own account, or for the account of each Lender, as applicable, all fees due and
payable pursuant to Section 3.4 and all costs and expenses due and payable
pursuant to Section 11.5 for which invoices have been presented (including the
reasonable fees and expenses of legal counsel).

(t) Legal Opinion. The Administrative Agent shall have received the executed
legal opinion of Cooley Godward Kronish LLP, counsel to the Obligors,
substantially in the form of Exhibit I.

(u) [Reserved]

(v) Insurance. The Administrative Agent shall have received insurance
certificates from one or more insurance companies satisfactory to the
Administrative Agent, evidencing coverage required to be maintained pursuant to
each Loan Document (including coverage required pursuant to Section 4.3 of the
Obligor Security Agreement).

(w) Absence of Material Adverse Effect. There shall not have occurred any
Material Adverse Effect since June 30, 2006.

Section 5.2 All Revolving Loans. The obligation of each Lender to make any
Borrowing (including the initial Borrowing) shall be subject to the satisfaction
of each of the following conditions precedent:

(a) Compliance with Warranties, No Default, etc. Both before and after giving
effect to any Borrowing the following statements shall be true and correct:

(i) with respect to any Revolving Loan made after the Closing Date, the
representations and warranties set forth in each Loan Document shall, in each
case, be true and correct in all material respects with the same effect as if
then made (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); provided that any such representation and
warranty that is already qualified by a materiality qualifier shall be true and
correct in all respects as of the applicable date;

 

-53-



--------------------------------------------------------------------------------

(ii) no Default or Event of Default shall have then occurred and be continuing.

(b) Borrowing Request, etc. The Administrative Agent shall have received a
Borrowing Request. Each of the delivery of a Borrowing Request or any such
telephonic request and the acceptance by the Borrower of the proceeds of the
applicable Borrowing shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing Date (both immediately before and
after giving effect to such Borrowing and the application of the proceeds
thereof) the statements made in clause (a) above are true and correct.

(c) Post-Closing Covenants. With respect to any Borrowing made after the Closing
Date, the Borrower and its Subsidiaries shall have complied with all terms and
conditions set forth on Schedule 7.12 on or prior to the date of such Borrowing,
without regard to any later time periods set forth therein.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Revolving Loans, the Borrower hereby represent and warrant to
the Administrative Agent and each Lender as set forth in this ARTICLE 6:

Section 6.1 Financial Condition. (a) The audited Consolidated balance sheets of
the Borrower and its Consolidated Subsidiaries as at June 30, 2006, and the
related consolidated statements of income and of cash flows for the Fiscal Year
ended on such date, reported on by and accompanied by an unqualified report from
Ernst & Young LLP, present fairly the consolidated financial condition of the
Borrower and its Consolidated Subsidiaries as at such date, and the Consolidated
results of its operations and its Consolidated cash flows for the Fiscal Year
then ended. The unaudited Consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at March 31, 2007, and the related unaudited
consolidated statements of income and cash flows for the 9-month period ended on
such date, present fairly the consolidated financial condition of the Borrower
and its Consolidated Subsidiaries as at such date, and the consolidated results
of its operations and its consolidated cash flows for the 9-month period then
ended (subject to normal and recurring year-end audit adjustments). All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied on a consistent basis (except for
normal and recurring year-end audit adjustments and as approved by the
aforementioned firm of accountants and disclosed therein).

(b) The audited Consolidated balance sheets of the Target and its Consolidated
Subsidiaries as at December 31, 2006, and the related consolidated statements of
income and of cash flows for the Fiscal Year ended on such date, reported on by
and accompanied by an unqualified report from KPMG & Associates, present fairly
the consolidated financial condition of the Target and its Consolidated
Subsidiaries as at such date, and the Consolidated results of its operations and
its Consolidated cash flows for the Fiscal Year then ended. The unaudited
Consolidated balance sheet of the Target and its Consolidated Subsidiaries as at
June 30, 2007, and the related unaudited consolidated statements of income and
cash flows for the 6-month period ended on such date, present fairly the
consolidated financial condition of the Target and its

 

-54-



--------------------------------------------------------------------------------

Consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the 6-month period then ended
(subject to normal and recurring year-end audit adjustments). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with IFRS applied on a consistent basis (except for
normal and recurring year-end audit adjustments and as approved by the
aforementioned firm of accountants and disclosed therein).

(c) As of the Closing Date, no Obligor has any material Guarantee Obligations,
contingent liabilities or liabilities for Taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that is not reflected in the most recent financial statements
provided to the Administrative Agent (other than such obligations incurred
pursuant to the Acquisition Documentation). During the period from December 31,
2006 to and including the Closing Date, there has been no Disposition by any of
the Borrower or its Subsidiaries of any material part of its business or
property.

Section 6.2 No Material Adverse Change. Since June 30, 2006, there has been no
material adverse change in the business, assets, liabilities, results of
operation, properties, condition (financial or otherwise) of the Target and its
Subsidiaries taken as a whole, or of the Borrower and its Subsidiaries, taken as
a whole.

Section 6.3 Existence, Power and Qualification. Each of the Borrower and each of
its Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has full power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged and (c) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except in such jurisdictions where the failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect.

Section 6.4 Due Authorization. Each of the Borrower and each of its Subsidiaries
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents and the Acquisition Documentation to which it is a party,
grant the Liens contemplated thereby, participate in the consummation of all
aspects of the Acquisition and, in the case of the Borrower, to borrow
hereunder. Each of the Borrower and each of its Subsidiaries has taken all
necessary applicable Business Entity action to authorize the execution, delivery
and performance of the Loan Documents and other Acquisition Documentation to
which it is a party, each agreement executed and delivered in connection with
the Acquisition to which it is a party, the grant of the Liens contemplated
thereby and by the Loan Documents and, in the case of the Borrower, to authorize
the borrowings on the terms and conditions of this Agreement.

Section 6.5 Government Approval. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the Acquisition and the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement, any other Loan Document or any Acquisition
Document, or the grant of any Lien pursuant to any of the Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 6.5,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect and (ii) the filings and recordations referred
to in Section 6.20.

 

-55-



--------------------------------------------------------------------------------

Section 6.6 Due Execution and Delivery; Enforceable Obligations. Each Loan
Document has been duly executed and delivered by each Obligor party thereto.
This Agreement constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). With respect to each
Obligor, each other Loan Document to which such Obligor is a party, when
executed and delivered by such Obligor, will, upon execution by the applicable
Obligor, constitute, a legal, valid and binding obligation of such Obligor
party, enforceable against each such Obligor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

Section 6.7 Non-Contravention. The execution, delivery and performance of this
Agreement and the other Loan Documents and Acquisition Documents, the borrowings
hereunder, the use of the proceeds thereof and the grant of the Liens
contemplated by the Loan Documents, do not and will not (a) violate or
contravene any Applicable Law or any Organic Documents of the Borrower or any
Subsidiary, (b) conflict with or result in a breach or contravention of, or
require any payment to be made under, any Contractual Obligation of the Borrower
or any Subsidiary or (c) result in or require the creation or imposition of any
Lien on any of the properties or revenues of the Borrower or any Subsidiary
pursuant to any Applicable Law or any such Contractual Obligation (other than
the Liens created by the Security Documents). No Applicable Law or Contractual
Obligation applicable to the Borrower or any Subsidiary could reasonably be
expected to have a Material Adverse Effect.

Section 6.8 Compliance with Law. The Borrower and each of its Subsidiaries is in
compliance with all Applicable Laws except to the extent that the failure to
comply with any such Applicable Law, in the aggregate with all other such
noncompliance by the Borrower and its Subsidiaries, could not reasonably be
expected to have a Material Adverse Effect.

Section 6.9 Litigation. No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of any
Obligor, threatened in writing by or against the Borrower or any of its
Subsidiaries or the Target or any of its Subsidiaries (a) with respect to any of
the Loan Documents or any Acquisition Documentation, (b) with respect to the
Acquisition or the financing hereunder, or (c) that could reasonably be expected
to have a Material Adverse Effect.

Section 6.10 No Default. Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that, in the aggregate with all other such defaults, could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

Section 6.11 Ownership of Property; Liens. The Borrower and each of its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its Real Property, and marketable title to, or a valid leasehold interest in,
all its other material property, except for minor title defects that do not
interfere with the Borrower’s or such Subsidiary’s, as the case may be, ability
to conduct its business in any material respect. All of such property is free
and clear of Liens, other than Liens incurred under the Loan Documents and Liens
permitted by Section 8.3.

 

-56-



--------------------------------------------------------------------------------

Section 6.12 Intellectual Property. The Borrower and each of its Subsidiaries
owns, or is licensed to use, or could obtain ownership or rights to use on terms
not materially adverse to it, the Intellectual Property necessary for the
conduct of its business as currently conducted. No material claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property nor does any Obligor know of any valid basis for any such claim. The
use of Intellectual Property by the Borrower and each of its Subsidiaries does
not infringe on the rights of any Person in any manner that could reasonably be
expected to have a Material Adverse Effect. All registrations of, and
applications for, patents, trademarks and copyrights of each Obligor and each
Subsidiary of an Obligor is set forth on Schedule 6.12 (as supplemented pursuant
to Section 7.2(c) from time to time), other than those that have been acquired
or applied for since the last supplementation pursuant to Section 7.2(c).

Section 6.13 Taxes. The Borrower and each of its Subsidiaries has, timely
(a) filed or caused to be filed all U.S. federal, state and local, non-U.S. and
other Tax Returns that it is required to file and (b) paid all Taxes, fees or
other charges imposed on it or any of its property by any Governmental
Authority, other than any Tax, fee or other charge the amount or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the applicable company. All Tax Returns referred to in clause (a) above
are true, correct and complete in all material respects. The Borrower and each
of its Subsidiaries has made adequate provision in accordance with GAAP for all
Taxes not yet due and payable. Neither the Borrower nor any of its Subsidiaries
is aware of any proposed or pending Tax assessments, deficiencies or audits that
could be reasonably expected to, individually or in the aggregate, result in a
Material Adverse Effect. No Lien for Taxes of the Borrower or any of its
Subsidiaries has been filed.

Section 6.14 Federal Regulations. No part of the proceeds of any Revolving Loans
will be used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.

Section 6.15 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Borrower or any of its Subsidiaries pending or, to
the best knowledge of any Obligor, threatened; (b) hours worked by and payment
made to employees of the Borrower and each of its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other Applicable Law dealing
with such matters; and (c) all payments due from the Borrower or any of its
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the Borrower or the relevant
Subsidiary to the extent required by GAAP or IFRS, as applicable.

Section 6.16 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred except in
accordance with Applicable

 

-57-



--------------------------------------------------------------------------------

Law and that has not resulted or could reasonably be expected to result in a
liability that could reasonably be expected to have a Material Adverse Effect ,
and no Lien in favor of the PBGC or a Plan has arisen, during such five-year
period. The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. Neither any Obligor nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a liability under ERISA that could reasonably be expected to have a Material
Adverse Effect, and neither any Obligor nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if any such Obligor or any
such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. No such Multiemployer Plan is
in reorganization (within the meaning of Section 4241 of ERISA) or insolvent
(within the meaning of Section 4245 of ERISA).

Section 6.17 Investment Company Act; Other Regulations. No Obligor is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Obligor
is subject to regulation under any Applicable Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness or grant any Lien or
that would or might adversely affect the legality or enforceability against any
Obligor of any of its obligations under any of the Loan Documents.

Section 6.18 Subsidiaries. (a) Schedule 6.18 sets forth as of the Closing Date
the name and jurisdiction of organization of each Subsidiary of the Borrower
and, as to each such Subsidiary, the percentage of each class of Equity
Interests owned by any Obligor and (b) there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments of any
nature relating to any Equity Interests of any Obligor (other than the Borrower)
or any Subsidiary, except as permitted by the Loan Documents.

Section 6.19 Use of Proceeds. The proceeds of the Revolving Loans have been
used, and the Borrower does not intend to use such proceeds other than, solely
as set forth in Section 7.10.

Section 6.20 Environmental Matters. Except as in the aggregate would not
reasonably be expected to result in the payment by the Borrower or any of its
Subsidiaries of a Material Environmental Amount:

(a) the Real Properties of the Obligors do not contain, and have not previously
contained, any Hazardous Material in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to an Environmental Liability of the Obligors under, any Environmental Law;

(b) no Obligor has received or is aware of any written notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Real Properties or the Business;

(c) no Hazardous Materials have been transported or disposed of by any Obligor
from the Real Properties in violation of, or in a manner or to a location that
could give rise to an

 

-58-



--------------------------------------------------------------------------------

Environmental Liability under, any Environmental Law, nor has any Hazardous
Material been generated, treated, stored or disposed of by any Obligor at, on or
under any of the Real Properties in violation of, or in a manner that could give
rise to an Environmental Liability of the Obligors under, any applicable
Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Obligor, threatened in writing, under any
Environmental Law to which any Obligor is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Real Properties or the Business;

(e) there has been no Release or threat of Release of any Hazardous Material at
or from the Properties, or arising from or related to the operations of the
Borrower or any of its Subsidiaries in connection with the Real Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to a liability under Environmental Laws;

(f) the Real Properties and all operations by the Obligors at the Real
Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties nor is there a violation of any
Environmental Law or Environmental Permit required by Environmental Law with
respect to the Properties or the Business that could give rise to an
Environmental Liability of the Obligors;

(g) no Obligor has assumed any liability of any other Person (other than a
Subsidiary) under Environmental Laws; and

(h) Each Obligor hereby acknowledges and agrees that the Administrative Agent
(i) is not now, and has not ever been, in control of any of the Real Properties
or of any Obligor’s or any of its Subsidiaries’ affairs, and (ii) does not have
the capacity through the provisions of the Loan Documents or otherwise to
influence any Obligor’s or any of its Subsidiaries’ conduct with respect to the
ownership, operation or management of any of their respective Properties or
compliance with Environmental Laws or Environmental Permits.

Section 6.21 Accuracy of Information, etc. No statement or information contained
in this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of the Borrower or any Subsidiary to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents
(including the Acquisition), contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading, and no other factual
information furnished after the Effective Date in connection with any Loan
Document by or on behalf of the Borrower or any Subsidiary to any Secured Party
will contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained therein not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it

 

-59-



--------------------------------------------------------------------------------

being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Obligor that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan Documents
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

Section 6.22 Security Documents. (a) The Security Documents are effective to
create in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Equity
Interests, when certificates representing such Pledged Equity Interests are
delivered to the Collateral Agent, and in the case of the other Collateral
described in the Obligor Security Agreement, when Financing Statements and other
filings, including filings under applicable certificates of title statutes,
specified in Schedule 6.22(a) in appropriate form are recorded in the offices
specified in Schedule 6.22(a), the Obligor Security Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Obligors in such Collateral and the proceeds thereof, as security for the
Secured Obligations (as defined in the Obligor Security Agreement), in each case
prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Equity Interests, Liens permitted by
Section 8.3(b)).

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are recorded in the offices specified by the Borrower, each such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Obligors in the Mortgaged Properties and
the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other
Person.

Section 6.23 Solvency. Each Obligor is, and after giving effect to the
Acquisition and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith will be and will continue to be,
Solvent.

Section 6.24 Real Properties; Mortgaged Properties. (a) As of the Closing Date,
neither Borrower nor any of its Subsidiaries owns in fee simple any real
property in the United States. As of the Closing Date, Schedule 6.24B lists the
address and landlord of each real property leased by any Obligor or any
Subsidiary of any Obligor.

(b) No Obligor has knowledge of, or has received written notice of, any pending
or contemplated condemnation proceeding affecting any Mortgaged Property. No
Mortgaged Property is subject to any outstanding right of first refusal option
or other contractual right to purchase or lease such Mortgaged Property. No
Mortgaged Property has suffered within the last twelve (12) months any casualty
or loss requiring (or reasonably expected to require) payment in excess of
$25,000 to cause such Mortgaged Property to be repaired to the same condition as
it was in immediately prior to such casualty or loss. Each Mortgaged Property is
served by utilities adequate for such Mortgaged Property’s current and proposed
use, and each Mortgaged Property is directly accessible from public roadways.

 

-60-



--------------------------------------------------------------------------------

Section 6.25 Capitalization. As of the Closing Date, Schedule 6.25 is a true,
complete and accurate description of the equity capital structure of the
Borrower and its Subsidiaries showing, for each such Person (other than the
Borrower), accurate ownership percentages of the equityholders of record and
accompanied by a statement of authorized and issued Equity Interests for each
such Person. Except as set forth on Schedule 6.25, as of the Closing Date
(a) there are no preemptive rights, outstanding subscriptions, warrants or
options to purchase any Equity Interests of the Borrower or any of its
Subsidiaries, (b) there are no obligations of any Obligor to redeem or
repurchase any of its Equity Interests and (c) except as filed as an exhibit to
the Borrower’s SEC filings prior to the Closing Date, there is no agreement,
arrangement or plan to which any Obligor or any of its Subsidiaries is a party
or of which any Obligor has knowledge that could directly or indirectly affect
the capital structure of the Borrower or its Subsidiaries. The Equity Interests
of each of its Subsidiaries described on Schedule 6.25 (i) are validly issued
and fully paid and non-assessable (to the extent such concepts are applicable to
the respective Equity Interests) and (ii) are owned of record and beneficially
as set forth on Schedule 6.25, free and clear of all Liens to the extent owned
by the Borrower or any Subsidiary (other than Liens created under the Security
Documents).

Section 6.26 Insurance. All insurance maintained by the Borrower and its
Subsidiaries is in full force and effect, all premiums have been duly paid,
neither the Borrower nor any of its Subsidiaries has received written notice of
violation or cancellation thereof, the Real Property, and the use, occupancy and
operation thereof, comply in all material respects with all Insurance
Requirements, and there exists no material default under any Insurance
Requirement. Each of the Borrower and its Subsidiaries has insurance in such
amounts and covering such risks and liabilities as are customary for companies
of a similar size engaged in similar businesses in similar locations.

Section 6.27 Acquisition Documentation. Each of the Borrower and each Subsidiary
has the power and authority to enter into the Acquisition Documentation to which
it is a party and has duly authorized, executed and delivered such Acquisition
Documentation. The Acquisition Documentation constitute the legal, valid and
binding obligations of the Borrower and each Subsidiary party thereto
enforceable against such Person in accordance with their respective terms
(except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ fights generally
and by principles of equity).

Section 6.28 Anti-Terrorism Law. (a) To the knowledge of the Obligors, no
Obligor and none of their respective Subsidiaries is in violation in any
material respect of any statute, law, rule, order or regulation relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”).

(b) To the knowledge of the Obligors, no Obligor and no Subsidiaries or broker
or other agent of any Obligor acting or benefiting in any capacity in connection
with the Revolving Loans is any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

 

-61-



--------------------------------------------------------------------------------

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
Person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(vi) To the knowledge of the Obligors, no Obligor and no Affiliate, broker or
other agent of any Obligor acting in any capacity in connection with the
Revolving Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

ARTICLE 7

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees with each Lender and the Administrative
Agent that, until the Termination Date has occurred, the Borrower shall, and
shall cause each of its Subsidiaries to, perform or cause to be performed the
obligations set forth in this ARTICLE 7.

Section 7.1 Financial Statements. The Borrower shall furnish to the
Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event within
90 days after the end of each Fiscal Year of the Borrower, a copy of the audited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by an independent certified public accountants of nationally
recognized standing.

(b) Quarterly Financial Statements. As soon as available, but in any event not
later than 45 days after the end of each the first three Fiscal Quarters of each
Fiscal Year of the Borrower, the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statement of income for such quarter and the
portion of the Fiscal Year through the end of such Fiscal Quarter and the
related unaudited consolidated statement of cash flows for the portion of the
Fiscal Year through the end of such Fiscal Quarter, setting forth in each case
in comparative form the figures at the end of the previous Fiscal Year (in the
case of the unaudited consolidated balance sheet) and for the previous Fiscal
Year (in the case of the unaudited consolidated statements of income and cash
flow), certified by a Responsible Officer as being fairly stated in all material
respects

 

-62-



--------------------------------------------------------------------------------

(subject to normal and recurring year-end audit adjustments); provided that
certifications made pursuant to Rules 13a-14(a) and 13a-14(b) or Rules 15d-14(a)
and 15d-14(b) of the Securities Act of 1934, as amended, shall be sufficient for
purposes hereof.

All financial statements required to be delivered pursuant to this Section shall
be complete and correct in all material respects and shall be prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods (except as approved by such
accountants or officer, as the case may be, and disclosed therein).

Documents required to be delivered pursuant to Section 7.1(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 1 or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (x) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (y) the Borrower shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Section 7.2 Certificates; Other Information. The Borrower shall furnish to the
Administrative Agent and each Lender (or, in the case of Section 7.2(f), to the
relevant Lender):

(a) Annual Certificate of Certified Public Accountants. Concurrently with the
delivery of the financial statements referred to in Section 7.1(a), a
certificate of the independent certified public accountants reporting on such
financial statements stating that in making the examination necessary therefor
no knowledge was obtained of any Default or Event of Default, except as
specified in such certificate.

(b) Responsible Officer’s Certificate. Concurrently with the delivery of any
financial statements pursuant to Section 7.1, a certificate of a Responsible
Officer stating that, to the best of such Responsible Officer’s knowledge, each
Obligor during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition, contained in this Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate.

(c) Compliance Certificate; Location of Collateral. Concurrently with the
delivery of any quarterly or annual financial statements pursuant to
Section 7.1, (i) a Compliance Certificate containing all information and
calculations necessary for determining compliance by the Borrower and its
Subsidiaries with the provisions of this Agreement (including Section 8.1) as of
the last day of the applicable Fiscal Quarter or Fiscal Year, as the case may
be, and (ii) to the

 

-63-



--------------------------------------------------------------------------------

extent not previously expressly disclosed in writing to the Administrative
Agent, a listing of (A) each county and state within the United States where any
Obligor owns any real property interest (fee, lease or other), (B) any
registrations of, and applications for, patents, trademarks and copyrights
acquired by any Obligor or Subsidiary, to the extent of receipt of any filing
details by such Obligor or Subsidiary, and (C) each change of Business Entity
form or of legal name or of address or jurisdiction of organization of any
Obligor or Subsidiary, in each case above since the date of the most recent list
delivered pursuant to this clause (ii) (or, in the case of the first such list
so delivered, since the Closing Date).

(d) [Reserved.]

(e) Discussion and Analysis of Financial Condition, etc. As soon as practicable,
but in any event within 90 days after the end of any Fiscal Quarter in respect
of which financial statements are to be delivered pursuant to Section 7.1(b), a
narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries for such period and
for the period from the beginning of the then current Fiscal Year to the end of
such period, as compared to the portion of the Projections covering such periods
and to the comparable periods of the previous Fiscal Year.

(f) Financial Statements and Reports, etc. Within five days after the same are
sent, copies of all financial statements and reports that any Obligor sends to
the holders of any class of its debt securities or public equity securities,
except to the extent such financial statements and reports have been filed with,
and are publicly available through, the SEC.

(g) Management Letter. Promptly upon receipt thereof, a copy or summary of any
other report or “management letter” or similar report submitted by independent
accountants to the Borrower or any of its Subsidiaries in connection with any
annual, interim or special audit of the books of such Person.

(h) Other Information. Promptly, such additional financial and other information
as the Administrative Agent or any Lender may from time to time reasonably
request.

Section 7.3 Notice of Default, Litigation or Certain Other Matters. The Borrower
shall furnish to the Administrative Agent and each Lender the following notices
within the time periods specified below:

(a) notice of any Default or Event of Default as soon as possible after the
occurrence thereof and in any event within three days after the Borrower or any
other Obligor obtains knowledge of such occurrence;

(b) notice of (i) the occurrence of any default or event of default under any
Contractual Obligation of any Obligor or any of its Subsidiaries or (ii) the
commencement of, or any material adverse development with respect to, any
litigation, investigation or proceeding that may exist at any time between any
Obligor or any of its Subsidiaries and any Governmental Authority, that, in
either clause (i) or (ii), as the case may be, could reasonably be expected to
have a Material Adverse Effect, as soon as possible and in any event within
three days after the Borrower or any other Obligor obtains knowledge of such
occurrence, commencement or development;

 

-64-



--------------------------------------------------------------------------------

(c) notice of the commencement of, or any material adverse development with
respect to, any litigation or proceeding affecting any Obligor or any of its
Subsidiaries in which the amount involved is $1,000,000 or more and not fully
covered by insurance or in which injunctive or similar relief is sought, as soon
as possible and in any event within three days after the Borrower or any other
Obligor obtains knowledge of such commencement or development;

(d) notice of (i) the occurrence of any Reportable Event with respect to any
Plan, a failure to make any required contribution to a Plan, the creation of any
Lien in favor of the PBGC or a Plan or any withdrawal from, or the termination,
reorganization (within the meaning of Section 4241 of ERISA) or Plan Insolvency
of, any Multiemployer Plan or (ii) the institution of proceedings or the taking
of any other action by the PBGC or any Obligor or any Commonly Controlled Entity
or any Multiemployer Plan with respect to the withdrawal from, or the
termination, reorganization (within the meaning of Section 4241 of ERISA) or
Plan Insolvency of, any Plan, as soon as possible and in any event within three
days after the Borrower or any other Obligor obtains knowledge thereof;

(e) notice of any significant adverse change (in the Borrower’s reasonable
judgment) in any Obligor’s or any Subsidiary’s relationship with, or any
significant event or circumstance that in the Borrower’s reasonable judgment is
likely to adversely affect any Obligor’s or any Subsidiary’s relationship with
any customer (or related group of customers) representing more than 10% in the
aggregate of the Borrower’s consolidated revenues during the most recent Fiscal
Year, as soon as possible and in any event within 10 days after any Obligor
obtains knowledge thereof;

(f) notice of any (i) proposed Qualified Issuance, setting forth the anticipated
Net Cash Proceeds thereof and the proposed date of issuance or (ii) proposed
issuance of Equity Interests of the Borrower or Indebtedness permitted under
Section 8.2(n), setting forth the anticipated Net Cash Proceeds thereof and the
proposed date of issuance, in each case of clause (i) or (ii), no less than 5
days prior to such issuance; and

(g) notice of any other development or event that has had or could reasonably be
expected to have a Material Adverse Effect, as soon as possible and in any event
within 10 days after any Obligor obtains knowledge thereof.

Each notice pursuant to this Section 7.3 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action, the Borrower or the relevant Subsidiary
proposes to take with respect thereto. In addition, each notice delivered
pursuant to clause (b), (c) or (d) above shall also include, to the extent
requested by the Administrative Agent, copies of all documentation relating to
the applicable occurrence or event.

Section 7.4 Maintenance of Existence; Compliance with Laws, etc. The Borrower
will, and will cause each of its Subsidiaries to: (a)(i) preserve, renew and
keep in full force and effect its existence and (ii) take all reasonable action
to maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, except, in each case, as otherwise permitted by
Section 8.3(p) and

 

-65-



--------------------------------------------------------------------------------

except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Contractual Obligations and Applicable Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

Section 7.5 Insurance. The Borrower will, and will cause each of its
Subsidiaries to:

(a) maintain insurance on its property with financially sound and reputable
insurance companies against loss and damage in at least the amounts (and with
only those deductibles) customarily maintained, and against such risks (but
including in any event coverage for public liability, product liability and
business interruptions) as are typically insured against in the same general
area, by Persons of comparable size engaged in the same or similar business as
the Borrower and its Subsidiaries; and

(b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.

Without limiting the foregoing, all insurance policies of the Obligors required
pursuant to this Section shall (i) name the Administrative Agent on behalf of
Secured Parties as loss payee (in the case of property insurance) or additional
insured (in the case of liability insurance), as applicable, and provide that no
cancellation or modification of the policies will be made without thirty days’
prior written notice to the Administrative Agent and (ii) be in addition to any
requirements to maintain specific types of insurance contained in the other Loan
Documents.

Section 7.6 Maintenance of Properties. The Borrower will, and will cause each of
its Subsidiaries to, maintain, preserve, protect and keep all of its and their
respective Properties (other than Properties that the Borrower or such
Subsidiary determines in its reasonable, good faith judgment are no longer
necessary, useful or economically desirable for the business of the Borrower or
such Subsidiary, as the case may be) in good repair, working order and condition
(ordinary wear and tear excepted), and make necessary repairs, renewals and
replacements so that the business carried on by the Borrower and its
Subsidiaries may be properly conducted at all times.

Section 7.7 Inspection of Property; Books and Records; Discussions. The Borrower
will, and will cause each of and its Subsidiaries to (a) keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP or IFRS, as applicable, and all Applicable Law shall be made of all
dealings and transactions in relation to its business and activities and (b) no
more frequently than once during any calendar year unless an Event of Default
shall have occurred and be continuing, upon reasonable notice permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time and to discuss the business, operations,
properties and financial and other condition of the Borrower and its respective
Subsidiaries with officers and employees of the Borrower and its respective
Subsidiaries and with its independent certified public accountants. The Borrower
shall pay all costs and expenses incurred by the Administrative Agent or any
Lender in connection with any such visit, inspection or examination pursuant to
this Section. Without in any way limiting the foregoing, to the extent requested
by the Administrative Agent or the Required Lenders, the Borrower will
participate and will cause its key management personnel to participate in one
meeting per year with the Administrative Agent and the Lenders, which meeting
shall be held at such time and such place as may be reasonably acceptable to the
Administrative Agent and the Borrower.

 

-66-



--------------------------------------------------------------------------------

Section 7.8 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP or IFRS, as applicable, with respect thereto have been
provided on the books of the Borrower or its Subsidiaries, as the case may be.

Section 7.9 Environmental Laws. The Borrower will, and will cause each of its
Subsidiaries to:

(a) comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or Environmental Permits required by applicable
Environmental Laws; and

(b) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

Section 7.10 Use of Proceeds. The Borrower shall apply the proceeds of Revolving
Loans (i) to fund the Escrow Accounts on the date the Acquisition is
consummated, to pay certain fees and expenses incurred in connection with the
initial Borrowing and (2) for working capital and general Business Entity
purposes of the Borrower and its Subsidiaries.

Section 7.11 Additional Collateral; Additional Subsidiaries, etc. (a) With
respect to any Property acquired after the Closing Date by the Borrower or any
of its Subsidiaries (other than any Property described in clause (b) or
(c) below and excluding any Equity Interests or Property of a Foreign Subsidiary
that are not required to be pledged pursuant to the last sentence of clause (c)
below) as to which the Administrative Agent, for the benefit of the Lenders,
does not have a perfected Lien, the Borrower or such applicable Subsidiary will
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Security Documents or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a legal, valid and enforceable perfected, first priority security
interest in such property, subject only to Liens permitted under Section 8.3(b),
(c), (d) and (p), (ii) take all actions necessary or advisable, or reasonably
requested by the Administrative Agent, to perfect the security interest of the
Administrative Agent in such Property, including the filing of (x) Uniform
Commercial Code financing statements and (y) certificates of title and related
filings, in such jurisdictions as may be required by the Obligor Security
Agreement or by law or as may be requested by the Administrative Agent and to
cause such security interest to be prior to all other Liens on such Property
(other than Liens permitted by Section 8.3(b), (c), (d) and (p)), and (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

-67-



--------------------------------------------------------------------------------

(b) With respect to any fee interest in any Real Property acquired after the
Closing Date having a Fair Market Value in excess of $1,000,000 by the Borrower
or any of its Subsidiaries or owned by a Subsidiary that is acquired after the
Closing Date, the Borrower or such applicable Subsidiary shall promptly
(i) execute and deliver a first priority Mortgage, in favor of the
Administrative Agent, for the benefit of the Lenders, covering such Real
Property, (ii) if requested by the Administrative Agent, provide the Lenders
with (x) title and extended coverage insurance covering such Real Property in an
amount at least equal to the purchase price of such Real Property (or such other
amount as shall be reasonably specified by the Administrative Agent) as well as
a current ALTA survey thereof, together with a surveyor’s certificate and
(y) any consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such mortgage or deed of trust, each of
the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (iii) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

(c) With respect to the Restructured Subsidiary or any new Subsidiary created or
acquired after the Closing Date by the Borrower or any of its Subsidiaries
(excluding any Equity Interests or property of a Foreign Subsidiary that are not
required to be pledged pursuant to the last sentence of clause (c) below), the
Borrower or such applicable Subsidiary shall promptly (or with respect to the
Buyer and the Target, within the time periods specified in Section 7.12):

(i) execute and deliver to the Administrative Agent such amendments or
supplements to the Obligor Security Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest in all Equity
Interests of such new Subsidiary that are owned by the Borrower or any of its
Subsidiaries;

(ii) deliver to the Administrative Agent the certificates representing such
Equity Interests, together with undated stock or other analogous powers, in
blank, executed and delivered by a duly authorized officer of the Borrower or
such Subsidiary, as the case may be;

(iii) cause such new Subsidiary (A) to become a party to the Guaranty and the
Obligor Security Agreement, (B) to take such actions necessary or advisable to
grant to the Administrative Agent for the benefit of the Lenders a perfected,
first priority security interest in the Collateral described in the Security
Documents with respect to such new Subsidiary, including (x) the filing of
Financing Statements in such jurisdictions as may be required by the Obligor
Security Agreement or by law or as may be requested by the Administrative Agent,
(y) the execution of any Mortgages required to be delivered pursuant to
clause (b) and (z) if reasonably requested by the Administrative Agent, the
delivery to the Administrative Agent of Landlord Agreements duly executed and
delivered by each lessor of any Real Property leased by such new Subsidiary and
(C) to deliver to the Administrative Agent a certificate of the Secretary or an
Assistant Secretary of such Subsidiary as to the matters set forth in
Section 5.1(n) (together with appropriate attachments) and a copy of a good
standing certificate for such Subsidiary, dated a date reasonably acceptable to
the Administrative Agent; and

 

-68-



--------------------------------------------------------------------------------

(iv) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

Notwithstanding the foregoing, (1) the Equity Interests required to be delivered
to the Administrative Agent pursuant to Section 7.11(c)(i) and the obligation to
deliver certificates representing Equity Interests pursuant to
Section 7.11(c)(ii) shall exclude any Equity Interests of a Foreign Subsidiary
created or acquired after the Closing Date other than (a) Equity Interests of
each first-tier Foreign Subsidiary representing 66% of the total voting power of
all outstanding “stock entitled to vote” within the meaning of Treasury
Regulations section 1.956-2(c)(2) and (b) 100% of the Equity Interests in each
first-tier Foreign Subsidiary that does not constitute “stock entitled to vote”
within the meaning of Treasury Regulations section 1.956-2(c)(2) and (2) none of
the actions specified in Section 7.11(c) will be required to be taken in respect
of any Foreign Subsidiary.

Section 7.12 Post-Closing Covenants. The Borrower will, and will cause each of
its Subsidiaries to, comply with the terms and conditions set forth on Schedule
7.12 within the time periods set forth therein.

ARTICLE 8

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees with each Lender and the Administrative
Agent that, until the Termination Date has occurred, the Borrower will, and will
cause its Subsidiaries to, perform or cause to be performed the obligations set
forth in this Article 8.

Section 8.1 Leverage Ratio. The Borrower will not permit the Leverage Ratio as
of the last day of any Fiscal Quarter (commencing with the Fiscal Quarter ending
September 30, 2007) to be greater than 3.50 to 1.00.

Section 8.2 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, create, issue, incur, assume, become liable in respect of or
permit to exist any Indebtedness, except:

(a) Indebtedness in respect of the Revolving Loans and other Obligations;

(b) unsecured Indebtedness (i) incurred in the ordinary course of business by
the Borrower and any of its Subsidiaries (including open accounts extended by
suppliers on normal trade terms in connection with purchases of goods and
services that are not overdue for a period of more than 90 days or, if overdue
for more than 90 days, as to which a dispute exists and adequate reserves in
conformity with GAAP or IFRS, as applicable, have been established on the books
of the Borrower or such Subsidiary) or (ii) in respect of performance, surety or
appeal bonds provided in the ordinary course of business, but excluding (in each
case described in this clause (b)), Indebtedness incurred through the borrowing
of money or the incurrence of Guarantee Obligations in respect thereof;

 

-69-



--------------------------------------------------------------------------------

(c) Indebtedness (i) evidencing the deferred acquisition cost of any newly
acquired equipment, Real Property or other assets of the Borrower or its
Subsidiaries or the development or construction of any such newly acquired Real
Property (pursuant to purchase money financing or otherwise, whether owed to the
seller or a third party) used in the ordinary course of business of the Borrower
and its Subsidiaries (provided, that such Indebtedness is initially incurred
within 60 days of the acquisition of such property without giving effect to any
refinancings, renewals, extensions or replacements thereof), (ii) in respect of
industrial revenue bonds or other similar governmental or municipal bonds,
(iii) in respect of Capital Lease Obligations or (iv) in respect of Synthetic
Lease Obligations; provided, that the aggregate principal amount of all
Indebtedness outstanding pursuant to this clause (c) shall not exceed the Dollar
Equivalent of $2,500,000 at any one time outstanding;

(d) Indebtedness of (i) any Obligor owing to any other Obligor or any
Subsidiary; provided, that such Indebtedness is subject to one or more
Intercompany Subordination Agreements and is evidenced by one or more
intercompany notes in form and substance satisfactory to the Administrative
Agent and duly executed by the borrower thereunder and, in the case of
intercompany notes evidencing Indebtedness owed to an Obligor, such intercompany
notes are endorsed to the order of the Administrative Agent (or endorsed in
blank) and delivered in pledge to the Administrative Agent pursuant to a
Security Document; and (ii) any Subsidiary owing to an Obligor or any other
Subsidiary; provided that such Indebtedness is evidenced by one or more
intercompany notes in form and substance satisfactory to the Administrative
Agent and duly executed by the borrower thereunder and, in the case of
intercompany notes evidencing Indebtedness owed to an Obligor, such notes are
endorsed to the order of the Administrative Agent (or endorsed in blank) and
delivered in pledge to the Administrative Agent pursuant to a Security Document;

(e) Indebtedness incurred by the Borrower or any of its Subsidiaries arising
from agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of the Borrower or any such
Subsidiary pursuant to such agreements, in connection with dispositions
permitted in Section 8.4;

(f) Indebtedness that may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(g) Hedging Obligations assumed in the ordinary course of business and not for
speculative purposes to protect against fluctuations in interest rates, foreign
exchange rates and commodities used in the Business;

(h) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(i) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries;

 

-70-



--------------------------------------------------------------------------------

(j) Indebtedness of the Borrower in respect of that certain letter of credit
issued by Bank of America to secure the Borrower’s obligations to its landlord
under the lease for the Real Property located in Mountain View, California, and
any refinancings, replacements or renewals thereof by the Borrower; provided
that the face amount of such letter of credit shall not exceed $300,000;

(k) Indebtedness in connection with worker’s compensation obligations and
general liability exposure of the Borrower and its Subsidiaries;

(l) Indebtedness of the Target and its Subsidiaries in an aggregate principal
amount not to exceed (i) €5,000,000 at any one time outstanding with respect to
the Synthetic Lease Obligations of Target for Tagus Park, Av. Dr. Mario Soarez
33, 2740-119 Portu Salvo and (ii) € 4,000,000 with respect to all other
Indebtedness;

(m) Indebtedness of the Buyer and any guarantees thereof by the applicable
Obligor constituting a Back-to-Back Loan Transaction in an aggregate principal
amount for all Back-to-Back Loan Transactions not to exceed the Dollar
Equivalent of $20,000,000 at any one time outstanding, provided that (i) the Net
Cash Proceeds thereof are distributed to such Obligor and posted as cash
collateral in a cash collateral account with a Back-to Back-Lender and (ii) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;

(n) unsecured Indebtedness of the Borrower constituting a Qualified Issuance,
provided that (i) the Borrower (A) shall have applied Net Cash Proceeds
therefrom on such issuance date in an amount equal to the amount required on
such date of issuance to reduce the aggregate principal amount of all Revolving
Loans then outstanding to $0 (with a reduction of the Revolving Commitment
Amount to $20,000,000), and (B) no Default or Event of Default shall exist on
such date of issuance or result therefrom; and

(o) other Indebtedness of the Borrower and its Subsidiaries in an aggregate
principal amount not to exceed the Dollar Equivalent of $1,000,000 at any one
time outstanding.

Section 8.3 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Stock of any Person), revenues or assets,
whether now owned or hereafter acquired, except:

(a) Liens securing payment of the Obligations or obligations under the
Acquisition Documentation;

(b) Liens in favor of carriers, warehousemen, mechanics, materialmen, landlords,
construction or other Liens created by law, arising in the ordinary course of
business for amounts that are not overdue for a period of more than 30 days or
are being diligently contested in good faith by appropriate proceedings for
which adequate reserves in accordance with GAAP or IFRS, as applicable, shall
have been set aside on its books;

(c) Liens securing Indebtedness of the type permitted under Section 8.2(c)
incurred to finance the acquisition of equipment, Real Property or other assets
or the development or construction of Real Property; provided, that (i) such
Lien is created substantially simultaneously with (and in any event within 60
days of) the incurrence of such Indebtedness, (ii) the

 

-71-



--------------------------------------------------------------------------------

Indebtedness secured thereby does not exceed the acquisition cost of the
applicable property, improvements or equipment at the time of such acquisition
(or construction), and (iii) such Lien encumbers only the specific assets that
are financed by such Indebtedness and does not attach to assets of such Person
(other than to accessions to such assets and provided that individual financings
of equipment provided by a single lender may be cross collateralized to other
financings of equipment provided by such lender);

(d) Any Lien created by, or arising under any statute or regulation or common
law (in contrast with Liens voluntarily granted) in connection with, without
limiting the foregoing, workers’ compensation, unemployment insurance,
employers’ health tax or other social security or statutory obligations that
secure amounts that are not yet overdue or which are being contested in good
faith by proper proceedings diligently pursued and as to which adequate reserves
have been established on the Person’s books and records and a stay of
enforcement of the Lien is in effect;

(e) Liens made or incurred in the ordinary course of business to secure the
performance of bids, tenders, contracts (other than for the borrowing of money),
leases, statutory obligations or surety and performance bonds;

(f) purported Liens evidenced by the filing of precautionary U.C.C. financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(g) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(h) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(i) licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any Subsidiary in the ordinary course of business and
not interfering in any respect with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries;

(j) Liens on goods (and proceeds thereof) financed with drawings under
commercial letters of credit securing reimbursement obligations in respect of
such commercial letters of credit permitted by the terms of this Agreement;

(k) Liens incurred in the ordinary course of business of the Borrower or any of
its Subsidiaries with respect to obligations (other than Indebtedness) in an
aggregate amount not to exceed the Dollar Equivalent of $1,000,000 at any one
time outstanding and which do not in the aggregate materially detract from the
value of the property or materially impair the use thereof in the operation of
business by the Borrower or such Subsidiary;

(l) any provision for the retention of title to an asset by the vendor or
transferor of such asset which asset is acquired by the Borrower or any of its
Subsidiaries in a transaction entered into in the ordinary course of business of
the Borrower or such Subsidiary;

 

-72-



--------------------------------------------------------------------------------

(m) judgment Liens arising as a result of any litigation or legal proceeding;
provided that such Lien is released on or prior to the earlier of (i) thirty
(30) days following the date on which such Lien arises and (ii) the date such
judgment shall have been vacated, discharged, stayed or bonded pending appeal;
and

(n) Liens for Taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;

(o) the cash collateral account maintained on behalf of Bank of America with
respect to the deposit of no more than $300,000 to secure the Borrower’s
obligations to its landlord under the lease for Real Property located at
Mountain View, California;

(p) Liens on the proceeds (together with interest earned thereof) received by an
Obligor pursuant to a Back-to-Back Loan Transaction permitted under
Section 8.2(m) to the extent deposited in an account with an applicable
Back-to-Back Lender; and

(q) Liens on Property of the Target and its Subsidiaries securing Indebtedness
in an aggregate principal amount not to exceed the amounts expressly provided
for in Section 8.2(l)(i) and (ii) at any one time outstanding.

Section 8.4 Fundamental Changes.

(a) The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of, all
or substantially all of its assets (including accounts receivable and Equity
Interests in Subsidiaries or other Persons) or business, except that:

(i) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower or any Wholly Owned Subsidiary Guarantor (provided that the
Borrower or such Wholly Owned Subsidiary Guarantor, as the case may be, shall be
the continuing or surviving corporation) and any Foreign Subsidiary may be
merged or consolidated with or into any Wholly Owned Subsidiary Guarantor
(provided that the Wholly Owned Subsidiary Guarantor shall be the continuing or
surviving corporation);

(ii) any Subsidiary may Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any Wholly Owned Subsidiary
Guarantor and any Foreign Subsidiary that is not an Obligor may Dispose of any
or all of its assets (upon voluntary liquidation or otherwise) to the Borrower
or any other Wholly-Owned Subsidiary Guarantor;

(iii) any Obligor may Dispose of the Equity Interests of any Foreign Subsidiary
to another Wholly-Owned Subsidiary as a capital contribution;

(iv) Assets Sales to the extent the Net Cash Proceeds are applied toward the
repayment of Revolving Loans in accordance with Section 3.1(c)(iv); provided
(1) the consideration received for any property Disposed of pursuant to this
clause (iv) shall not be less than the fair market value of such property, and
(2) at least 75% of the consideration received for such property shall be cash
or Cash Equivalents; and

 

-73-



--------------------------------------------------------------------------------

(v) the Buyer or the Target may consummate the Restructuring, provided that
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom, (ii) the Restructuring shall not cause the Borrower and its
Subsidiaries, or any of their respective assets, to be subject to any material
tax liabilities, (iii) the Borrower shall have provided to the Lenders all
information and documentation with respect to the Restructuring and the
Restructured Subsidiary required pursuant to Section 7.11 and as the Lenders may
otherwise reasonably request, and all such information and documentation shall
be reasonably satisfactory to the Lenders; and

(vi) No Obligor will amend, modify or otherwise supplement its Certificate of
Incorporation, Certificate of Formation or other analogous Organic Document, as
applicable, except with the prior written consent of the Administrative Agent.
Neither the Buyer nor the Swiss Subsidiary shall amend, modify or otherwise
supplement its Certificate of Incorporation, Certificate of Formation or other
analogous Organic Document, as applicable, in a manner that could be materially
adverse to the Lenders.

Section 8.5 Disposition of Assets. The Borrower will not, and will not permit
any of its Subsidiaries to, Dispose of any of its assets (including accounts
receivable and Equity Interests in Subsidiaries or other Persons), whether now
owned or hereafter acquired, except:

(a) the Disposition of obsolete, worn out, uneconomic or surplus property,
determined in the reasonable judgment of the Borrower;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by Section 8.4(a);

(d) Asset Sales; provided that (i) the consideration received for any property
Disposed of pursuant to this clause (d) shall not be less than fair market value
of such property, (ii) at least 75% of the consideration received for such
property shall be cash or Cash Equivalents and (iii) the aggregate amount of all
such Asset Sales shall not exceed the Dollar Equivalent of $12,500,000 during
the term of this Agreement;

(e) in order to resolve disputes that occur in the ordinary course of business,
the Borrower and its Subsidiary may discount or otherwise compromise, or Dispose
to a collection agent, for less than the face value thereof, notes or accounts
receivable in the ordinary course of business and consistent with past
practices;

(f) the Disposition of Cash Equivalents to the extent permitted by Section 8.8;

(g) the Disposition of Property subject to a Recovery Event;

(h) the Disposition of other property having a fair market value not to exceed
the Dollar Equivalent of $5,000,000 in the aggregate for any Fiscal Year;
provided that the cash consideration received for any property Disposed of
pursuant to this clause (d) shall not be less than the fair market value of such
property;

 

-74-



--------------------------------------------------------------------------------

(i) Dispositions in connection with sale-leaseback transactions permitted by
Section 8.10; and

(j) leases or subleases of Real Property.

Section 8.6 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Equity Interests of the Obligors or any Subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Obligors or any Subsidiary, (including the payment of amounts into a sinking
fund or other similar fund) for any of the foregoing purposes (collectively,
“Restricted Payments”), except:

(a) any Subsidiary may pay cash dividends or make other Restricted Payments to
the Borrower or any Wholly Owned Subsidiary (or, in the case of a non-Wholly
Owned Subsidiaries, to the Borrower or any Subsidiary and to each other owner of
Equity Interest on a pro rata basis (or more favorable basis from the
perspective of the Borrower or such Subsidiary) based on their relative
ownership interests);

(b) the Borrower may purchase shares of, or make payments in respect of, its
Equity Interests from, or to, its directors, employees and consultants by net
exercise or otherwise pursuant to the terms of any employee stock option,
restricted stock or incentive stock plan or in connection with the replacement
of options as a result of the Borrower’s options pricing investigation; and

(c) any Obligor may pay dividends or other distributions in the form of common
stock to each holder of its Equity Interests.

Section 8.7 Capital Expenditures. The Borrower will not, and will not permit any
of its Subsidiaries to, make or commit to make any Capital Expenditure, except
Capital Expenditures of the Borrower and its Subsidiaries in the ordinary course
of business not exceeding as of the last day of any Fiscal Year (commencing with
the Fiscal Year ending June 30, 2008) the aggregate amount of the Dollar
Equivalent of $7,000,000.

Section 8.8 Investments. The Borrower will not, and will not permit any of its
Subsidiaries to, purchase, make, incur, assume or permit to exist any Investment
in any other Person, except:

(a) Investments constituting accounts receivable arising in the ordinary course
of business, trade debt granted in the ordinary course of business or deposits
made in connection with the purchase price of goods or services in the ordinary
course of business;

(b) Investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 8.2;

 

-75-



--------------------------------------------------------------------------------

(d) Investments permitted as Capital Expenditures pursuant to Section 8.7;

(e) loans and advances to employees of the Borrower or any Subsidiary of the
Borrower in the ordinary course of business (including for travel, entertainment
and relocation expenses) in an aggregate amount not to exceed the Dollar
Equivalent of $1,000,000 at any time outstanding;

(f) Investments of the type described in clause (b) of the definition thereof
(i) by the Borrower or any Subsidiaries in any Subsidiary or (ii) by any
Subsidiary in the Borrower;

(g) Investments of the type described in clause (a) of the definition thereof by
the Borrower or any Subsidiary in any other Subsidiary Guarantor, to the extent
such Investment is permitted as Indebtedness of such other Subsidiary Guarantor
pursuant to Section 8.2(d);

(h) Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost, net of any return thereon) not to exceed the Dollar
Equivalent of the sum of (i) $3,000,000 in the aggregate; plus (ii) all Deferred
Reinvestment Amounts and all net cash proceeds of Dispositions of Property not
constituting Asset Sales;

(i) Investments existing as of the Closing Date and set forth on Schedule 8.8;

(j) Investments in connection with deposits, prepayments and other credits to
suppliers made in the ordinary course of business consistent with the past
practices of the Borrower and its Subsidiaries or as management otherwise deems
reasonable in the circumstances;

(k) the Borrower and its Subsidiaries may acquire and hold receivables owing to
them, if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms (provided that nothing in
this clause (k) shall prevent the Borrower or any of its Subsidiaries from
offering such concessionary trade terms, or from receiving such investments, in
connection with the bankruptcy or reorganization of their respective suppliers
or customers or the settlement of disputes with such customers or suppliers
arising in the ordinary course of business, as management deems reasonable in
the circumstances);

(l) the Borrower or any of its Subsidiaries may make investments in the form of
Equity Interests received by the Borrower or such Subsidiaries (i) in
satisfaction of judgments, foreclosure of liens or settlement of debts in favor
of the Borrower or such Subsidiaries or (ii) as consideration for licenses
granted in the ordinary course of business;

(m) Loans by the Borrower to a Back-to-Back Lender made pursuant to a
Back-to-Back Loan Transaction to the extent permitted under Section 8.2(m) in an
aggregate amount not to exceed the loan proceeds distributed to the Borrower
pursuant to such transaction, provided that no Default or Event of Default has
occurred and is continuing or would result therefrom; and

(n) the Borrower and the Buyer may consummate the Acquisition.

 

-76-



--------------------------------------------------------------------------------

Section 8.9 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary Guarantor) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of such Obligor or such Subsidiary, as the case may be, and (c) upon
fair and reasonable terms no less favorable to such Obligor or such Subsidiary,
as the case may be, than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate; provided that the foregoing
restriction shall not apply to (i) reasonable and customary fees paid to the
managing member or analogous Person, or directors, managers or other voting
members of the governing or managing body of, the Borrower or any Subsidiary,
and (ii) employment, separation and similar agreements entered into in the
ordinary course of business.

Section 8.10 Sales and Leasebacks. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any arrangement with any Person providing
for the leasing by any Obligor or any Subsidiary of real or personal property
that has been or is to be sold or transferred by such Obligor or such Subsidiary
to such Person or to any other Person to whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of such Obligor or such Subsidiary, provided that the Target shall be permitted
to continue the arrangement described in Section 8.2(l)(i).

Section 8.11 Changes in Fiscal Periods. The Borrower will not permit its Fiscal
Year to end on a day other than June 30 or change the Borrower’s method of
determining Fiscal Quarters.

Section 8.12 Prepayment and Cancellation of Indebtedness.

(a) The Borrower will not, and will not permit any of its Subsidiaries to,
cancel any claim or Indebtedness owed to it except in the ordinary course of
business consistent with past practice.

(b) The Borrower will not, and will not permit any of its Subsidiaries to
prepay, redeem, purchase, defease or otherwise satisfy (“prepay”) prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Indebtedness, provided, however, that the
Borrower and each Subsidiary may (I) prepay the Obligations in accordance with
the terms of this Agreement, (II) make regularly scheduled or otherwise required
repayments of Indebtedness, (III) prepay any Indebtedness payable to such
Obligor by any of its Subsidiaries, and (IV) prepay any Indebtedness of the
Target and its Subsidiaries outstanding as of the Closing Date.

Section 8.13 Agreements Restricting Liens. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Borrower or
any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
other than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens, Capital Lease Obligations or Synthetic Lease
Obligations, provided, in the case of this clause (b), that (x) such
Indebtedness and Liens are permitted under Section 8.2(c), Section 8.2(l)(i) and
Section 8.3(c) and (y) such prohibitions or limitations apply only against the
assets financed thereby, (c) any agreements providing for the Disposition of
property or assets, provided that (x) such Disposition is permitted under
Section 8.4 and Section 8.5, and (y) such prohibitions and limitations apply
solely to the property or assets being Disposed; and (d) customary
non-assignment provisions contained in leases, subleases, licenses and
sublicenses.

 

-77-



--------------------------------------------------------------------------------

Section 8.14 Agreements Restricting Subsidiary Distributions. The Borrower will
not, and will not permit any of its Subsidiaries to, enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary to (a) make Restricted Payments in respect of any
Equity Interests of such Subsidiary held by, or pay any Indebtedness owed to,
any Obligor or any other Subsidiary, (b) make loans or advances to, or other
Investments in, any Obligor or any other Subsidiary or (c) transfer any of its
assets to any Obligor or any other Subsidiary, except for such encumbrances or
restrictions existing under or by reason of any (i) restrictions existing under
the Loan Documents, (ii) restrictions in any agreements governing any purchase
money Liens, Capital Lease Obligations or Synthetic Lease Obligations, provided
that (x) such Indebtedness and Liens are permitted under Section 8.2(c),
Section 8.2(l)(i) and Section 8.3(c) and (y) such prohibitions or limitations
apply only against the assets financed thereby, (iii) restrictions in any
agreements providing for the Disposition of property or assets, provided that
(x) such Disposition is permitted under Section 8.4 and Section 8.5, and
(y) such prohibitions or limitations apply solely to the property or assed being
Disposed; or (f) customary non-assignment provisions contained in the leases,
subleases, licenses, and sublicenses.

Section 8.15 Lines of Business. The Borrower will not, and will not permit any
of its Subsidiaries to, (x) enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged or contemplated to be engaged on the date of this
Agreement or that are reasonably related thereto.

Section 8.16 Hazardous Materials. The Borrower will not, and will not permit any
of its Subsidiaries to, cause or permit a Release of any Hazardous Material on,
at, in, under, above, to, from or about any of the Properties where such Release
would (a) violate in any respect, or form the basis for any Environmental
Liabilities under, any Environmental Laws or Environmental Permits or
(b) otherwise adversely impact the value or marketability of any of the
Properties, other than in the case of clauses (a) and (b) such violations or
Environmental Liabilities that could not reasonably be expected to result in a
Material Environmental Amount.

Section 8.17 Amendments to Acquisition Documentation, Intercompany Subordination
Agreements. Without the prior written consent of the Required Lenders, the
Borrower will not, and will not permit any of its Subsidiaries to, amend,
supplement, waive or otherwise modify, or consent or agree to any amendment,
supplement, waiver or other modification to, or enter into any forbearance from
exercising any rights with respect to, the terms or provisions contained in
(a) any Acquisition Documentation, except for (i) any amendment, supplement,
waiver or other modification for purposes of curing any ambiguity or correcting
any provision therein that is defective or inconsistent with the Acquisition
Documentation for the applicable acquisition, as the Borrower shall reasonably
deem necessary or desirable and which shall not adversely affect the Secured
Parties and (ii) any amendment, supplement, waiver or other modification that,
in the aggregate with all other such amendments, supplements and modifications,
(x) does not modify any provision of any agreement providing for an earnout or
other contingent purchase price such that a larger payment would be due by any
Obligor or any payment would be required to made by any Obligor at any earlier
date, (y) does not modify any indemnities or licenses furnished to any Obligor
or any of its Subsidiaries such that, after giving effect thereto, such
indemnities or licenses shall be less favorable to such interests of such
Obligor and such Subsidiaries or the Lenders and (z) could not reasonably be
expected to have a Material Adverse Effect or (b) any Intercompany Subordination
Agreement, without the prior written consent of the Administrative Agent.

 

-78-



--------------------------------------------------------------------------------

Section 8.18 Issuance of Equity Interests. The Borrower will not permit any of
its Subsidiaries to issue any Equity Interests (whether for value or otherwise)
to any Person (other than (a) Securities upon conversion or exercise of shares
representing Equity Interests or Indebtedness outstanding on the date hereof,
(b) capital contributions by the Borrower or any of its Subsidiaries to any
Subsidiary Guarantor of the Borrower, or to the Target following consummation of
the Acquisition in an amount not to exceed the Dollar Equivalent of $2,000,000,
(c) the issuance or sale of shares representing Equity Interests by a Subsidiary
of the Borrower to the Borrower or another Subsidiary Guarantor of the Borrower,
and (d) the issuance or sale of director’s qualifying shares or similar shares
of Equity Interests of a Subsidiary of the Borrower to the extent required by
Applicable Law).

ARTICLE 9

EVENTS OF DEFAULT

Section 9.1 Listing of Events of Default. Each of the following events or
occurrences described in this Section shall constitute an “Event of Default.”

(a) Non-Payment of Obligations. The Borrower shall (i) fail to pay any principal
of any Revolving Loan when due in accordance with the terms hereof, (ii) fail to
pay any interest on any Revolving Loan or any fee due hereunder within three
days after the same shall have become due and payable or (iii) fail to pay any
other amount payable hereunder or under any other Loan Document within three
days after any such other amount becomes due in accordance with the terms
hereof.

(b) Breach of Representation or Warranty. Any representation or warranty made or
deemed made by any Obligor herein or in any other Loan Document or that is
contained in any certificate, document or financial or other written statement
furnished by it at any time under or in connection with this Agreement or any
such other Loan Document shall prove to have been inaccurate in any material
respect on or as of the date made or deemed made.

(c) Non-Performance of Certain Covenants and Obligations. Any Obligor shall
default in the observance or performance of any agreement contained in
Section 7.1, Section Section 7.2, Section 7.3(a), (e) or (f), Section 7.4(a)(i)
or Section 7.4(a)(ii) (with respect to the Borrower only), Section 7.10, or
Section 7.12 of this Agreement, Article 8 or Section 4.1, 4.2, 4.5, 4.6, 4.11,
4.12, 4.13, 4.14, 4.15, 5.1, 5.2, 5.3 or 5.7 of the Obligor Security Agreement.

(d) Non-Performance of Other Covenants and Agreements. Any Obligor shall default
in the observance or performance of any other agreement contained in this
Agreement or any other Loan Document (other than as provided in clauses (a)
through (c) of this Section), and such default shall continue unremedied for a
period of 30 days after the earlier of (i) the date on which an officer of any
Obligor obtains actual knowledge of such default and (ii) the date on which a
Responsible Officer receives notice of such default from the Administrative
Agent or the Required Lenders.

(e) Default on Other Indebtedness. (i) A default shall occur in the payment when
due (subject to any applicable grace period), whether by acceleration or
otherwise, of any

 

-79-



--------------------------------------------------------------------------------

Indebtedness (other than Indebtedness described in clause (a) above) of any
Obligor or any of its Subsidiaries or any other Obligor, including any Guarantee
Obligation; or (ii) a default shall occur in the performance or observance of
any obligation, agreement or condition with respect to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto; or (iii) any other event shall occur or condition exist, if (x) the
effect of such default, event or condition is to accelerate the maturity of any
such Indebtedness or (y) such default, event or condition shall continue
unremedied for any applicable period of time sufficient to permit the holder or
holders of such Indebtedness, or any trustee or agent for such holders, to cause
or declare such Indebtedness to become due and payable or to require such
Indebtedness to be prepaid, redeemed, purchased or defeased, or require an offer
to purchase or defease such Indebtedness to be made, prior to its expressed
maturity; provided that a default, event or condition described in this
clause (e) shall not at any time constitute an Event of Default unless, at such
time, one or more defaults, events or conditions of the type described in this
clause (e) shall have occurred and be continuing with respect to such
Indebtedness having, in the aggregate, an outstanding principal amount (or, in
the case of any Hedge Agreement, a Hedge Agreement Value) equal to or in excess
of the Dollar Equivalent of $1,000,000.

(f) Bankruptcy, Insolvency, etc. (i) Any Obligor, or any of its Subsidiaries,
shall (A) commence any case, proceeding or other action under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) apply for, consent to or acquiesce in the appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or (C) make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
Obligor or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) (A) above or any Obligor, or any of its
Subsidiaries shall permit or suffer to exist the appointment of a receiver,
trustee, custodian, conservator or other official described in clause (i)(B)
above that, in either case, (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed or undischarged
for a period of 45 days or (C) is consented to or acquiesced in by such Obligor
or such Subsidiary or (iii) there shall be commenced against any Obligor or any
of its Subsidiaries any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, stayed or bonded
pending appeal within 45 days from the entry thereof; or (iv) any Obligor or any
of its Subsidiaries shall become insolvent or generally fail to pay, or shall
admit in writing its inability or unwillingness generally to pay, its debts as
they become due; or (v) any Obligor or any of its Subsidiaries shall take any
action authorizing or in furtherance of, any of the acts described in
clause (i), (ii), (iii) or (iv) above.

(g) Pension Plans. (i) Any Person shall engage in any “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of any Obligor or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur

 

-80-



--------------------------------------------------------------------------------

with respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any
Obligor or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Plan Insolvency or reorganization (within the meaning of
Section 4241 of ERISA) of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could, in the sole judgment of the Required
Lenders, reasonably be expected to result in liability in excess of the Dollar
Equivalent of $1,000,000.

(h) Judgments. (i) Any judgment, order or decree for the payment of money
individually or in the aggregate in excess of the Dollar Equivalent of
$1,000,000 (exclusive of any amounts fully covered by insurance (less any
applicable deductible) and as to which the insurer has acknowledged its
responsibility to cover such judgment or order) shall be rendered against any
Obligor or any of its Subsidiaries and such judgment shall not have been vacated
or discharged or stayed or bonded pending appeal within 60 days after the entry
thereof or enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) any judgment, order or decree shall be
rendered against any Obligor or any of its Subsidiaries involving a required
divestiture of any material properties, assets or business that are
(x) reasonably estimated to have a fair value in excess of the Dollar Equivalent
of $1,000,000 or (y) necessary for any Obligor or any of its Subsidiaries to
continue in the lines of business in which they are engaged immediately prior to
such judgment, and, in each case, such judgment shall not have been vacated or
discharged or stayed or bonded pending appeal within 60 days after the entry
thereof or enforcement proceedings shall have been commenced by any creditor
upon such judgment or order.

(i) Impairment of Security, etc. Any of the Security Documents shall cease for
any reason (other than termination in accordance with its terms) to be in full
force and effect, or any Obligor or any Affiliate of any Obligor shall so
assert; or any Lien granted under any of the Security Documents shall cease to
be enforceable and of the same effect and priority purported to be created
thereby; or the Guaranty shall cease, for any reason, to be in full force and
effect or any Obligor or any Affiliate of any Obligor shall so assert.

(j) [Reserved].

(k) [Reserved].

(l) Change in Control. Any Change in Control shall occur.

Section 9.2 Action if Bankruptcy. If any Event of Default specified in any of
Section 9.1(f)(i) through (iv) occurs with respect to any Obligor, the Revolving
Commitments (if not theretofore terminated) shall automatically and immediately
terminate (and each Revolving Commitment Amount shall automatically be reduced
to zero) and the outstanding principal amount of all outstanding Revolving Loans
(with accrued interest thereon) and all other Obligations shall automatically be
and become immediately due and payable, without notice or demand to the
Borrower, any other Obligor or any other Person.

 

-81-



--------------------------------------------------------------------------------

Section 9.3 Action if Other Event of Default. If any Event of Default (other
than an Event of Default specified in any of Section 9.1(f)(i) through (iv) with
respect to any Obligor) shall occur for any reason, whether voluntary or
involuntary, and be continuing, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate and the Revolving Commitment Amount shall reduce to zero; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare all or any portion of the outstanding principal
amount of the Revolving Loans and other Obligations (including all accrued
interest on the Revolving Loans) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the full unpaid amount of such Revolving Loans and other Obligations
that shall be so declared due and payable shall be and become immediately due
and payable, without further notice, demand or presentment. Except as expressly
provided above in this ARTICLE 9, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by each Obligor.

ARTICLE 10

THE ADMINISTRATIVE AGENT

Section 10.1 Appointment. Each Lender hereby irrevocably designate and appoint
JF as Administrative Agent (such term to include, for the purposes of this
ARTICLE 10, JF acting as Collateral Agent) under this Agreement and the other
Loan Documents, and each Lender irrevocably authorize JF as the Administrative
Agent for such Lender or, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

Section 10.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.

Section 10.3 Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements,

 

-82-



--------------------------------------------------------------------------------

representations or warranties made by any Obligor or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Obligor a party thereto to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Obligor.

Section 10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, facsimile,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Revolving Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, the
Required Lenders or all Lenders, as applicable) as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, the Required Lenders or all
Lenders, as applicable), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Revolving Loans.

Section 10.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

Section 10.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Obligor or any affiliates of any Obligor, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has,

 

-83-



--------------------------------------------------------------------------------

independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Obligors and their affiliates and made its own decision to make its Revolving
Loans hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Obligors and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Obligor or any affiliate of
any Obligor that may come into the possession of the Administrative Agent or any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates.

Section 10.7 Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Commitments shall have terminated and
the Revolving Loans shall have been paid in full, ratably in accordance with
such Aggregate Exposure Percentages immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Revolving Loans and other Obligations) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of, the
Revolving Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein, the Acquisition or
the other transactions contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent under or in connection with any of the
foregoing; provided, however, that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the Administrative Agent’s gross negligence or willful misconduct.
The agreements in this Section shall survive the termination of this Agreement
and the payment in full of all Obligations.

Section 10.8 Agent in Its Individual Capacity. The Administrative Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Obligor as though the Administrative Agent was not the
Administrative Agent. With respect to its Revolving Loans made or renewed by it,
the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

Section 10.9 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent at any time upon 20 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan

 

-84-



--------------------------------------------------------------------------------

Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default shall have occurred and be continuing) be subject to approval by the
Borrower, which approval shall not be unreasonably withheld, conditioned or
delayed (provided, however, that the consent of the Borrower shall (a) be deemed
granted if not expressly withheld within five Business Days after the Borrower
receives notice of such proposed appointment and (y) not be required at any time
an Event of Default under Section 9.1(a) or (f) shall have occurred and then be
continuing), whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Revolving Loans. If no successor agent has
accepted appointment as Administrative Agent by the date that is 20 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this ARTICLE 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents,
and Section 11.5 and Section 11.6 shall continue to inure to its benefit.

ARTICLE 11

MISCELLANEOUS

Section 11.1 Amendments and Waivers.

Neither this Agreement, any other Loan Document, nor any terms hereof or thereof
may be amended, supplemented, waived or modified except in accordance with the
provisions of this Section 11.1. The Required Lenders and each Obligor party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Obligor party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Obligors hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall:

(i) forgive all or any part of the principal amount or extend the final
scheduled date of maturity of any Revolving Loan, reduce the stated rate of any
interest or fee payable hereunder (other than a waiver of default interest due
under Section 3.3(b)(i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Revolving
Commitment, in each case without the consent of each Lender directly affected
thereby (it being understood and agreed, however, that any vote to rescind any
acceleration made pursuant to Section 9.2 and Section 9.3 of amounts owing with
respect to the Revolving Loans and other Obligations shall only require the vote
of the Required Lenders);

(ii) modify this Section 11.1 or any voting rights herein, reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan

 

-85-



--------------------------------------------------------------------------------

Documents, release all or substantially all of the Collateral, release any
Subsidiary Guarantor from its obligations under the Guaranty other than the
release of the Buyer in connection with the Restructuring, if applicable, in
each case without the consent of all Lenders; or

(iii) amend, modify or waive any provision of ARTICLE 10 without the consent of
the Administrative Agent.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Obligors, the
Lenders, the Administrative Agent and all future holders of the Revolving Loans.
In the case of any waiver, the Obligors, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Any Lender refusing to consent to any such amendment, supplement or
modification shall be subject to replacement by the Borrower in accordance with
Section 4.7(b).

Section 11.2 Notices, etc.

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by facsimile) and, except with
respect to electronic communications (as set forth in clause (b) below) or as
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of facsimile notice, when the confirmation of
transmission thereof is received by the transmitter, addressed as set forth on
Schedule 1 in the case of the Borrower and the Administrative Agent, and as set
forth in any applicable administrative questionnaire delivered to the
Administrative Agent in the case of any Lender, or to such other address as may
be hereafter notified by the respective parties hereto.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to ARTICLE 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, each in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

-86-



--------------------------------------------------------------------------------

(c) Acknowledgment by Borrower with Respect to Posting of Borrower Materials.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on SyndTrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws; (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

(d) The Platform. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any other Obligor, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Obligor’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any other Obligor, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

Section 11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Section 11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Revolving Loans and other extensions of credit hereunder.

 

-87-



--------------------------------------------------------------------------------

Section 11.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Arranger, the Syndication Agent, the Administrative Agent and the
Collateral Agent for all their out-of-pocket costs and expenses incurred in
connection with the syndication, development, negotiation, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and the Collateral Agent
and filing and recording fees and expenses (subject to, in the case of such fees
and disbursements of counsel due and payable on the Closing Date, the
limitations set forth in the engagement letter dated as of July 23, 2007 between
the Borrower and Jefferies & Company, Inc.), (b) to pay or reimburse each
Lender, the Administrative Agent and the Collateral Agent for all its costs and
expenses incurred in connection with (x) the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents and (y) the negotiation of any restructuring or “work-out”, whether or
not consummated, of any Obligations, including, in each case, the fees and
disbursements of counsel (including the allocated fees and expenses of in-house
counsel) to each Lender and of counsel to the Administrative Agent and the
Collateral Agent and (c) to pay, indemnify, and hold each Lender, the
Administrative Agent and the Collateral Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other Taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents. All amounts due under this Section 11.5 shall be
payable not later than 10 days after written demand therefor. Statements of
amounts payable by the Borrower pursuant to this Section 11.5 shall be submitted
to the Borrower at its address, and to the attention of the contact person, set
forth below the Borrower’s name in Schedule 1, or to such other contact person
or address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent.

The agreements in this Section 11.5 shall survive the payment in full of all
Obligations and the termination of all Revolving Commitments.

Section 11.6 Indemnification of Secured Parties. In consideration of the
execution and delivery of this Agreement by each Secured Party, the Borrower
hereby indemnifies, exonerates and holds each Secured Party and each of their
respective officers, directors, employees and agents (each, an “Indemnitee”)
free and harmless from and against any and all actions, causes of action, suits,
claims, losses, costs, liabilities and damages, and all expenses incurred in
connection with any of the foregoing (irrespective of whether any such
Indemnified Party is a party to the action for which indemnification hereunder
is sought), including attorneys’ fees and disbursements (including the allocated
fees and expenses of in-house counsel), whether incurred in connection with
actions between or among the parties hereto or the parties hereto and third
parties, and agrees to reimburse each Indemnitee upon demand for all legal and
other expenses incurred by it in connection with investigating, preparing to
defend or defending, or providing evidence in or preparing to serve or serving
as a witness with respect to, any claim, litigation, investigation or proceeding
relating to any of the foregoing (collectively, the “Indemnified Liabilities”),
incurred by the Indemnitees or any of them as a result of, or arising out of, or
relating to

(i) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Borrowing, including all Indemnified
Liabilities arising in connection with the Acquisition;

 

-88-



--------------------------------------------------------------------------------

(ii) execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any agreements executed and delivered in
connection with the Acquisition (including any action brought by or on behalf of
the Borrower as the result of any determination by the Required Lenders pursuant
to ARTICLE 5 not to fund any Revolving Loans, provided that any such action is
resolved in favor of such Indemnified Party);

(iii) any investigation, litigation or proceeding related to any acquisition or
proposed acquisition by any Obligor or any Subsidiary thereof of all or any
portion of the Equity Interests or assets of any Person, whether or not an
Indemnified Party is party thereto;

(iv) any investigation, litigation or proceeding related to any environmental
cleanup, audit, noncompliance with or liability under any Environmental Law or
other matter relating to the protection of the environment applicable to the
operations of the Borrower or any of its Subsidiaries or any of the Properties;

(v) the presence on or under, or the Releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary; or

(vi) each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);

except to the extent that Indemnified Liabilities arising for the account of a
particular Indemnitee are found by a final, non-appealable judgment of a court
of competent jurisdiction to have resulted primarily by reason of the such
Indemnitee’s gross negligence or willful misconduct. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to so waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. It is expressly understood and
agreed that to the extent that any Indemnitee is strictly liable under any
Environmental Laws, each Obligor’s obligation to such Indemnified Party under
this indemnity shall likewise be without regard to fault on the part of any
Obligor with respect to the violation or condition that results in an
Environmental Liability of an Indemnitee. If and to the extent that the
foregoing undertaking may be unenforceable for any reason, each Obligor agrees
to make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities that is permissible under applicable law.

 

-89-



--------------------------------------------------------------------------------

The agreements in this Section 11.6 shall survive the payment in full of all
Obligations and the termination of all Revolving Commitments.

Section 11.7 Successors and Assigns; Participations and Assignments.

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Lenders, the Administrative Agent, all future
holders of the Revolving Loans and their respective successors and assigns,
except that (i) the Borrower may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of each
Lender, in its sole discretion and (ii) no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (A) by way of
participation in accordance with the provisions of Section 11.7(b), or (B) to an
assignee in accordance with the provisions of Section 11.7(c) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 11.7(b)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Collateral Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Participations by Lenders. Any Lender may, in accordance with applicable
law, at any time sell to one or more banks, financial institutions or other
entities (each, a “Participant”) participating interests in any Revolving Loan
owing to such Lender, any Revolving Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Revolving Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Obligor therefrom, except to the extent that such amendment,
waiver or consent would (x) reduce the principal of, or interest on, the
Revolving Loans or reduce the amount of any fees payable hereunder, or postpone
the date of the final maturity of the Revolving Loans, in each case to the
extent subject to such participation, (y) release all or substantially all of
the Collateral, or release any guarantor from its guaranty of any of the
Obligations, except strictly in accordance with the terms of the Loan Documents,
or (z) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement. The Borrower agrees that if amounts
outstanding under this Agreement and the Revolving Loans are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of setoff in respect of
its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, such Participant shall be deemed to have agreed to share
with the Lenders the proceeds thereof as provided in Section 11.8(a) as fully as
if it were a

 

-90-



--------------------------------------------------------------------------------

Lender hereunder. The Borrower also agrees that each Participant shall be
entitled to the benefits of Section 4.4, Section 4.5 and Section 4.6 with
respect to its participation in the Revolving Commitments and Revolving Loans
outstanding from time to time as if it was a Lender; provided, however, that in
the case of Section 4.5, such Participant shall have complied with the
requirements of Section 4.5(f), if applicable, and provided, further, that,
except in the case of a participating interest purchased by a Benefited Lender
pursuant to Section 11.8(a), no Participant shall be entitled to receive any
greater amount pursuant to any such Section than the transferor Lender would
have been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred.

(c) Assignments by Lenders. Any Lender (an “Assignor”) may, in accordance with
applicable law, at any time and from time to time assign to any Eligible
Assignee all or any part of its rights and obligations under this Agreement
(including without limitation, all or a portion of its Revolving Commitment, the
Revolving Loans owing to it and the Revolving Note or Revolving Notes held by
it) pursuant to a Lender Assignment Agreement, executed by such Eligible
Assignee, such Assignor and any other Person whose consent is required pursuant
to this Section 11.7(c) and delivered to the Administrative Agent for its
acceptance and recording in the Register; provided, however, that if such
assignment is in respect of less than all of the rights and obligations of the
Assignor, then, unless otherwise agreed by the Borrower and the Administrative
Agent, (i) no such assignment to any Eligible Assignee other than any Lender,
any Affiliate of a Lender or any Approved Fund of a Lender shall be in an
aggregate principal amount of less than $2,500,000 in respect of any assignment
concerning a Revolving Commitment or a Revolving Loan and (ii) the aggregate
principal amount of the Revolving Loans, and unused Revolving Commitments so
retained by the Assignor shall not be less than $2,500,000 in the aggregate.
Notwithstanding the foregoing or any other provision of this Section 11.7, the
consent of the Borrower shall not be required in connection with any assignment
that occurs when an Event of Default shall have occurred and be continuing.

(d) Effectiveness of Assignment. Upon its receipt of a Lender Assignment and
Acceptance Agreement executed by an Assignor, an Eligible Assignee and any other
Person whose consent is required by Section 11.7(c), together with payment to
the Administrative Agent of a registration and processing fee of $3,500, the
Administrative Agent shall (i) promptly accept such Lender Assignment and
Acceptance Agreement and (ii) record the information contained therein in the
Register (as defined below) on the effective date determined pursuant thereto.
Upon such execution, delivery, acceptance and recording (the “Assignment
Effective Date”), then, from and after the settlement date specified in such
Lender Assignment Agreement, (x) the Eligible Assignee thereunder shall be a
party hereto and, to the extent provided in such Lender Assignment Agreement,
have the rights and obligations of a Lender hereunder with a Revolving
Commitment and/or Revolving Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Lender Assignment Agreement, be
released from its obligations under this Agreement (and, in the case of a Lender
Assignment Agreement covering all of an Assignor’s rights and obligations under
this Agreement, such Assignor shall cease to be a party hereto).

(e) Register. The Borrower hereby designates the Administrative Agent to serve
as the Borrower’s agent, solely for the purpose of this Section 11.7, to
maintain a register (the “Register”) on which the Administrative Agent will
record each Lender’s Revolving

 

-91-



--------------------------------------------------------------------------------

Commitment, the Revolving Loans made by each Lender and the Revolving Notes
evidencing such Revolving Loans, and each repayment in respect of the principal
amount of the Revolving Loans of each Lender and annexed to which the
Administrative Agent shall retain a copy of each Lender Assignment Agreement
delivered to the Administrative Agent pursuant to this Section 11.7. Failure to
make any recordation, or any error in such recordation, shall not affect the
Borrower’s or any other Obligor’s Obligations in respect of such Revolving Loans
or Revolving Notes. The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person in whose name a Revolving Loan and related
Revolving Note is registered as the owner thereof for all purposes of this
Agreement, notwithstanding notice or any provision herein to the contrary. A
Lender’s Revolving Commitment and the Revolving Loans made pursuant thereto and
the Revolving Notes evidencing such Revolving Loans may be assigned or otherwise
transferred in whole or in part only by registration of such assignment or
transfer in the Register. Any assignment or transfer of a Lender’s Revolving
Commitment or the Revolving Loans or the Revolving Notes evidencing such
Revolving Loans made pursuant thereto shall be registered in the Register only
upon delivery to the Administrative Agent of a Lender Assignment Agreement duly
executed by the assignor thereof. No assignment or transfer of a Lender’s
Revolving Commitment or the Revolving Loans made pursuant thereto or the
Revolving Notes evidencing such Revolving Loans shall be effective unless such
assignment or transfer shall have been recorded in the Register by the
Administrative Agent as provided in this Section.

(f) Pledge of Revolving Notes to Federal Reserve Bank, etc. For avoidance of
doubt, the parties to this Agreement acknowledge that the provisions of this
Section 11.7 concerning assignments of Revolving Loans and Revolving Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including any pledge or assignment by a
Lender of any Revolving Loan or Revolving Note to any Federal Reserve Bank in
accordance with applicable law. The Borrower, upon receipt of written notice
from the relevant Lender, agrees to issue Revolving Notes to any Lender
requiring Revolving Notes to facilitate transactions of the type described in
this clause (e).

Section 11.8 Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender if any
Lender (a “Benefited Lender”) shall receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, then such Benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of the Obligations owing to each such other Lender, or shall
provide such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) Each Secured Party shall, upon the occurrence and during the continuance of
any Default described in Section 9.1(f) or, with the consent of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, have the right to

 

-92-



--------------------------------------------------------------------------------

appropriate and apply to the payment of the Obligations owing to it (whether or
not then due), and the Borrower hereby grants to each Secured Party (as security
for such Obligations) a continuing security interest in, any and all balances,
credits, deposits, accounts or moneys of the Borrower from time to time
maintained with such Secured Party; provided, however, that any such
appropriation and application shall be subject to the provisions of clause (a)
above. Each Secured Party agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Secured
Party; provided, however, that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of each Secured Party
under this Section are in addition to other rights and remedies (including other
rights of setoff under applicable law or otherwise) that such Secured Party may
have.

Section 11.9 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

Section 11.10 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 11.11 Other Transactions. Nothing contained herein shall preclude the
Administrative Agent or any other Lender from engaging in any transaction, in
addition to those contemplated by the Loan Documents, with the Borrower or any
of their Affiliates in which the Borrower or such Affiliate is not restricted
hereby from engaging with any other Person.

Section 11.12 Integration. This Agreement and the other Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and thereof and supersede any prior agreements, written or
oral, with respect thereto.

Section 11.13 GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER
THAN THE LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 11.14 Submission To Jurisdiction; Waivers. (a) THE BORROWER HEREBY
IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK CITY IN ANY LITIGATION OR
OTHER PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS OR
ANY OBLIGOR IN CONNECTION

 

-93-



--------------------------------------------------------------------------------

HEREWITH OR THEREWITH; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND; PROVIDED, FURTHER, THAT NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

(b) THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN Section 11.2. THE BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN CLAUSE (a) ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO
THE EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH OBLIGOR HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. THE BORROWER HEREBY WAIVES,
TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THAT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS SECTION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

Section 11.15 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

Section 11.16 Releases of Guarantees and Liens. (a) Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 11.1)
to take any action requested by the Borrower having the effect of releasing any

 

-94-



--------------------------------------------------------------------------------

Collateral or releasing the obligations of any Obligor under the Guaranty (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document, (ii) to the extent necessary to permit consummation of any
transaction that has been consented to in accordance with Section 11.1 and
(iii) under the circumstances described in clause (b) below.

(b) Upon the occurrence of the Termination Date, the Collateral shall be
released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Obligor under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.

Section 11.17 Syndication Agent. None of the Lenders identified on the cover
page or signature pages or in the preamble of this Agreement as a “syndication
agent” or “documentation agent” or any other title shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders so identified as a “syndication agent” or “documentation agent”
shall have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it is not relied, and will not rely, on any of the
Lenders so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.

Section 11.18 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Obligor, which information includes the
name and address of each Obligor and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Obligor in
accordance with the Patriot Act.

Section 11.19 WAIVER OF JURY TRIAL. THE ADMINISTRATIVE AGENT, EACH LENDER AND
THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, SUCH LENDER, OR THE BORROWER IN CONNECTION THEREWITH. THE BORROWER
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT AND EACH LENDER ENTERING INTO THE LOAN DOCUMENTS.

Section 11.20 Judgment Currency. (a) The specification of Dollars is of the
essence, and Dollars shall in each instance be the currency of account and
payment in all instances.

 

-95-



--------------------------------------------------------------------------------

(b) A payment obligation in Dollars shall not be discharged by any amount paid
in another currency (the “Other Currency”), whether pursuant to any judgment
expressed in or converted into any Other Currency or in another place except to
the extent that such tender or recovery results in the effective receipt by the
Administrative Agent of the full amount of the Dollars payable under this
Agreement.

(c) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into the Other Currency, the rate of
exchange that shall be applied shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase Dollars with such
Other Currency at the spot rate of exchange quoted by Jefferies Finance LLC at
11:00 a.m. (New York time) on the Business Day preceding that on which such
judgment is rendered (or such other rate as may be required by any applicable
Requirement of Law), for the purpose of the Judgment Currency, for delivery two
Business Days thereafter.

(d) The obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent hereunder shall, notwithstanding the rate of exchange
actually applied in rendering such judgment, be discharged only to the extent
that on the Business Day following receipt by Lender of any sum adjudged to be
due hereunder in the Other Currency, Lender may in accordance with normal
procedures purchase Dollars with the amount of the judgment currency so adjudged
to be due; and the Borrower hereby, as a separate obligation and notwithstanding
any such judgment, agrees to indemnify the Administrative Agent and each Lender
against, and to pay the Administrative Agent and each Lender on demand, in
Dollars, the amount (if any) by which the sum originally due to the
Administrative Agent and each Lender in Dollars hereunder exceeds the amount of
the Other Currency so purchased.

 

-96-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MIPS TECHNOLOGIES, INC.,   as the Borrower By:  

/s/ John R. Bourgoin

Name:   John R. Bourgoin Title:   Chief Executive Officer JEFFERIES FINANCE LLC,
as Arranger, Collateral Agent, Administrative Agent and as a Lender By:  

/s/ EJ Hess

Name:   E. Joseph Hess Title:   Managing Director

 

-97-



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING NOTE

 

$[            ]   [                    ] [        ], 20    

FOR VALUE RECEIVED, the undersigned, MIPS TECHNOLOGIES, INC., a Delaware
corporation (the “Borrower”), unconditionally promises to pay to the order of
                                                              (the “Lender”), on
the Stated Revolving Loan Maturity Date (as defined in the Credit Agreement,
hereinafter defined) for the Revolving Loans (as defined in the Credit
Agreement), the principal sum of [                            ] DOLLARS
($[        ]) or, if less, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender pursuant to the Credit Agreement, dated as of
August     , 2007 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
several banks and other financial institutions or entities as are, or may from
time to time become, party thereto and Jefferies Finance LLC, as Administrative
Agent (in such capacity, together with any other Person appointed as the
successor Administrative Agent as provided in the Credit Agreement, the
“Administrative Agent”). Unless otherwise defined, terms used herein have the
meanings provided in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from and including the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.

Payments of both principal and interest are to be made without setoff or
counterclaim in lawful money of the United States of America in same day or
immediately available funds to the account designated by the Administrative
Agent pursuant to the Credit Agreement.

This Revolving Note is one of the Revolving Notes referred to in, and evidences
Indebtedness incurred under, the Credit Agreement, and is subject to the terms
and conditions set forth therein, which terms and conditions are incorporated
herein by reference, including, without limitation, the terms of the security
for this Revolving Note, the terms and conditions on which the Borrower is
permitted and required to make prepayments and repayments of principal of the
Indebtedness evidenced by this Revolving Note, and the terms on which such
Indebtedness may be declared to be or shall automatically become immediately due
and payable.

The Borrower, whether as maker, endorser, or otherwise, waives presentment for
payment, demand, protest and notice of dishonor.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

THIS REVOLVING NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTY HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

MIPS TECHNOLOGIES, INC. By:  

 

Name:   Title:  

 

EXH. A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

Dated:              [    ], 20[    ]

Jefferies Finance LLC

as Administrative Agent under

the Credit Agreement referred to below

520 Madison Avenue

New York, New York 10022

Attention: [                        ]

Fax: [                        ]

Phone: [                        ]

Ladies and Gentlemen:

This Borrowing Request is delivered to you pursuant to Section 2.3 of the Credit
Agreement, dated as of August __, 2007 (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MIPS Technologies, Inc. a Delaware corporation, as the
Borrower (the “Borrower”), the several banks and other financial institutions or
entities as are, or may from time to time become, party thereto (the “Lenders”)
and Jefferies Finance LLC, as Administrative Agent (in such capacity, together
with any other Person appointed as the successor Administrative Agent as
provided in the Credit Agreement, the “Administrative Agent”). Each capitalized
term used and not otherwise defined herein is used as defined in the Credit
Agreement.

The Borrower hereby gives you notice of and requests a Revolving Loan under the
Credit Agreement (the “Proposed Borrowing”) for the account of the Borrower, and
in connection therewith sets forth below the information relating to such
Borrowing:

 

  1. The Business Day of the Proposed Borrowing is [            ] [    ],
20    .

 

  2. The aggregate amount of the Proposed Borrowing is $[            ].

 

  3. The Loans comprising the Proposed Borrowing will be [Eurodollar Revolving
Loans] [ABR Revolving Loans].

 

  4. The Interest Period for each Eurodollar Revolving Loan made as part of the
Proposed Borrowing is [one] [two] [three] [six] month[s] (subject to the proviso
in the definition of “Interest Period”).

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing requested hereby,
before and immediately after giving effect thereto and to the application of the
proceeds therefrom:

(a) the representations and warranties set forth in each Loan Document are, in
each case, true and correct in all material respects (unless stated to relate
solely to an earlier date, in which case such representations and warranties
were true and correct in all material respects as of



--------------------------------------------------------------------------------

such earlier date), provided that, in the case of any such representation and
warranty that is already qualified by a materiality qualifier, such
representation and warranty is true and correct in all respects; and

(b) no Default or Event of Default has occurred and is continuing.

Please wire transfer the proceeds of the Borrowing to the account set forth on
Schedule I attached hereto.

[Signature page follows]

 

EXH. B



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered, and the certification and representations and warranties
contained herein to be made, by its duly Authorized Officer this          day of
[            , 20    ].

 

MIPS TECHNOLOGIES, INC. By:  

 

Name:   Title:  

 

EXH. B



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

COMPLIANCE CERTIFICATE

This Compliance Certificate is being delivered pursuant to Section 7.2(c) of the
Credit Agreement, dated as of August     , 2007 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MIPS Technologies, Inc., a Delaware corporation, as the
Borrower, the several banks and other financial institutions or entities as are,
or may from time to time become, party to the Credit Agreement and Jefferies
Finance LLC, as Administrative Agent (in such capacity, together with any other
Person appointed as the successor Administrative Agent as provided in the Credit
Agreement, the “Administrative Agent”). Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

I,                     , hereby certify that I am a duly elected, qualified and
acting Chief Financial Officer of the Borrower and each other Obligor and do
hereby certify that:

1. The schedules (each a “Schedule”) attached hereto truly, correctly and
completely include all information and calculations necessary for determining
compliance by the Obligors with the provisions of Section 8.1 of the Credit
Agreement;

2. As of                      (the “Computation Date”), the Leverage Ratio was
        :1.00, as computed on Schedule 2 hereto; and

3. To the extent not previously expressly disclosed in writing to the
Administrative Agent, Schedule 6 is a true, correct and complete listing of
(A) each county and state within the United States where any Obligor owns any
real property interest (fee, lease or other), (B) any Intellectual Property
acquired by any Obligor, and (C) each change of Business Entity form or of legal
name or of address or jurisdiction of organization of any Obligor or Subsidiary.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed and delivered this Compliance Certificate as
of             , 200    .

 

By:  

 

Name:   Title:   Chief Financial Officer of each Obligor



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BORROWER

CLOSING DATE CERTIFICATE

This Borrower Closing Date Certificate is being delivered pursuant to
Section 5.1(g) of the Credit Agreement, dated as of August     , 2007 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MIPS Technologies, Inc., a Delaware
corporation, as the Borrower, the several banks and other financial institutions
or entities as are, or may from time to time become, party to the Credit
Agreement and Jefferies Finance LLC, as Administrative Agent (in such capacity,
together with any other Person appointed as the successor Administrative Agent
as provided in the Credit Agreement, the “Administrative Agent”). Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

I,                         , hereby certify that I am a duly elected, qualified
and acting Authorized Officer of the Borrower and do hereby certify as follows:

1. At the consummation of the Acquisition, the Acquisition Agreement and all
other Acquisition Documentation shall be in forms substantially similar to the
drafts as of the Closing Date and attached hereto as Schedule 1.

2. Both before and immediately after giving effect to the Acquisition, all
representations and warranties of each Obligor set forth in each Loan Document
to which any Obligor is a party are true and correct in all respects.

[Signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Borrower Closing Date Certificate as of
August [    ], 2007.

 

MIPS TECHNOLOGIES, INC. By:  

 

Name:   Title:  

 

EXH.D



--------------------------------------------------------------------------------

EXHIBIT E

 

--------------------------------------------------------------------------------

[FORM OF]

GUARANTY

made by

EACH GUARANTOR NAMED ON THE SIGNATURE PAGES HERETO

and

EACH ADDITIONAL GUARANTOR

as Guarantors,

in favor of

JEFFERIES FINANCE LLC,

as Administrative Agent

for each of the Secured Parties described herein

Dated as of August 24, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

GUARANTY

THIS GUARANTY, dated as of August 24, 2007 (as amended, supplemented, amended
and restated or otherwise modified from time to time, this “Guaranty”), is made
by each guarantor named on the signature pages hereto (each, a “Guarantor”, and
together with each Additional Guarantor that becomes a party to this Guaranty
pursuant to Section 5(e) hereof, the “Guarantors”), in favor of Jefferies
Finance LLC, as Administrative Agent for each of the Secured Parties described
herein.

WITNESSETH:

WHEREAS, pursuant to the Credit Agreement, dated as of the date hereof (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among MIPS Technologies, Inc., a Delaware
corporation (the “Borrower”), the financial institutions from time to time party
thereto as lenders (the “Lenders”) and Jefferies Finance LLC, as Administrative
Agent to the Lenders, the Lenders have agreed to make Loans on the terms and
subject to the conditions set forth therein;

WHEREAS, each Guarantor is a Subsidiary of the Borrower;

WHEREAS, each Guarantor is required to execute and deliver this Guaranty
pursuant to Section 5.1(i) of the Credit Agreement; and

WHEREAS, it is in the best interests of each Guarantor to execute this Guaranty
because each Guarantor will derive substantial direct and indirect benefits from
the Loans made from time to time to the Borrower by the Lenders pursuant to the
Credit Agreement.

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans to the
Borrower pursuant to the Credit Agreement, each Guarantor agrees, for the
benefit of each Secured Party, as follows:

DEFINITIONS

Defined Terms. Capitalized terms used herein that are defined in the Credit
Agreement shall have the meanings assigned to them therein, unless otherwise
defined herein. The provisions of this Guaranty shall be construed and
interpreted in accordance with the rules of construction set forth in Sections
1.2 and 1.3 of the Credit Agreement.

GUARANTY PROVISIONS

Guaranty. Each Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably:

guarantees to the Administrative Agent, for the ratable benefit of the Secured
Parties, the full and punctual payment and performance when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations of the Borrower and each other Obligor now or
hereafter existing, whether for principal, interest (including interest accruing
at the then-applicable rate provided in the Credit Agreement after the
occurrence of any Default set forth in Section 9.1 of the Credit Agreement,
whether or not a claim for post-filing or post-petition interest is allowed
under applicable law following the institution of a proceeding under bankruptcy,
insolvency or similar laws), fees, expenses, indemnities or



--------------------------------------------------------------------------------

otherwise (including all such amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the United States
Bankruptcy Code, 11 U.S.C. §362(a), and the operation of Sections 502(b) and
506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)); and

indemnifies and holds harmless each Secured Party and each holder of any
Obligation for, and agrees to pay to each Secured Party, on demand, any and all
costs and expenses (including, but not limited to, attorneys’ fees and expenses
and fees and disbursements of the Administrative Agent’s counsel in each
relevant jurisdiction) incurred by such Secured Party or such holder, as the
case may be, in respect of this Guaranty, including in enforcing any rights
under this Guaranty;

(the obligations described in clauses (a) and (b) being collectively referred to
herein as the “Guaranteed Obligations”); provided, however, that each Guarantor
shall be liable under this Guaranty for the maximum amount of such liability
that can be hereby incurred without rendering this Guaranty or the rights to
payment of the Administrative Agent and the other Secured Parties hereunder
(after giving effect to the incurring of the Obligations hereunder and to any
rights to contribution of such from any other Guarantor or other affiliates of
the Borrower), as they relate to such Guarantor, void, voidable or avoidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount. This Guaranty constitutes a guaranty of payment
and performance and not of collection, and each Guarantor specifically agrees
that it shall not be necessary or required that any Secured Party or any holder
of any Obligation exercise any right, assert any claim or demand or enforce any
remedy whatsoever against the Borrower or any other Obligor (or any other
Person) before or as a condition to the obligations of such Guarantor hereunder.

Acceleration of Guaranty. Each Guarantor agrees that, in the event of any
Default of the nature set forth in clauses (i) through (iv) of Section 9.1(f) of
the Credit Agreement, and if such event shall occur at a time when any of the
Obligations of the Borrower and each other Obligor may not then be due and
payable, such Guarantor will pay to the Administrative Agent, for the benefit of
the Secured Parties, forthwith the full amount that would be payable hereunder
by such Guarantor if all such Obligations were then due and payable.

Guaranty Absolute, etc. This Guaranty shall be in all respects a continuing,
absolute, unconditional and irrevocable guaranty of payment and performance, and
shall remain in full force and effect until the Termination Date has occurred.
Each Guarantor guarantees that the Obligations will be paid and performed
strictly in accordance with the terms of the Credit Agreement and each other
Loan Document under which they arise, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of any Secured Party or any holder of any Obligation with respect
thereto. The liability of each Guarantor under this Guaranty shall be absolute,
unconditional and irrevocable and, without limiting the foregoing, shall not be
released, discharged or otherwise affected by:

any lack of validity, legality or enforceability of the Credit Agreement, any
other Loan Document, or any other instrument or document relating to any
thereof;

the failure of any Secured Party or any holder of any of the Obligations:

to assert any claim or demand or to exercise or enforce any right or remedy
against the Borrower, any other Obligor or any other Person (including any
Guarantor or any other guarantor) under the provisions of the Credit Agreement,
any other Loan Document or otherwise; or

 

2



--------------------------------------------------------------------------------

to exercise or enforce any right or remedy against any collateral securing any
Obligations of the Borrower or any other Obligor;

any change in the time, manner or place of payment of, or in any other term of,
all or any of the Obligations of the Borrower or any other Obligor, or any
extension, compromise or renewal of any Obligation of the Borrower or any other
Obligor;

any reduction, limitation, impairment or termination of any Obligations of the
Borrower or any other Obligor for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to (and
each Guarantor hereby waives any right to or claim of) any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Obligations of the Borrower, any
other Obligor or otherwise;

any amendment to, rescission, waiver, or other modification of, or any consent
to departure from, any of the terms of the Credit Agreement, any other Loan
Document or any other instrument or document relating to any Loan Document;

any amendment to or waiver or release or addition of, or consent to departure
from, any other guaranty held by any Secured Party or any holder of any of the
Obligations securing any of the Obligations of the Borrower or any other
Obligor;

any non-perfection of any collateral, or any addition, sale, exchange, release,
surrender or foreclosure of, or any realization upon, or other dealing with, in
any manner and in any order, any property, rights or interests by whomsoever at
any time granted, assigned, pledged or mortgaged to secure, or howsoever
securing, the Obligations or any other liabilities or obligations (including any
of those hereunder), or any portion of any thereof;

any insolvency, bankruptcy, receivership, liquidation, reorganization,
readjustment, composition, arrangement or other similar proceeding relating to
the Borrower or any other Obligor or to any of its properties or assets, or any
resulting release or discharge of any obligation of the Borrower or any other
such Obligor; or

any other circumstance that might otherwise constitute a defense available to,
or a legal or equitable discharge of, the Borrower, any other Obligor, any
surety or any guarantor.

Modification of Obligations, etc. Each Guarantor hereby acknowledges and agrees
that the Administrative Agent and the Lenders may at any time or from time to
time, with or without the consent of, or notice to, any Guarantor, take any or
all of the following actions without impairing, releasing or otherwise affecting
the liability of such Guarantor hereunder:

change or extend the manner, place or terms of payment of, or renew or alter all
or any portion of, the Guaranteed Obligations;

take any action under or in respect of the Loan Documents in the exercise of any
remedy, power or privilege contained therein or available to it at law, equity
or otherwise (including any action with respect to any collateral securing the
Obligations or any guaranty of the Obligations), or waive or refrain from
exercising any such remedies, powers or privileges (including any waiving or
refraining from taking any action with respect to any collateral securing the
Obligations or any guaranty of the Obligations);

 

3



--------------------------------------------------------------------------------

amend or modify, in any manner whatsoever, the Loan Documents;

extend or waive the time for the Borrower’s or any other Obligor’s performance
of or compliance with any term, covenant or agreement on its part to be
performed or observed under the Loan Documents, or waive such performance or
compliance or consent to a failure of, or departure from, such performance or
compliance;

settle or compromise any of the Obligations, whether in a proceeding or not and
whether voluntary or involuntary, and subordinate payment of any of the
Obligations to the payment of liabilities owing to creditors of the Borrower and
the other Obligors other than the Secured Parties and the Guarantors;

take and hold collateral as security for the payment of the Guaranteed
Obligations or sell, exchange, release, dispose of or otherwise deal with, in
any manner and in any order, any property, rights or interests pledged,
assigned, mortgaged or conveyed, or in which any Secured Party has been granted
a Lien, to secure any Obligations;

accept guaranties of any Obligations from any Person, or release any Person
(including any Guarantor or any other guarantor) that may be liable in any
manner for the payment of any Obligations or any other amounts owed by the
Borrower or any other Obligor to any Secured Party;

modify or terminate the terms of any intercreditor or subordination agreement
pursuant to which claims of other creditors of the Borrower or any other Obligor
are subordinated to the claims of the Secured Parties; and/or

apply any sums by whomever paid or however realized to any amounts owing by the
Borrower or any other Obligor to any Secured Party in such manner as the
Administrative Agent or any other such Secured Party shall determine in its
discretion;

and neither the Administrative Agent nor any other Secured Party shall incur any
liability to such Guarantor as a result thereof.

Waivers, etc.

Each Guarantor hereby waives (i) notice of acceptance hereof and reliance
hereon, presentment and demand for payment, protest, notice of protest, notice
of dishonor or nonpayment, notice of the existence, creation or incurrence of
any Obligations, notice of any disposition of any collateral or other security
for the Obligations and, to the fullest extent permitted by law, any other
notice with respect to any of the Obligations of the Borrower or any other
Obligor and of this Guaranty, (ii) any requirement that the Administrative
Agent, any other Secured Party or any holder of any of the Obligations take any
action against the Borrower, any other Obligor or any other Person (including
any other guarantor) or proceed against or exhaust any right against any
collateral securing the Obligations of the Borrower or any other Obligor and
(iii) any requirement that the Administrative Agent, any other Secured Party or
any holder of any of the Obligations protect, secure, perfect or insure any
security interest or Lien, or any property subject thereto.

Each Guarantor hereby waives, and agrees that it shall not at any time insist
upon, plead or in any manner whatever claim or take the benefit or advantage of,
any appraisal, valuation, stay, extension, marshaling of assets or redemption
laws, or exemption, whether now or at any

 

4



--------------------------------------------------------------------------------

time hereafter in force, that may delay, prevent or otherwise affect the
performance by any Guarantor of its Guaranteed Obligations or the enforcement by
the Administrative Agent or any Lender of this Guaranty.

To the maximum extent permitted by Applicable Law, each Guarantor hereby waives
the right by statute or otherwise to require the Secured Parties to institute
suit against any Obligor or to exhaust any rights and remedies that the Secured
Parties have or may have against any Obligor and agrees that all rights and
remedies provided herein are cumulative and not exclusive of any other rights or
remedies provided by law and no failure to or delay in the exercise of any right
shall operate as a waiver thereof. In this regard, each Guarantor agrees that it
is bound to the payment and performance of each and all Guaranteed Obligations,
whether now existing or hereafter accruing, as fully as if such Guaranteed
Obligations were directly owing to the Secured Parties by such Guarantor. Each
Guarantor further waives, to the maximum extent permitted by Applicable Law, any
defense arising by reason of any disability or other defense (other than the
defense that the Guaranteed Obligations shall have been fully and finally
performed and indefeasibly paid by the Obligors or such Guarantor) of the
liability of the Secured Parties in respect thereof.

Election of Remedies. If the Administrative Agent may, under applicable law,
proceed to realize benefits under any of the Loan Documents giving the
Administrative Agent and the Lenders a Lien upon any Collateral owned by any
Obligor or any of its Subsidiaries, either by judicial foreclosure or by
non-judicial sale or enforcement, the Administrative Agent may, at its sole
option, determine which of such remedies or rights it may pursue without
affecting any of such rights and remedies under this Guaranty. If, in the
exercise of any of its rights and remedies, the Administrative Agent shall
forfeit any of its rights or remedies, including its right to enter a deficiency
judgment against any Obligor or any of its Subsidiaries, whether because of any
applicable laws pertaining to “election of remedies” or the like, each Guarantor
hereby consents to such action by the Administrative Agent and waives any claim
based upon such action, even if such action by the Administrative Agent shall
result in a full or partial loss of any rights of subrogation which any
Guarantor might otherwise have had but for such action by the Administrative
Agent. Any election of remedies which results in the denial or impairment of the
right of the Administrative Agent to seek a deficiency judgment against any
Obligor or any of its Subsidiaries shall not impair the obligation of each
Guarantor to pay the full amount of the Guaranteed Obligations. In the event the
Administrative Agent shall bid at any foreclosure or trustee’s sale or at any
private sale permitted by law or the Loan Documents, the Administrative Agent
may bid all or less than the amount of the Guaranteed Obligations and the amount
of such bid need not be paid by the Administrative Agent but shall be credited
against the Guaranteed Obligations. The amount of the successful bid at any such
sale shall be conclusively deemed to be the fair market value of the collateral
and the difference between such bid amount and the remaining balance of the
Guaranteed Obligations shall be conclusively deemed to be the amount of the
Guaranteed Obligations guaranteed under this Guaranty, notwithstanding that any
present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which the Administrative Agent
and the Lenders might otherwise be entitled but for such bidding at any such
sale.

Waiver of Subrogation, etc. Notwithstanding anything to the contrary in this
Guaranty, or in any other Loan Document, each Guarantor hereby:

(i) expressly and irrevocably waives, on behalf of itself and its successors and
permitted assigns (including any surety), any and all rights at law or in equity
to subrogation, to reimbursement, to exoneration, to contribution, to
indemnification, to set off or to any other rights that could accrue to a surety
against a principal, to a guarantor against a principal, to a guarantor against
a maker or obligor, to an accommodation party against the party accommodated, to
a holder or transferee against a maker, or to

 

5



--------------------------------------------------------------------------------

the holder of any claim against any Person, and which such Guarantor may have or
hereafter acquire against the Borrower in connection with or as a result of such
Guarantor’s execution, delivery and/or performance of this Guaranty, or any
other documents to which such Guarantor is a party or otherwise; and

(ii) acknowledges and agrees (A) that this waiver is intended to benefit Agent
and Lenders and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this Guaranty, and (B) that the
Administrative Agent, the Lenders, the other Secured Parties and their
respective successors and permitted assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 2(g) and
their rights under this Section 2(g) shall survive payment in full of the
Guaranteed Obligations.

Setoff. Each Guarantor hereby irrevocably authorizes the Administrative Agent
and each other Secured Party, without the requirement that any notice be given
to any Guarantor (such notice being expressly waived by each Guarantor), upon
the occurrence and during the continuance of any Default described in clauses
(i) through (iv) of Section 9.1(f) of the Credit Agreement or upon the
occurrence and during the continuance of any other Event of Default, to setoff
and appropriate and apply to the payment of the Obligations owing to the
Administrative Agent or any other Secured Party (whether or not then due, and
whether or not the Administrative Agent or such Secured Party has made any
demand for payment of the Obligations), any and all balances, claims, credits,
deposits (general or special, time or demand, provisional or final), accounts or
money of each Guarantor then or thereafter maintained with such Secured Party.
Each Secured Party agrees to notify promptly each Guarantor and, except in the
case of any setoff by the Administrative Agent, the Administrative Agent, after
any setoff and application made by such Secured Party; provided, however, that
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Secured Party under this Section 2(h) are in
addition to other rights and remedies (including other rights of setoff under
applicable law or otherwise) that such Secured Party may have.

Release of Guarantor Under Certain Circumstances. At the request and sole
expense of the Borrower, a Subsidiary Guarantor shall be released from its
obligations hereunder in the event that (a) all the Equity Interests of such
Subsidiary Guarantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement or (b) to the extent that the
obligations of such Subsidiary Guarantor under this Guaranty would cause a
material tax consequence to the Borrower; provided, that the Borrower shall have
delivered to the Administrative Agent at least 10 Business Days prior to the
date of the proposed release, a written request for release identifying the
relevant Subsidiary Guarantor and the terms of the sale, transfer or other
disposition in reasonable detail, together with a certification by the Borrower
stating that such transaction is in compliance with the Credit Agreement.

Reinstatement, etc. Each Guarantor agrees that this Guaranty shall continue to
be effective or be reinstated, as the case may be, if at any time any payment
(in whole or in part) of any of the Guaranteed Obligations is rescinded or must
otherwise be restored by any Secured Party or any holder of any Guaranteed
Obligations, upon the insolvency, bankruptcy or reorganization of the Borrower
or any other Obligor or otherwise, all as though such payment had not been made.

Successors, Transferees and Assigns, etc. This Guaranty shall:

be binding upon each Guarantor and its successors, transferees and assigns; and

inure to the benefit of and be enforceable by the Administrative Agent and each
other Secured Party.

 

6



--------------------------------------------------------------------------------

Without limiting the generality of clause (b), any Lender may assign or
otherwise transfer (in whole or in part) any Note or Loan held by it to any
other Person, and such other Person shall thereupon become vested with all
rights and benefits in respect thereof granted to such Lender under any Loan
Document (including this Guaranty) or otherwise, subject, however, to any
contrary provisions in such assignment or transfer, and to the provisions of
Section 11.7 of the Credit Agreement.

REPRESENTATIONS AND WARRANTIES

Representations and Warranties. Each Guarantor, jointly and severally,
represents and warrants to each Secured Party that the representations and
warranties contained in Article 6 of the Credit Agreement, insofar as the
representations and warranties contained therein are applicable to such
Guarantor or such Guarantor’s properties, are true and correct, and each such
representation and warranty set forth in such Article 6 (insofar as applicable
as aforesaid) and all other terms of the Credit Agreement to which reference is
made therein, together with all related definitions and ancillary provisions,
are hereby incorporated into this Section 3 by reference as though specifically
set forth in this Section 3. In addition, each Guarantor hereby jointly and
severally represents and warrants unto each Secured Party as set forth below in
this Section 3.

Organization, etc. Each Guarantor and each of its Subsidiaries:

is a Business Entity duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization; and

(i) is duly qualified as a foreign entity and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (ii) has full power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, in each case, except to the extent that the failure to be so
qualified or to be in good standing, or to have such power, authority and legal
right, as the case may be, in the aggregate with all other such failures and
noncompliance, could not reasonably be expected to have a Material Adverse
Effect.

Due Authorization, Non-Contravention, etc. The execution, delivery and
performance by each Guarantor of this Guaranty, the other Loan Documents
executed or to be executed by it and each agreement executed or to be executed
by it in connection with the Transaction, and such Guarantor’s participation in
the consummation of the Transaction, are within such Guarantor’s power and
authority, and legal right, have been duly authorized by all necessary Business
Entity action and do not:

contravene such Guarantor’s Organic Documents;

contravene any contractual restriction, law or governmental regulation or court
decree or order binding on or affecting such Guarantor; or

result in, or require, the creation or imposition of any Lien on any of such
Guarantor’s properties or revenues pursuant to any Applicable Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).

Government Approval, Regulation, etc. No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required for the due execution, delivery or performance by
any Guarantor of this Guaranty or any other Loan Document to

 

7



--------------------------------------------------------------------------------

which it is a party or for such Guarantor’s participation in the consummation of
the Transaction, except (i) as have been duly obtained or made and are in full
force and effect and (ii) the failure to obtain such consent, authorization,
filing or notice to or other act would not reasonably be expected to result in a
Material Adverse Effect. No Guarantor is registered or required to be registered
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

Due Execution, Validity, etc. This Guaranty and each other Loan Document
executed by each Guarantor have been duly executed and delivered by such
Guarantor and, upon execution, will constitute legal, valid and binding
obligations of such Guarantor enforceable in accordance with their respective
terms, and each Loan Document to be executed from time to time pursuant hereto
by any Guarantor will, upon the due execution and delivery thereof by such
Guarantor, be the legal, valid and binding obligation of such Guarantor
enforceable against such Guarantor in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, reorganization,
insolvency, fraudulent conveyance, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).

COVENANTS, ETC.

Each Guarantor covenants and agrees that, until the occurrence of the
Termination Date, such Guarantor will perform, comply with and be bound by all
the agreements, covenants and obligations contained in the Credit Agreement
applicable to such Guarantor or its properties. Each such agreement, covenant
and obligation contained in the Credit Agreement and all related definitions and
ancillary provisions are hereby incorporated by reference into this Guaranty as
though specifically set forth herein.

MISCELLANEOUS PROVISIONS

Loan Document. This Guaranty is a Loan Document executed pursuant to the Credit
Agreement and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions thereof.

Binding on Successors, Transferees and Assigns; Assignment. In addition to, and
not in limitation of, Section 2(k), this Guaranty shall be binding upon each
Guarantor and its successors, transferees and assigns and shall inure to the
benefit of and be enforceable by each Secured Party and each of their respective
successors, transferees and assigns (to the fullest extent provided pursuant to
Section 2(k); provided, however, that no Guarantor may assign any of its
obligations hereunder without the prior written consent of the Lenders required
to consent thereto pursuant to Section 11.1 of the Credit Agreement.

Amendments, etc. Neither this Guaranty nor any provision hereof may be waived,
amended or otherwise modified except pursuant to a written agreement duly
executed by each Guarantor and the Administrative Agent and consented to by the
Lenders required to consent thereto pursuant to Section 11.1 of the Credit
Agreement. No waiver of any provision of this Guaranty, nor consent to any
departure by any Guarantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent (on behalf of
all of the Lenders or the Required Lenders, as required under the Credit
Agreement), and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

Notices. All notices and other communications provided for hereunder shall be in
writing (including by facsimile), and mailed, faxed or otherwise delivered, if
to a Guarantor, to such Guarantor in

 

8



--------------------------------------------------------------------------------

care of the Borrower as specified in Section 11.2 of the Credit Agreement, and,
if to the Administrative Agent or any Lender, to such Person as specified in
Section 11.2 of the Credit Agreement, or as to any party, at such other address
as shall be designated by such party in a written notice to the Administrative
Agent or the Guarantors (in case of the Borrower), as the case may be, complying
as to delivery with the terms of this Section 5(d). All such notices and other
communications, if properly addressed and mailed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received. All such notices or other communications, if transmitted by
facsimile, shall be deemed given when the confirmation thereof is received by
the transmitter.

Additional Guarantors. Upon the execution and delivery by any other Person of an
instrument in the form of Annex I hereto, such Person shall become a “Guarantor”
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Guaranty.

No Waiver; Remedies. In addition to, and not in limitation of, Section 2(c) or
Section 2(d), no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right, remedy, power or privilege hereunder or under
the Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege hereunder. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Headings. The Article and Section headings used herein are for the purpose of
reference only, and are not to affect the construction of, or to define or
limit, any of the terms or provisions of this Agreement.

Severability. Any provision of this Guaranty that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

GOVERNING LAW, ENTIRE AGREEMENT, ETC. THIS GUARANTY AND EACH OTHER LOAN DOCUMENT
(EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
THIS GUARANTY AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

FORUM SELECTION AND CONSENT TO JURISDICTION.

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE SECURED PARTIES
OR THE GUARANTORS IN CONNECTION HEREWITH OR THEREWITH, MAY BE BROUGHT AND
MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES

 

9



--------------------------------------------------------------------------------

DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. EACH GUARANTOR HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION.

EACH GUARANTOR THAT IS A UNITED STATES PERSON IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN
SECTION 11.2 OF THE CREDIT AGREEMENT AND EACH GUARANTOR THAT IS NOT A UNITED
STATES PERSON IRREVOCABLY AND UNCONDITIONALLY AGREES THAT SERVICE OF ALL WRITS,
PROCESS AND SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE STATE OF
NEW YORK MAY BE MADE UPON THE PROCESS AGENT OF EACH APPLICABLE GUARANTOR
APPOINTED BELOW, EACH APPLICABLE GUARANTOR HEREBY IRREVOCABLY APPOINTING THE
POWERS SET FORTH ON THE LINE MARKED “PROCESS AGENT” ON SUCH GUARANTOR’S
SIGNATURE PAGE HERETO AS ITS PROCESS AGENT AND AS ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT IN THE NAME, PLACE AND STEED OF IT TO ACCEPT SUCH SERVICE OF
ANY AND ALL SUCH WRITS, PROCESS AND SUMMONS. EACH GUARANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO IN CLAUSE (i) ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT
ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, SUCH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY AND THE OTHER LOAN DOCUMENTS.

WAIVER OF CLAIMS, DEFENSES AND DAMAGES. EACH GUARANTOR HEREBY ABSOLUTELY,
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO ASSERT ANY DEFENSE,
SET-OFF, COUNTERCLAIM OR CROSS-CLAIM OF ANY NATURE WHATSOEVER WITH RESPECT TO
THIS GUARANTY, THE OBLIGATIONS OF SUCH GUARANTOR UNDER THIS GUARANTY OR THE
OBLIGATIONS OF ANY OTHER PERSON (INCLUDING THE BORROWER OR ANY OTHER OBLIGOR)
RELATING HERETO, IN ANY ACTION, SUIT OR PROCEEDING BROUGHT BY ANY SECURED PARTY
TO COLLECT ANY OF THE OBLIGATIONS OR TO ENFORCE ANY OF SUCH GUARANTOR’S
OBLIGATIONS HEREUNDER. EACH GUARANTOR HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL
ACTION OR PROCEEDING REFERRED TO IN THIS SECTION 5(k) ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES.

WAIVER OF JURY TRIAL. EACH GUARANTOR AND THE ADMINISTRATIVE AGENT (ON BEHALF OF
THE SECURED PARTIES) HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHTS

 

10



--------------------------------------------------------------------------------

THEY MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT (ON BEHALF OF THE SECURED
PARTIES) OR THE GUARANTORS IN CONNECTION HEREWITH OR THEREWITH. EACH GUARANTOR
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT AND EACH LENDER ENTERING INTO THE LOAN DOCUMENTS.

Counterparts. This Guaranty may be executed by the parties hereto in several
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together but one of the same agreement. Delivery of an executed
signature page of this Guaranty by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

Judgment Currency. The specification of Dollars is of the essence, and Dollars
shall in each instance be the currency of account and payment in all instances.

A payment obligation under this Guaranty in Dollars shall not be discharged by
any amount paid in another currency (the “Other Currency”), whether pursuant to
any judgment expressed in or converted into any Other Currency or in another
place except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent of the full amount of the Dollars payable
under this Guaranty.

If for the purpose of obtaining judgment in any court it is necessary to convert
a sum due hereunder in Dollars into the Other Currency, the rate of exchange
that shall be applied shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such Other
Currency at the spot rate of exchange quoted by Jefferies Finance LLC at 11:00
a.m. (New York time) on the Business Day preceding that on which such judgment
is rendered (or such other rate as may be required by any applicable Requirement
of Law), for the purpose of the Judgment Currency, for delivery two Business
Days thereafter.

The obligation of each Guarantor in respect of any such sum due from it to the
Administrative Agent hereunder shall, notwithstanding the rate of exchange
actually applied in rendering such judgment, be discharged only to the extent
that on the Business Day following receipt by the Administrative Agent of any
sum adjudged to be due hereunder in the Other Currency, the Administrative Agent
may in accordance with normal procedures purchase Dollars with the amount of the
judgment currency so adjudged to be due; and each Guarantor hereby, as a
separate obligation and notwithstanding any such judgment, agrees to indemnify
the Administrative Agent against, and to pay the Administrative Agent on demand,
in Dollars, the amount (if any) by which the sum originally due to the
Administrative Agent in Dollars hereunder exceeds the amount of the Other
Currency so purchased.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

 

MIPS TECHNOLOGIES HOLDING LLC By:  

 

Name:   Title:  

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

MIPS TECHNOLOGIES INTERNATIONAL AG By:  

 

Name:   Title:    

 

  Name and Address of Process Agent in the State of New York

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

ACCEPTED BY:

 

JEFFERIES FINANCE LLC,

as Administrative Agent

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT F

 

--------------------------------------------------------------------------------

[FORM OF]

SECURITY AGREEMENT

dated as of

August 24, 2007,

among

MIPS TECHNOLOGIES, INC.,

MIPS TECHNOLOGIES HOLDING LLC,

EACH OTHER GRANTOR NAMED ON THE SIGNATURE PAGES HERETO,

and

each other Subsidiary of MIPS Technologies, Inc.

as may from time to time become a party hereto,

as Grantors

and

JEFFERIES FINANCE LLC,

as Collateral Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1.    DEFINITIONS    1

1.1

  

Certain Defined Terms; UCC Definitions

   1

1.2

  

Rules of Interpretation

   8 SECTION 2.    Security Interest    9

2.1

  

Grant of Security Interest

   9

2.2

  

Security for the Obligations

   10

2.3

  

Transfer of Collateral

   10

2.4

  

Bailees

   10 SECTION 3.    Representations and Warranties    11

3.1

  

Representations in Loan Documents and Perfection Certificate

   11

3.2

  

Title; No Other Liens

   11

3.3

  

Perfected First Priority Liens

   11

3.4

  

Jurisdiction of Organization; Chief Executive Office

   11

3.5

  

Inventory and Equipment

   11

3.6

  

Farm Products

   11

3.7

  

Investment Property

   12

3.8

  

Receivables

   12

3.9

  

Intellectual Property

   12

3.10

  

Deposit Accounts and Securities Accounts

   13

3.11

  

Benefit to each Subsidiary Grantor

   13

3.12

  

Consents

   13

3.13

  

Certificates of Title

   14 SECTION 4.    Covenants    14

4.1

  

Covenants in Credit Agreement

   14

4.2

  

Delivery of Instruments, Certificated Securities and Chattel Paper

   14

4.3

  

Maintenance of Insurance

   14

4.4

  

Payment of Obligations

   14

4.5

  

Maintenance of Perfected Security Interest; Further Documentation

   14

4.6

  

Changes in Locations, Name, etc

   15

4.7

  

Notices

   15

4.8

  

Investment Property

   15

4.9

  

Receivables

   16

4.10

  

Intellectual Property

   17

4.11

  

Deposit Accounts

   18

4.12

  

New Accounts

   18

4.13

  

Commercial Tort Claims

   18 SECTION 5.    REMEDIAL PROVISIONS    19

5.1

  

Certain Matters Relating to Receivables

   19

5.2

  

Communications with Obligors; Grantors Remain Liable

   19

5.3

  

Pledged Stock

   20

5.4

  

Proceeds To Be Turned Over to Collateral Agent

   21

5.5

  

Application of Proceeds

   21

5.6

  

Code and Other Remedies

   21

5.7

  

Registration Rights

   22

5.8

  

Deficiency

   23

5.9

  

Non-Judicial Enforcement

   23

 

-i-



--------------------------------------------------------------------------------

SECTION 6.    THE COLLATERAL AGENT    24

6.1

  

Collateral Agent’s Appointment as Attorney-in-Fact, etc

   24

6.2

  

Collateral Agent’s Appointment as Agent

   25

6.3

  

Duty of the Collateral Agent

   26

6.4

  

Execution of Financing Statements

   26

6.5

  

Authority of the Collateral Agent

   26 SECTION 7.    MISCELLANEOUS    27

7.1

  

Amendments in Writing

   27

7.2

  

Notices

   27

7.3

  

No Waiver by Course of Conduct; Cumulative Remedies

   27

7.4

  

Enforcement Expenses; Indemnification

   27

7.5

  

Successors and Assigns

   28

7.6

  

Set-Off

   28

7.7

  

Counterparts

   28

7.8

  

Severability

   28

7.9

  

Section Headings

   28

7.10

  

Integration

   28

7.11

  

GOVERNING LAW

   29

7.12

  

Submission To Jurisdiction; Process Agent Appointment; Waivers

   29

7.13

  

Acknowledgements

   29

7.14

  

WAIVER OF JURY TRIAL

   30

7.15

  

Additional Grantors

   30

7.16

  

Releases

   30

7.17

  

Judgment Currency

  

 

-ii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

THIS SECURITY AGREEMENT, dated as of August 24, 2007 (as amended, supplemented,
amended and restated or otherwise modified from time to time, this “Agreement”),
is made by MIPS Technologies, Inc., a Delaware corporation (the “Borrower”),
MIPS Technologies Holding LLC, a Delaware limited liability company
(“Holdings”), the other grantors named on the signature pages hereto (the “Other
Grantors”) and each other Subsidiary of the Borrower that hereafter becomes a
party hereto from time to time as an additional Grantor hereunder pursuant to
Section 7.15 hereof (any such Person, together with Holdings and the Other
Grantors, a “Subsidiary Grantor”; each Subsidiary Grantor and the Borrower are
collectively referred to herein as the “Grantors”), in favor of Jefferies
Finance LLC (“JF”), in its capacity as collateral agent (in such capacity,
together with its successors and assigns, the “Collateral Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

WITNESSETH:

A. This Agreement is made pursuant to the Credit Agreement, dated as of the date
hereof (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the financial
institutions named as lenders therein (together with their successors and
assigns, the “Lenders”), JF, as Administrative Agent, Collateral Agent, Arranger
and Syndication Agent.

B. It is a condition precedent to the making of Loans and the issuance of, and
participation in, Letters of Credit under the Credit Agreement that each Grantor
shall have executed and delivered this Agreement to the Collateral Agent.

C. Each Grantor will obtain benefits from the Credit Agreement and, accordingly,
desires to execute this Agreement to satisfy the conditions described in the
preceding paragraph and to induce the Lenders to extend credit to the Borrower
pursuant to the Credit Agreement and the other Loan Documents.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to extend credit to the Borrower pursuant to the Credit Agreement and
the other Loan Documents, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, each Grantor hereby
agrees with the Collateral Agent as follows:

SECTION 1. DEFINITIONS.

1.1 Certain Defined Terms; UCC Definitions. For purposes of this Agreement, the
following terms shall have the respective meanings given to them below. All
capitalized terms used in this



--------------------------------------------------------------------------------

Agreement and not otherwise defined herein shall have the respective meanings
assigned to them in the Credit Agreement, and any term used herein that is not
defined herein or in the Credit Agreement but is defined in the UCC shall be
used herein as defined in the UCC.

The following terms shall have the following meanings:

“Account Collateral” means each Grantor’s right, title and interest, whether now
existing or hereafter acquired or arising, in, to and under, each Deposit
Account and Securities Account (including any successor accounts to any such
accounts) and all amounts, investments and any other property (including Checks,
securities, financial assets, investment property, security entitlements and
instruments) at any time deposited in or credited to any such account and all
security entitlements with respect thereto, including all income or gain earned
thereon and any Proceeds thereof.

“Agreement” has the meaning provided in the first paragraph hereof.

“Books and Records” means all books, records and other written, electronic or
other documentation in whatever form maintained now or hereafter by or for any
Grantor in connection with, and relating to, the ownership of, or evidencing or
containing information relating to, the Collateral.

“Borrower” has the meaning provided in the first paragraph of this Agreement.

“Certificates of Title” shall mean all certificates of title evidencing
ownership of Titled Vehicles.

“Checks” means checks and other instruments and other payment instructions
deposited into any Deposit Account or Securities Account.

“Collateral” has the meaning set forth in Section 2.1.

“Collateral Account” means any collateral account established by the Collateral
Agent as provided in Section 5.1 or 5.4.

“Collateral Agent” has the meaning provided in the first paragraph of this
Agreement.

“Computer Hardware and Software” means all rights (including rights as licensee
and lessee) with respect to (i) computer and other electronic data processing
hardware, including all integrated computer systems, central processing units,
memory units, display terminals, printers, computer elements, card readers, tape
drives, hard and soft disc drives, cables, electrical supply hardware,
generators, power equalizers, accessories, peripheral devices and other related
computer hardware; (ii) all software and all

 

2



--------------------------------------------------------------------------------

software programs designed for use on the computers and electronic data
processing hardware described in clause (i) above, including all operating
system software, utilities and application programs in any form (service code
and object code in magnetic tape, disc or hard copy format or any other listings
whatsoever); (iii) any firmware associated with any of the foregoing; (iv) any
documentation for hardware, software and firmware described in clauses (i),
(ii) and (iii) above, including flow charts, logic diagrams, manuals,
specifications, training materials, charts and pseudo codes; and all rights with
respect thereto, including any and all licenses, options, warrants, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications, and any substitutions,
replacements, additions or model conversions of any of the foregoing.

“Contracts” means all contracts, agreements, instruments and indentures in any
form (including any interest rate protection agreements, Hedge Agreements,
licensing agreements and any partnership agreements, joint venture agreements
and limited liability company agreements), and portions thereof, to which any
Grantor is a party or under which any Grantor or any property of any Grantor is
subject, as the same may from time to time be amended, supplemented, waived or
otherwise modified, including (i) all rights of any Grantor to receive moneys
due and to become due to it thereunder or in connection therewith, (ii) all
rights of any Grantor to damages arising thereunder, (iii) all rights of any
Grantor to perform and to exercise all remedies thereunder, (iv) any and all
rights to receive and compel performance under any or all Contracts and (v) any
and all other rights, interests and claims now existing or in the future arising
in connection with any or all Contracts.

“Copyright Licenses” means any written license agreement naming any Grantor as
licensor or licensee (including those listed in the Perfection Certificate),
granting any right under any Copyright, including the grant of rights to
manufacture, distribute, exploit and sell materials derived from any Copyright.

“Copyrights” means (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including those
listed in the Perfection Certificate), all registrations and recordings thereof,
and all applications in connection therewith, including all registrations,
recordings and applications in the United States Copyright Office, and (ii) the
right to obtain all renewals thereof.

 

3



--------------------------------------------------------------------------------

“Copyright Security Agreement” means a Copyright Security Agreement, in
substantially the form of Annex IV attached hereto, executed by a Grantor in
favor of the Collateral Agent.

“Credit Agreement” has the meaning provided in the recitals to this Agreement.

“Deposit Account Control Agreement” means a Deposit Account Control Agreement,
in substantially the form set forth on Annex II attached hereto or otherwise
reasonably acceptable to the Collateral Agent, by and among a Grantor, the
Collateral Agent and a depositary institution.

“Domain Names” means all internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.

“Excluded Equity Interests” has the meaning provided in Section 2.1.

“Filings” means the filing or recording of (i) the financing statements as set
forth in the Perfection Certificate, (ii) this Agreement, any Copyright Security
Agreement, Patent Security Agreement or Trademark Security Agreement, or a
notice hereof or thereof, with respect to Intellectual Property set forth in the
Perfection Certificate and (iii) any filings after the date hereof in any other
jurisdiction as may be necessary under any requirement of Applicable Law.

“General Intangibles” means all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the UCC and, in any event, including with respect to any
Grantor, all Contracts, agreements, instruments and indentures in any form, and
portions thereof, to which such Grantor is a party or under which such Grantor
has any right, title or interest or to which such Grantor or any property of
such Grantor is subject, as the same may from time to time be amended, restated,
supplemented or otherwise modified, including (i) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (ii) all rights of such Grantor to damages arising thereunder and
(iii) all rights of such Grantor to perform and to exercise all remedies
thereunder.

 

4



--------------------------------------------------------------------------------

“Government” means the federal government of the United States of America or any
relevant agency thereof, including the United States Department of Defense and
any agency or subdivision thereof.

“Government Contract” means each of the “contracts” (as that term is defined in
48 CFR Part 2.101) between any Grantor and the Government.

“Government Contract Claim” means any account receivable or other claim for the
payment of monies due under a Government Contract.

“Grantor” has the meaning provided in the first paragraph of this Agreement.

“Holdings” has the meaning provided in the first paragraph of this Agreement.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Domain Names, the Patents, the Patent Licenses, the
Trade Secrets, the Trade Secret Licenses, the Trademarks and the Trademark
Licenses and all rights to sue at law or equity or otherwise recover for any and
all past, present and future infringements, misappropriations, dilutions or
other impairments thereof and all income, royalties, damages and other payments
now and hereafter due and/or payable with respect thereto (including payments
under all licenses entered into in connection therewith, and damages and
payments for past, present or future infringements, misappropriations, dilutions
or other impairments thereof).

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to the Borrower or any of the Subsidiaries of the Borrower.

“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC and
(b) whether or not constituting “investment property” as so defined, all Pledged
Notes and all Pledged Stock, but excluding in each case, the Excluded Equity
Interests.

“Issuers” means the collective reference to each issuer of any Investment
Property.

“Lenders” has the meaning provided in the recitals to this Agreement.

 

5



--------------------------------------------------------------------------------

“Patent License” means all license agreements, whether written or oral,
providing for the grant by or to any Grantor of any right to manufacture, have
manufactured, use or sell or import any invention covered in whole or in part by
a Patent, including any of the foregoing referred to in the Perfection
Certificate.

“Patents” means (i) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, including any of the foregoing referred to in
the Perfection Certificate, (ii) all applications for letters patent of the
United States or any other country and all provisionals, divisions,
continuations and continuations-in-part thereof, including any of the foregoing
referred to in the Perfection Certificate, and (iii) all rights to obtain any
reissues or extensions of the foregoing.

“Patent Security Agreement” means a Patent Security Agreement, in substantially
the form of Annex V attached hereto, executed by a Grantor in favor of the
Collateral Agent.

“Perfection Certificate” means the perfection certificate delivered by the
Grantors to the Collateral Agent on the Closing Date, in substantially the form
set forth on Annex VII attached hereto.

“Permitted Liens” means Liens permitted from time to time under the Credit
Agreement pursuant to Section 8.3 thereof.

“Pledged Notes” means all promissory notes issued to any Grantor listed on the
Perfection Certificate, all Intercompany Notes at any time issued to any Grantor
and all other promissory notes issued to or held by any Grantor.

“Pledged Securities” means the Pledged Notes and the Pledged Stock.

“Pledged Stock” means (i) the Equity Interests listed on the Perfection
Certificate and (ii) all other shares, stock certificates, options, interests or
rights of any nature whatsoever in respect of the Equity Interests of any Person
that may be issued or granted to, or held by, any Grantor while this Agreement
is in effect, provided, however, that Pledged Stock shall not include any of the
Excluded Equity Interests.

 

6



--------------------------------------------------------------------------------

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the UCC and, in any event, shall include all dividends or other income from
the Investment Property, collections thereon or distributions or payments with
respect thereto.

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

“Securities Account Control Agreement” means a Securities Account Control
Agreement, in substantially the form set forth on Annex III attached hereto or
otherwise reasonably acceptable to the Collateral Agent, by and among a Grantor,
the Collateral Agent and a Securities Intermediary.

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary Grantor” has the meaning provided in the first paragraph of this
Agreement.

“Titled Vehicles” shall mean all vehicles, including motor vehicles, tractors,
trailers, aircraft and boats, now owned or hereafter acquired by any Grantor,
which are subject to any certificate of title or other registration statute of
the United States, any constituent state thereof or any other jurisdiction or
protectorate thereto.

“Trade Secrets” means all trade secrets, including know-how, processes,
formulae, compositions, designs, and confidential business and technical
information, and all rights of any kind whatsoever accruing thereunder or
pertaining thereto.

“Trade Secret Licenses” means any license agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trade
Secret, including any of the foregoing referred to in the Perfection
Certificate.

“Trademark License” means any license agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark,
including any of the foregoing referred to in the Perfection Certificate.

“Trademarks” means (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
domain names, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired,

 

7



--------------------------------------------------------------------------------

all registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including any of the foregoing referred to in the
Perfection Certificate, and (ii) the right to obtain all renewals thereof.

“Trademark Security Agreement” means a Trademark Security Agreement, in
substantially the form of Annex VI attached hereto, executed by a Grantor in
favor of the Collateral Agent.

1.2 Rules of Interpretation. As used herein, and any certificate or other
document made or delivered pursuant hereto:

(a) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(b) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings);

(c) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, equity interests, securities, vessels, equipment,
revenues, accounts, leasehold interests and contract rights;

(d) the words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and clause, subsection, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified;

(e) the meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms;

(f) the expressions “payment in full”, “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations shall mean the
payment in full, in immediately available funds, of all the Obligations;

(g) in any computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding” and the word “through” means “to and
including”;

(h) references to agreements or other contractual obligations shall, unless
otherwise specified, be deemed to refer to such agreements or contractual
obligations as amended, supplemented, amended and restated or otherwise modified
from time to time (subject to any applicable restrictions herein); and

 

8



--------------------------------------------------------------------------------

(i) where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. Security Interest.

2.1 Grant of Security Interest. Each Grantor hereby pledges, assigns and
transfers to the Collateral Agent, and hereby grants to the Collateral Agent,
for the ratable benefit of the Secured Parties, a security interest in, all of
the following property now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”):

(a) all Receivables;

(b) all Account Collateral and all cash;

(c) all Books and Records;

(d) all Chattel Paper;

(e) all Commercial Tort Claims (including those set forth in the Perfection
Certificate);

(f) all Computer Hardware and Software;

(g) all Contracts;

(h) all Documents;

(i) all Equipment;

(j) all General Intangibles;

(k) all Goods;

(l) all Instruments;

(m) all Intellectual Property;

(n) all Inventory;

(o) all Investment Property;

(p) all Letter of Credit Rights;

(q) all plant fixtures, business fixtures and other fixtures and storage and
office facilities, and all accessions thereto and products thereof;

(r) all other personal property to the extent not otherwise described above; and

 

9



--------------------------------------------------------------------------------

(s) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, that notwithstanding the foregoing, “Collateral” shall not
include (1) 34% of the voting Equity Interests of any first-tier Foreign
Subsidiary of any Grantor and 100% of the Equity Interests of any other Foreign
Subsidiary, to the extent such percentage of such Equity Interests of such
Foreign Subsidiary are not required to be pledged pursuant to the last paragraph
of Section 7.11(c) of the Credit Agreement (any such excluded Equity Interests,
the “Excluded Equity Interests”); (2) any Accounts, Contracts, Licenses or other
General Intangibles of such Grantor, or any permits, Instruments, Promissory
Notes or Chattel Paper of such Grantor, if and to the extent such Account,
Contract, License, General Intangible, permit, Instrument, Promissory Note or
Chattel Paper contains restrictions on assignments and the creation of Liens, or
under which such an assignment or Lien would cause a default to occur under such
Account, Contract, License, General Intangible, permit, Instrument, Promissory
Note or Chattel Paper (other than to the extent that any such term would be
rendered ineffective pursuant to Section 9-406, 9-407 or 9-408 of Article 9 of
the UCC); provided, that immediately upon the ineffectiveness, lapse or
termination of any such provisions, the Collateral shall include, and such
Grantor shall be deemed to have granted a security interest in, all such right,
title and interest in, all such right, title and interests as if such provision
had never been in effect; (3) any intent to use application at the U.S. Patent
and Trademark Office with respect to intellectual property to the extent an
assignment for security purposes would void the same; and (4) any government
permit or franchise that prohibits Liens on or collateral assignment of such
permit or franchise.

2.2 Security for the Obligations. This Agreement secures, and the Collateral
assigned by each Grantor is collateral security for, the prompt payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code), of all Obligations of such
Grantor.

2.3 Transfer of Collateral. All certificates and instruments representing or
evidencing the Pledged Securities shall be delivered to and held pursuant hereto
by the Collateral Agent, a person designated by the Collateral Agent or its
agent and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, and
accompanied by any required transfer tax stamps to effect the pledge of the
Pledged Securities to the Collateral Agent. During the continuance of an Event
of Default, the Collateral Agent shall have the right, at any time in its
discretion and without notice, to transfer to or to register in the name of the
Collateral Agent or any of its nominees any or all of the Pledged Securities. In
addition, during the continuance of an Event of Default, the Collateral Agent
shall have the right at any time and without notice, to exchange certificates or
instruments representing or evidencing Pledged Securities for certificates or
instruments of smaller or larger denominations.

2.4 Bailees. Any Person (other than the Collateral Agent) at any time and from
time to time holding all or any portion of the Collateral shall be deemed to
hold, and shall hold, the Collateral as pledge holder and bailee and agent for
perfection for, the Collateral Agent. At any time and from time to time during
the continuance of an Event of Default, the Collateral Agent may give notice to
any such Person holding all or any portion of the Collateral that such Person is
holding the Collateral as the bailee of and agent for perfection for, and as
pledge holder for, the Collateral Agent, and request such Person’s written
acknowledgment thereof. Each Grantor will join with the Collateral Agent upon
the Collateral Agent’s request in notifying any Person who has possession of any
Collateral of the Collateral Agent’s security interest therein and requesting an
acknowledgment from such Person that it is holding the Collateral for the
benefit of the Secured Parties.

 

10



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties.

To induce the Collateral Agent and the Lenders to enter into the Credit
Agreement and make Loans thereunder and to induce the Secured Parties to enter
into the Loan Documents, each Grantor hereby represents and warrants to the
Secured Parties that:

3.1 Representations in Loan Documents and Perfection Certificate. In the case of
each Grantor, the representations and warranties set forth in Article 6 of the
Credit Agreement and in the Perfection Certificate as they relate to such
Grantor or in the Loan Documents to which such Grantor is a party, each of which
is hereby incorporated herein by reference, are true and correct in all material
respects, and the Collateral Agent and each other Secured Party shall be
entitled to rely on each of them as if they were fully set forth herein;
provided that, each reference in each such representation and warranty to the
Obligor’s knowledge shall, in the case of a Subsidiary Grantor, for the purposes
of this Section 3.1, be deemed to be a reference to such Grantor’s knowledge.

3.2 Title; No Other Liens. Except for Permitted Liens, such Grantor owns each
item of the Collateral free and clear of any and all Liens or claims of others.
No financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed (i) in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement and (ii) in respect of Permitted
Liens.

3.3 Perfected First Priority Liens. Upon completion of the Filings and other
actions specified in the Perfection Certificate (which, in the case of all
Filings and other documents referred to in said Perfection Certificate, have
been delivered to the Collateral Agent in completed and duly executed form or,
in the case of (a) all Deposit Accounts, Securities Accounts and the Collateral
Account, the obtaining and maintenance of “control” (as described in the UCC)
and(b) in the case of Commercial Tort Claims, the taking of the actions required
by Section 4.13, the security interests granted pursuant to this Agreement
(1) will constitute valid first priority perfected security interests in all of
the Collateral (subject to Liens permitted under Section 8.3(b), (c), (d), (e),
(j), (n) or (o) of the Credit Agreement), to the extent that a security interest
may be perfected by Filings or the taking of such other actions, in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties as collateral
security for such Grantor’s Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and such Grantor and are
(2) prior to all other Liens on the Collateral in existence on the date hereof
except for Permitted Liens).

3.4 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from such
jurisdiction of organization (if any), tax identification number, and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified in the Perfection
Certificate.

3.5 Inventory and Equipment. On the date hereof, the Inventory and the Equipment
(other than mobile goods and only to the extent the aggregate value of such
Inventory and Equipment exceeds $250,000) are kept at the locations listed on
the Perfection Certificate.

3.6 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

 

11



--------------------------------------------------------------------------------

3.7 Investment Property.

(a) The shares of Pledged Stock pledged by such Grantor hereunder constitute all
the issued and outstanding Equity Interests of each Issuer owned by such
Grantor.

(b) All the shares of the Pledged Stock of any subsidiary pledged by such
Grantor hereunder shall have been duly and validly issued by such Grantor and
are fully paid and nonassessable (to the extent such concepts are applicable
thereto).

(c) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property of each subsidiary pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person, except the Liens created by this Agreement and Liens permitted
under Section 8.3 of the Credit Agreement.

3.8 Receivables.

(a) No amount payable to such Grantor under or in connection with any Receivable
is evidenced by any Instrument or Chattel Paper which has not been delivered to
the Collateral Agent.

(b) None of the obligors on any Receivables is a Governmental Authority.

(c) The amounts represented by such Grantor to the Collateral Agent and the
other Secured Parties from time to time as owing to such Grantor in respect of
the Receivables will at such times be accurate in all material respects.

3.9 Intellectual Property.

(a) The Perfection Certificate lists all registrations of and applications for
registration or issuance for all patents, trademarks, copyrights and trade names
(whether or not subject to an application or registration) that are owned by
such Grantor in its own name on the date hereof, to the extent filing details
regarding such patents, trademarks, copyrights and trade names have been
received by such Grantor. In addition to those Patents listed on the Perfection
Certificate that are solely owned by such Grantor in its name, such Grantor
acknowledges that certain Patents are Patents co-owned by the Borrower and third
parties that are not Grantors under this Agreement (the “Co-Owned Patents”) and
that the co-ownership agreements of the Co-Owned Patents contain limitations on
the assignment of such Co-Owned Patents. Such Grantor represents that the
revenue generated from the Co-Owned Patents, in the aggregate, does not exceed
15% of total revenue generated by all Patents owned by the Grantors.

(b) On the date hereof, all material Intellectual Property owned or used by such
Grantor is valid, subsisting, unexpired and enforceable, has not been abandoned
and, to each Grantor’s knowledge, does not infringe the Intellectual Property
rights of any other Person.

(c) Except as set forth in the Perfection Certificate, on the date hereof, none
of the Intellectual Property owned or used by such Grantor is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(e) No action or proceeding is pending (other than a proceeding in the United
States Patent and Trademark Office), or, to the knowledge of such Grantor,
threatened in writing, on the date hereof that could reasonably be expected to
have a material adverse effect on the aggregate value of such Grantor’s
Intellectual Property.

3.10 Deposit Accounts and Securities Accounts. Each Grantor is the record and
beneficial owner of, and has good title to, the Account Collateral pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person (except Liens permitted under Section 8.3(o) of the Credit
Agreement), except the security interest created by this Agreement and rights of
setoff of any depository bank or securities intermediary. Subject to the last
sentence of Section 4.12 and Section 7.12 of the Credit Agreement, all Deposit
Accounts and Securities Accounts held by a Grantor (other than those maintained
with the Collateral Agent) are subject to a Deposit Account Control Agreement
and a Securities Account Control Agreement, as applicable, except for (i) the
cash collateral account maintained on behalf of Bank of America with respect to
the deposit of no more than $300,000 to secure the Borrower’s obligations to its
landlord under the lease for Real Property located at Mountain View, California
and (ii) Liens on the proceeds (together with interest earned thereon) received
by a Grantor in a Back-to-Back Loan Transaction (as defined in the Credit
Agreement) to the extent deposited with an applicable Back-to-Back Lender (as
defined in the Credit Agreement).

3.11 Benefit to each Subsidiary Grantor. The Borrower is a member of an
affiliated group of companies that includes each Subsidiary Grantor, and the
Borrower and the Subsidiary Grantors are engaged in related businesses. Each
Subsidiary Grantor is a Subsidiary of the Borrower and each Subsidiary
Guarantor’s obligations pursuant to this Agreement reasonably may be expected to
benefit, directly or indirectly, it, and such Subsidiary Grantor has determined
that this Agreement is necessary and convenient to the conduct, promotion and
attainment of the business of such Subsidiary Grantor and the Borrower.

3.12 Consents. Except as set forth in the Perfection Certificate, no consent of
any party (other than a Grantor) to any Copyright License, Patent License, Trade
Secret License or Trademark License constituting Collateral or any obligor in
respect of any material Account constituting Collateral or which owes in the
aggregate a material portion of all the Accounts constituting Collateral is
required, or purports to be required, to be obtained by or on behalf of any
Grantor in connection with the execution, delivery and performance of this
Agreement that has not been obtained. Each Copyright License, Patent License,
Trade Secret License, Trademark License and Account constituting Collateral is
in full force and effect and constitutes a valid and legally enforceable
obligation of each Grantor party thereto and (to the knowledge of such Grantor)
each other party thereto, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditor’s rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and except to
the extent the failure of any such Copyright License, Patent License, Trade
Secret License, Trademark License or Account constituting Collateral to be in
full force and effect or valid or legally enforceable could not be reasonably
expected, in the aggregate, to have a Material Adverse Effect on the value of
the Collateral. Except as set forth on the Perfection Certificate, no consent or
authorization of, filing with or other act by or in respect of any Governmental
Authority or any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of any of the Copyright
Licenses, Patent Licenses, Trade Secret Licenses, Trademark Licenses and
Accounts constituting Collateral other than those which have been duly obtained,
made or performed and are in full force and effect and those the failure of
which to make or obtain could not be reasonably expected, in the aggregate, to
have a Material Adverse Effect on the value of the Collateral. Except as set
forth on the Perfection Certificate, no Grantor nor (to the knowledge of any
Grantor) any other party to any Copyright License, Patent License, Trade Secret
License or Trademark License or Account constituting Collateral is in default in
the performance or observance of any of the terms thereof, except for such
defaults as could not reasonably be expected, in the aggregate, to have a
Material Adverse Effect on the value of the Collateral.

 

13



--------------------------------------------------------------------------------

3.13 Certificates of Title. Ownership of all Titled Vehicles of any Grantor as
of the date hereof is evidenced by valid Certificates of Title.

SECTION 4. Covenants.

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Termination Date:

4.1 Covenants in Credit Agreement. In the case of each Subsidiary Grantor, such
Grantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Grantor or any of its Subsidiaries.

4.2 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be promptly delivered
to the Collateral Agent (only to the extent the aggregate value of such
Instrument, Certificated Security or Chattel Paper exceeds the Dollar Equivalent
of $1,000,000), duly indorsed in a manner satisfactory to the Collateral Agent,
to be held as Collateral pursuant to this Agreement.

4.3 Maintenance of Insurance.

(a) Such Grantor will maintain, with financially sound and reputable companies,
insurance policies (i) in accordance with Section 7.5 of the Credit Agreement
and (ii) insuring such Grantor, the Collateral Agent and the other Secured
Parties against liability for personal injury and property damage relating to
Inventory and Equipment, such policies to be in such form and amounts and having
such coverage as may be reasonably satisfactory to the Collateral Agent.

(b) All such insurance shall contain such provisions relating to cancellation,
material reduction in amount or material change in coverage thereof and such
other information as set forth in Section 7.5 of the Credit Agreement.

4.4 Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including claims for labor, materials and supplies) against or with
respect to the Collateral, except that no such charge need be paid if the amount
or validity thereof is currently being contested in good faith by appropriate
proceedings, reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor and such proceedings could not reasonably
be expected to result in the sale, forfeiture or loss of any material portion of
the Collateral or any interest therein.

4.5 Maintenance of Perfected Security Interest; Further Documentation.

(a) Other than as permitted by this Agreement or the Credit Agreement, such
Grantor shall maintain the security interest created by this Agreement as a
perfected security

 

14



--------------------------------------------------------------------------------

interest having at least the priority described in Section 3.3 and shall defend
such security interest against the claims and demands of all Persons whomsoever,
including completing the Filings and filing any financing or continuation
statements under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby.

(b) Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection therewith as the Collateral
Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the request of the Collateral Agent,
and at the sole expense of such Grantor, such Grantor will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Collateral Agent may reasonably request for
the purpose of obtaining or preserving the full benefits of this Agreement and
of the rights and powers herein granted, including (i) filing any financing or
continuation statements under the UCC (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby, and (ii) in
the case of Investment Property, Letter of Credit Rights and any other relevant
Collateral, taking any actions reasonably necessary to enable the Collateral
Agent to obtain “control” (within the meaning of the applicable UCC) with
respect thereto, including taking the actions set forth in Sections 9-106 and
9-107 of the UCC and other applicable sections of the UCC referred to in said
sections.

(d) Such Grantor shall not enter into any contracts or any formal and/or
informal agreements under which a Governmental Authority would be an obligor.

4.6 Changes in Locations, Name, etc. Such Grantor will not, except upon 15
Business Days’ prior written notice to the Collateral Agent and delivery to the
Collateral Agent of copies of all filed additional financing statements, and
other documents (in each case, properly executed) reasonably requested by the
Collateral Agent, to maintain the validity, perfection and priority of the
security interests provided for herein:

(a) change its jurisdiction of organization or the location of its chief
executive office or sole place of business from that referred to in Section 3.4;
or

(b) change its name.

4.7 Notices. Such Grantor will advise the Collateral Agent promptly, in
reasonable detail, of:

(a) any Lien (other than Permitted Liens) on any of the Collateral which would
adversely affect the ability of the Collateral Agent to exercise any of its
remedies hereunder; and

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

4.8 Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any
certificate (including any certificate representing a dividend or a distribution
in connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Equity Interests of any Issuer, whether in

 

15



--------------------------------------------------------------------------------

addition to, in substitution of, as a conversion of, or in exchange for, any
shares of the Pledged Stock, or otherwise in respect thereof, such Grantor shall
accept the same as the agent of the Collateral Agent and the other Secured
Parties, hold the same in trust for the Collateral Agent and the other Secured
Parties and deliver the same forthwith to the Collateral Agent in the exact form
received, duly indorsed by such Grantor to the Collateral Agent, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor and with signature guaranteed, to be held by the Collateral Agent,
subject to the terms hereof, as additional collateral security for the
Obligations. Any sums paid upon or in respect of the Investment Property upon
the liquidation or dissolution of any Issuer shall be paid over to the
Collateral Agent to be held by it hereunder as additional collateral security
for the Obligations, and in case any distribution of capital shall be made on or
in respect of the Investment Property or any property shall be distributed upon
or with respect to the Investment Property pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Collateral Agent, hold such money or property in trust for the Collateral
Agent and the other Secured Parties, segregated from other funds of such
Grantor, as additional collateral security for the Obligations.

(b) Without the prior written consent of the Collateral Agent, such Grantor will
not (i) vote to enable, or take any other action to permit, any Issuer to issue
any Equity Interests of any nature or to issue any other securities convertible
into or granting the right to purchase or exchange for any Equity Interests of
any nature of any Issuer, except to the extent (a) such Equity Interests are
pledged to the Collateral Agent hereunder in accordance with the terms hereof or
(b) the issuance of such Equity Interest is otherwise permitted by the Credit
Agreement, (ii) sell, assign, transfer, exchange, or otherwise dispose of, or
grant any option with respect to, the Investment Property or Proceeds thereof
(except pursuant to a transaction expressly permitted by the Credit Agreement),
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement or Permitted Liens or (iv) enter into any agreement or
undertaking that restricts the right or ability of such Grantor or the
Collateral Agent to sell, assign or transfer any of the Investment Property or
Proceeds thereof (except to the extent permitted by the Credit Agreement).

(c) In the case of each Grantor that is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Collateral Agent promptly in writing
of the occurrence of any of the events described in Section 4.8(a) with respect
to the Investment Property issued by it and (iii) the terms of Sections 5.3(c)
and 5.7 shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 5.3(c) or 5.7 with respect to the
Investment Property issued by it.

4.9 Receivables. Other than in the ordinary course of business consistent with
its past practice, such Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii) compromise or settle any Receivable for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that could adversely affect the value thereof.

 

16



--------------------------------------------------------------------------------

4.10 Intellectual Property.

(a) Except as otherwise permitted under the Credit Agreement or unless such
Grantor shall determine that any Trademark is not of material value to such
Grantor or have a valid business purpose to do otherwise, such Grantor (either
itself or through licensees) will (i) continue to maintain such Trademark in
full force free from any claim of abandonment for non-use and (ii) not (and not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby such Trademark may become invalidated or impaired in any way.

(b) Except as otherwise permitted under the Credit Agreement or unless such
Grantor shall determine that any Patent is not of material value to such Grantor
or have a valid business purpose to do otherwise, such Grantor (either itself or
through licensees) will not do any act, or omit to do any act, whereby any
material Patent owned or used by such Grantor may become forfeited, abandoned or
dedicated to the public.

(c) Except as otherwise permitted under the Credit Agreement or unless such
Grantor shall determine that any Copyright is not of material value to such
Grantor or have a valid business purpose to do otherwise, such Grantor (either
itself or through licensees) (i) will employ each material Copyright owned or
used by a Grantor or in which a Grantor has rights, (ii) will not (and will not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any material portion of the Copyrights may become invalidated
or otherwise impaired and (iii) will not (either itself or through licensees) do
any act whereby any material portion of the Copyrights may fall into the public
domain.

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property owned or used by such Grantor
to infringe the Intellectual Property rights of any other Person.

(e) Such Grantor will notify the Collateral Agent immediately if it knows, or
has reason to know, that any application or registration relating to any
Intellectual Property material to its business owned or used by a Grantor or in
which a Grantor has rights may become forfeited, abandoned or dedicated to the
public, or of any material adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, or the validity of, any material Intellectual Property owned or
used by a Grantor or in which a Grantor has rights or such Grantor’s right to
register the same or to own and maintain the same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office or the
United States Copyright, such Grantor shall report such filing to the Collateral
Agent in accordance with the notice requirements set forth in the Credit
Agreement and will notify the Collateral Agent of any acquisition by such
Grantor of any exclusive rights under a material Copyright License, Patent
License, Trade Secret License or Trademark License in accordance with the notice
requirements set forth in the Credit Agreement. Such Grantor shall execute and
deliver, and have recorded, any and all agreements, instruments, documents, and
papers necessary to evidence the Collateral Agent’s security interest in any
Copyright, Patent or Trademark and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby, including Copyright Security
Agreements, Patent Security Agreements and Trademark Security Agreements, as
applicable; provided, if, in the reasonable judgment of such Grantor, after due
inquiry, so evidencing such interest would result in the grant

 

17



--------------------------------------------------------------------------------

of a Trademark registration or Copyright registration in the name of the
Collateral Agent or any other Secured Party, such Grantor shall give written
notice to the Collateral Agent as soon as reasonably practicable and the filing
shall instead be undertaken as soon as practicable but in no case later than
immediately following the grant of the applicable Trademark registration or
Copyright registration, as the case may be.

(g) Except as otherwise permitted under the Credit Agreement or unless such
Grantor shall either determine such Intellectual Property is not of material
value to such Grantor or have a valid business purpose to do otherwise, such
Grantor will take all reasonable and necessary steps, including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
Intellectual Property material to its business, including applicable filing
applications for renewal, affidavits of use and affidavits of incontestability.

(h) In the event that any material Intellectual Property owned or used by a
Grantor or in which a Grantor has rights is infringed, misappropriated or
diluted by a third party, such Grantor shall (i) take such actions as such
Grantor shall reasonably deem appropriate under the circumstances to protect
such Intellectual Property and (ii) if such Intellectual Property is of material
economic value, promptly notify the Collateral Agent after it learns thereof and
take steps reasonably requested by the Collateral Agent in consultation with
such Grantor.

(i) such Grantor will take all reasonable and necessary steps to preserve and
protect the secrecy of all material Trade Secrets of such Grantor.

4.11 Deposit Accounts. No Grantor shall deposit or in any way transfer any money
into any account listed in Schedule 3 of the Perfection Certificate as an
account used exclusively for payroll purposes, except to the extent required to
pay such Grantor’s employees’ wages, or as otherwise required by law.

4.12 New Accounts. Except to the extent contemplated by the final sentence of
this paragraph, (a) within 60 days after the request therefore by the Collateral
Agent, all Deposit Accounts and Securities Accounts held by a Grantor shall be
subject to a Deposit Account Control Agreement and a Securities Account Control
Agreement, as applicable, and (b) the Grantors shall cause all Deposit Accounts
and Securities Accounts hereafter maintained by any Grantor to be subject to
Deposit Account Control Agreements and Securities Account Control Agreements,
respectively. All such Deposit Account Control Agreements and Securities Account
Control Agreements shall be in substantially the same form as Annex II and Annex
III, as applicable, or in such other form as the Collateral Agent shall
reasonably approve, and the Grantors shall deliver true, correct and complete
and fully executed copies of the same to the Collateral Agent. Notwithstanding
the foregoing, the Grantors may maintain at any time up to an aggregate amount
of $10,000 of cash and Investments of the type permitted by Section 8.8 of the
Credit Agreement in Deposit Accounts and Securities Accounts that are not
subject to Deposit Account Control Agreements or Securities Account Control
Agreements, as applicable.

4.13 Commercial Tort Claims. If any Grantor shall at any time hold or acquire,
or otherwise become plaintiff or claimant in respect of, any Commercial Tort
Claim that could reasonably be expected to exceed the Dollar Equivalent of
$250,000, such Grantor will (a) promptly notify the Collateral Agent thereof,
and provide a reasonably detailed description of such Commercial Tort Claim, and
(b) if requested by the Collateral Agent, grant to the Collateral Agent a
security interest therein and in the Proceeds thereof, all upon the terms of
this Agreement, pursuant to one or more written supplements in form and
substance reasonably satisfactory to the Collateral Agent.

 

18



--------------------------------------------------------------------------------

SECTION 5. REMEDIAL PROVISIONS

5.1 Certain Matters Relating to Receivables.

(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the right to
make test verifications of the Receivables in any manner and through any medium
that it reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Collateral Agent may reasonably require in
connection with such test verifications. At any time and from time to time after
the occurrence and during the continuance of an Event of Default, upon the
Collateral Agent’s request, at the expense of the relevant Grantor, such Grantor
shall cause independent public accountants or others reasonably satisfactory to
the Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.

(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Collateral Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Collateral Agent if required, in
a Collateral Account maintained under the sole dominion and control of the
Collateral Agent subject to withdrawal by the Collateral Agent for the account
of the Secured Parties only as provided in Section 5.5 and (ii) until so turned
over, shall be held by such Grantor in trust for the Collateral Agent and the
other Secured Parties, segregated from other funds of such Grantor. Each such
deposit of Proceeds of Receivables shall be accompanied by a report identifying
in reasonable detail the nature and source of the payments included in the
deposit.

(c) At the Collateral Agent’s request, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including
all original orders, invoices and shipping receipts.

5.2 Communications with Obligors; Grantors Remain Liable.

(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, the Collateral Agent in its own name or in
the name of others may at any time communicate with obligors under the
Receivables to verify with them to the Collateral Agent’s satisfaction the
existence, amount and terms of any Receivables.

(b) Upon the written request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Collateral Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.

 

19



--------------------------------------------------------------------------------

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Collateral
Agent nor any other Secured Party shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto), by reason of or arising
out of this Agreement or the receipt by the Collateral Agent or any other
Secured Party of any payment relating thereto, nor shall the Collateral Agent or
any other Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto) to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

5.3 Pledged Stock.

(a) Unless an Event of Default shall have occurred and be continuing and (unless
any of the events described in clauses (i) through (iv) of Section 9.1(f) of the
Credit Agreement shall have occurred with respect to such Grantor) the
Collateral Agent shall have given written notice to the relevant Grantor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to
Section 5.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Stock and all payments made in respect of the
Pledged Notes, in each case paid in the normal course of business of the
relevant Issuer and consistent with past practice, to the extent permitted in
the Credit Agreement, and to exercise all voting and corporate or other
organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken that, in the Collateral Agent’s reasonable
judgment, would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Credit Agreement, this Agreement
or any other Loan Document.

(b) If an Event of Default shall occur and be continuing, the Collateral Agent
shall give written notice of its intent to exercise any of the following rights
to the relevant Grantor or Grantors (provided, that, in the case of any of the
events described in clauses (i) through (iv) of Section 9.1(f) of the Credit
Agreement occurring with respect to such Grantor, no such notice shall be
required): (i) the Collateral Agent shall have the right to receive any and all
cash dividends, distributions, payments or other Proceeds paid in respect of the
Investment Property and make application thereof to the Obligations in such
order as the Collateral Agent may determine; and (ii) the Collateral Agent shall
have the right to have any or all of the Investment Property registered in the
name of the Collateral Agent or its nominee, and the Collateral Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders (or other
equivalent body) of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Collateral Agent of any right, privilege or option pertaining to
such Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

 

20



--------------------------------------------------------------------------------

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Collateral Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Collateral Agent.

(d) After the occurrence and during the continuation of an Event of Default, if
the Issuer of any Pledged Stock or Pledged Notes is the subject of bankruptcy,
insolvency, receivership, custodianship or other proceedings under the
supervision of any Governmental Authority, then all rights of the Grantors in
respect thereof to exercise the voting and other consensual rights which such
Grantor would otherwise be entitled to exercise with respect to the Pledged
Stock or Pledged Notes issued by such Issuer shall cease, and all such rights
shall thereupon become vested in the Collateral Agent who shall thereupon have
the sole right to exercise such voting and other consensual rights, but the
Collateral Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.

5.4 Proceeds To Be Turned Over to Collateral Agent. In addition to the rights of
the Collateral Agent and the other Secured Parties specified in Section 5.1 with
respect to payments of Receivables and Section 5.3 with respect to payments in
respect of Investment Property, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, checks and
cash equivalents shall be held by such Grantor in trust for the Collateral
Agent, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Collateral Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the Collateral
Agent). All Proceeds received by the Collateral Agent hereunder shall be held by
the Collateral Agent in a Collateral Account maintained under its sole dominion
and control. All Proceeds while held by the Collateral Agent in a Collateral
Account (or by such Grantor in trust for the Collateral Agent for the benefit of
the Secured Parties) shall continue to be held as collateral security for all
the obligations and shall not constitute payment thereof until applied as
provided in Section 5.5.

5.5 Application of Proceeds. At any time that an Event of Default shall have
occurred and be continuing, the Collateral Agent may apply all or any part of
the Proceeds of any collection or sale of the Collateral, and any Collateral
consisting of cash, whether or not held in any Collateral Account and including
any proceeds of any Guaranty, in payment of the Obligations in the order set
forth in Section 4.3(c) of the Credit Agreement.

5.6 Code and Other Remedies.

(a) If an Event of Default shall occur and be continuing, the Collateral Agent,
on behalf of the Secured Parties, may exercise, in addition to all other rights
and remedies granted to them in this Agreement, the Credit Agreement and the
other Loan Documents and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the UCC or any other applicable law or otherwise available at law or
in equity. Without limiting the generality of the foregoing, the Collateral
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any

 

21



--------------------------------------------------------------------------------

kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Agent or any other Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Collateral Agent or any other Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released. Each Grantor further agrees, at the
Collateral Agent’s request, to assemble the Collateral and make it available to
the Collateral Agent at places which the Collateral Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. Upon any such sale or
transfer, the Collateral Agent shall have the right to deliver, assign and
transfer to the purchaser or transferee thereof the Collateral so sold or
transferred. The Collateral Agent shall apply the net proceeds of any action
taken by it pursuant to this Section 5.6, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Collateral Agent and the other Secured Parties
hereunder, including attorneys’ fees and disbursements, to the payment in whole
or in part of the Obligations, in such order as the Collateral Agent may elect,
and only after such application and after the payment by the Collateral Agent of
any other amount required by any provision of law, including Section 9-615(a)(3)
of the UCC, need the Collateral Agent account for the surplus, if any, to any
Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Collateral Agent or any
other Secured Party arising out of the exercise by them of any rights hereunder.
If any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

(b) In the event that the Collateral Agent elects not to sell the Collateral,
the Collateral Agent retains its rights to dispose of or utilize the Collateral
or any part or parts thereof in any manner authorized or permitted by law or in
equity, and to apply the proceeds of the same towards payment of the
Obligations. Each and every method of disposition of the Collateral described in
this Agreement shall constitute disposition in a commercially reasonable manner.

(c) The Collateral Agent will not submit a “Notice of Exclusive Control” under a
Deposit Account Control Agreement or a Securities Account Control Agreement, as
applicable, unless an Event of Default has occurred and is continuing at the
time of such submission.

(d) The Collateral Agent may appoint any Person as agent to perform any act or
acts necessary or incident to any sale or transfer of the Collateral.

5.7 Registration Rights.

(a) If the Collateral Agent shall determine to exercise its right to sell any or
all of the Pledged Stock of any subsidiary of a Grantor pursuant to Section 5.6,
and if in the opinion of the Collateral Agent it is necessary or advisable to
have such Pledged Stock, or that portion thereof to be sold, registered under
the provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof to (i) execute and deliver, and use its best efforts to cause the
directors and officers

 

22



--------------------------------------------------------------------------------

of such Issuer to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts as may be, in the opinion of the
Collateral Agent, necessary or advisable to register such Pledged Stock, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii) use
its best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of one year from the date of the
first public offering of such Pledged Stock, or that portion thereof to be sold,
and (iii) make all amendments thereto and/or to the related prospectus which, in
the opinion of the Collateral Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to use its best efforts to cause such Issuer to comply with the
provisions of the securities or “Blue Sky” laws of any and all jurisdictions
which the Collateral Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

(b) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Stock of any of its subsidiaries, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Collateral Agent shall be under no obligation to delay a sale of any of such
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its best efforts to do or cause to be done with
respect to the Pledged Stock pledged by such Grantor hereunder all such other
acts as may be necessary to make such sale or sales of all or any portion of the
Pledged Stock pursuant to this Section 5.7 valid and binding and in compliance
with any and all other applicable laws. Each Grantor further agrees that a
breach of any of the covenants contained in this Section 5.7 will cause
irreparable injury to the Collateral Agent and any other Secured Party, that the
Collateral Agent and the other Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 5.7 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred under the Credit Agreement.

5.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Collateral Agent or any other Secured Party to collect such deficiency.

5.9 Non-Judicial Enforcement. The Collateral Agent may enforce its rights
hereunder without prior judicial process or judicial hearing, and to the extent
permitted by law, each Grantor expressly waives any and all legal rights which
might otherwise require the Collateral Agent to enforce its rights by judicial
process.

 

23



--------------------------------------------------------------------------------

SECTION 6. THE COLLATERAL AGENT

6.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, but
subject to Section 6.1(b) below, each Grantor hereby gives the Collateral Agent
the power and right, on behalf of such Grantor, without notice to or assent by
such Grantor to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Collateral Agent’s security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 5.6 or 5.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Collateral Agent or as the Collateral Agent shall direct; ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; sign and indorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; commence and prosecute any suits, actions or proceedings at law or
in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
defend any suit, action or proceeding brought against such Grantor with respect
to any Collateral; settle, compromise or adjust any such suit, action or
proceeding and, in connection therewith, give such discharges or releases as the
Collateral Agent may deem appropriate; assign any Copyright, Patent, Domain
Name, Trade Secret or Trademark (along with the goodwill of the business to
which any such Copyright, Patent, Domain Name, Trade

 

24



--------------------------------------------------------------------------------

Secret or Trademark pertains), throughout the world for such term or terms, on
such conditions, and in such manner, as the Collateral Agent shall determine;
and generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Collateral Agent’s and
the other Secured Parties’ security interests therein and to effect the intent
of this Agreement, all as fully and effectively as such Grantor might do.

(b) Anything in this Section 6.1 to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.1 unless an Event of Default shall have occurred
and be continuing.

(c) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(d) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on past due Loans under the Credit Agreement, from the date of
payment by the Collateral Agent to the date reimbursed by the relevant Grantor,
shall be payable by such Grantor to the Collateral Agent on demand.

(e) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

6.2 Collateral Agent’s Appointment as Agent.

(a) The Collateral Agent has been appointed to act as Collateral Agent hereunder
by the Secured Parties. The Collateral Agent shall be obligated, and shall have
the right hereunder, to make demands, to give notices, to exercise or refrain
from exercising any rights, and to take or refrain from taking any action
(including the release or substitution of Collateral), solely in accordance with
this Agreement and the other Loan Documents; provided that Collateral Agent
shall exercise, or refrain from exercising, any remedies provided for in
Section 5.6 in accordance with the terms of the Credit Agreement.

(b) Unless the Administrative Agent has appointed a co-Collateral Agent under
the terms of the Credit Agreement, the Collateral Agent shall at all times be
the same Person that is the Administrative Agent under the Credit Agreement.
Written notice of resignation by the Administrative Agent pursuant to
Section 10.9 of the Credit Agreement shall also constitute notice of resignation
as the Collateral Agent under this Agreement. Upon the acceptance of any
appointment as the Administrative Agent under Section 10.9 of the Credit
Agreement by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Collateral Agent under this
Agreement, and the retiring or removed Collateral Agent under this Agreement
shall promptly (i) transfer to such successor Collateral Agent all sums,
securities and other items of Collateral held hereunder, together with all
records and other documents necessary

 

25



--------------------------------------------------------------------------------

or appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement, and (ii) execute and deliver to such
successor Collateral Agent such amendments to financing statements, and take
such other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the security interests created
hereunder, whereupon such retiring or removed Collateral Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring or removed Administrative Agent’s resignation or removal hereunder as
the Collateral Agent, the provisions of this Agreement shall inure to its
benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was Collateral Agent hereunder.

6.3 Duty of the Collateral Agent. The Collateral Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. None of the Collateral Agent, the other Secured Parties or any
of their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Collateral Agent hereunder are solely to protect the
Collateral Agent’s interests in the Collateral and shall not impose any duty
upon the Collateral Agent or any other Secured Party to exercise any such
powers. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct. To the
fullest extent permitted by applicable law, the Collateral Agent shall be under
no duty whatsoever to make or give any presentment, notice of dishonor, protest,
demand for performance, notice of non-performance, notice of intent to
accelerate, notice of acceleration, or other notice or demand in connection with
any Collateral or the Obligations, or to take any steps necessary to preserve
any rights against any Grantor or any other Person, or to ascertain or take any
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not it has or is deemed to
have knowledge of such matters. Each Grantor, to the extent permitted by
applicable law, waives any right of marshaling in respect of any and all
Collateral, and waives any right to require the Collateral Agent or any other
Secured Party to proceed against any Grantor or other Person, exhaust any
Collateral or enforce any other remedy which the Collateral Agent or any other
Secured Party now has or may hereafter have against each Grantor, any Grantor or
other Person.

6.4 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Collateral Agent to file or record financing statements
and other filing or recording documents or instruments, including Copyright
Security Agreements, Patent Security Agreements and Trademark Security
Agreements, with respect to the Collateral with or without the signature of such
Grantor, in such form and in such offices as the Collateral Agent reasonably
determines appropriate to perfect the security interests of the Collateral Agent
under this Agreement. Each Grantor authorizes the Collateral Agent to use the
collateral description “all assets” or “all personal property” or words of
similar import in any such financing statements. Each Grantor hereby ratifies
and authorizes the filing by the Collateral Agent of any financing statement,
Copyright Security Agreement, Patent Security Agreement and Trademark Security
Agreement, as well as any other Filing, with respect to the Collateral made
prior to the date hereof. Nothing in this Section 6.4 shall relieve any Grantor
from its obligation to make Filings or file any continuation statements.

6.5 Authority of the Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the

 

26



--------------------------------------------------------------------------------

Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the
Collateral Agent and the other Secured Parties, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Grantors,
the Collateral Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

SECTION 7. MISCELLANEOUS

7.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, restated, supplemented or otherwise modified except in
accordance with Section 11.1 of the Credit Agreement.

7.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 11.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Subsidiary Grantor shall be addressed to such Grantor at
its notice address set forth on Schedule I hereto.

7.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any other Secured Party shall by any act (except by a written
instrument pursuant to Section 7.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Collateral Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

7.4 Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay or reimburse each of the Collateral Agent and
each other Secured Party for all its costs and expenses incurred in enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such person is a party, including the reasonable fees and disbursements of
counsel (including the allocated fees and expenses of in-house counsel), in each
case subject to and in accordance with the terms of the Credit Agreement.

(b) Each Grantor agrees to pay, and to save the Collateral Agent and the other
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Grantor agrees to pay, and to save the Collateral Agent and the other
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 11.6 of the Credit
Agreement.

 

27



--------------------------------------------------------------------------------

(d) The agreements in this Section 7.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

7.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their successors and permitted assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent.

7.6 Set-Off. Each Grantor hereby irrevocably authorizes the Collateral Agent and
each other Secured Party at any time and from time to time while an Event of
Default shall have occurred and be continuing, without notice to such Grantor or
any other Grantor, any such notice being expressly waived by each Grantor, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Collateral Agent or such other Secured Party to or for the credit
or the account of such Grantor, or any part thereof in such amounts as the
Collateral Agent or such other Secured Party may elect, against and on account
of the obligations and liabilities of such Grantor to the Collateral Agent or
such other Secured Party hereunder and claims of every nature and description of
the Collateral Agent or such other Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as the Collateral Agent or such other Secured Party may
elect, whether or not the Collateral Agent or any other Secured Party has made
any demand for payment and although such obligations, liabilities and claims may
be contingent or unmatured. The Collateral Agent and each other Secured Party
shall notify such Grantor promptly of any such set-off and the application made
by the Collateral Agent or such other Secured Party of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Collateral Agent and each other
Secured Party under this Section 7.6 are in addition to other rights and
remedies (including other rights of set-off) which the Collateral Agent or any
other Secured Party may have.

7.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

7.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.10 Integration. This Agreement, the Credit Agreement and the other Loan
Documents represent the agreement of the Grantors, the Collateral Agent and the
other Secured Parties with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Collateral Agent or any other Secured Party relative to subject matter hereof
and thereof not expressly set forth or referred to herein or in the Credit
Agreement or the other Loan Documents.

 

28



--------------------------------------------------------------------------------

7.11 GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

7.12 Submission To Jurisdiction; Waivers; Process Agent Appointment. Each party
hereto hereby irrevocably and unconditionally:

(a) submits, for itself and its property, to the nonexclusive jurisdiction of
the Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 7.2 or at such other address of which such Person
shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding any special, exemplary,
punitive or consequential damages.

7.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Collateral Agent nor any other Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Collateral Agent and the other Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the other Secured Parties.

 

29



--------------------------------------------------------------------------------

7.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

7.15 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 7.11 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex I hereto.

7.16 Releases.

(a) After the Termination Date, the Collateral shall be released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Collateral Agent shall deliver to such Grantor any
Collateral held by the Collateral Agent hereunder, and execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Collateral Agent, at the request and sole expense of such Grantor, shall execute
and deliver to such Grantor, without any representation or warranty by the
Collateral Agent, all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Borrower, a Subsidiary Grantor shall be released
from its obligations hereunder in the event that all the Equity Interests or all
the assets of such Subsidiary Grantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided, that,
the Borrower shall have delivered to the Collateral Agent, at least ten Business
Days prior to the date of the proposed release, a written request for release
identifying the relevant Subsidiary Grantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Borrower stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

JEFFERIES FINANCE LLC, as Collateral Agent By:  

 

Name:   Title:  

[Signature Page to Security Agreement]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

MIPS TECHNOLOGIES, INC. By:  

 

Name:   Title:  

[Signature Page to Security Agreement]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

MIPS TECHNOLOGIES HOLDING LLC By:  

 

Name:   Title:  

[Signature Page to Security Agreement]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

MIPS TECHNOLOGIES INTERNATIONAL AG, a company incorporated under the laws of
Switzerland By:  

 

Name:   Title:   MIPS TECHNOLOGIES INTERNATIONAL AG, a company incorporated
under the laws of Switzerland By:  

 

Name:   Title:  

 

34



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SUBORDINATION AGREEMENT

(INTERCOMPANY DEBT)

SUBORDINATION AGREEMENT, dated                     , 20    , made by
                                    , a [corporation] [limited liability
company] [limited partnership] (the “Subordinated Creditor”) and
                                    , a [corporation] [limited liability
company] [limited partnership] (the “Borrower”), in favor of Jefferies Finance
LLC, in its capacity as Administrative Agent (as defined below).

PRELIMINARY STATEMENTS:

(1) [The Borrower] [MIPS Technologies, Inc. (“MIPS”)]1, certain financial
institutions or entities (the “Lenders”) and Jefferies Finance LLC, as agent (in
such capacity, together with any other Person appointed as the successor, the
“Administrative Agent”) have entered into a Revolving Credit Agreement, dated as
of August     , 2007 (said Agreement, as it may hereafter be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined).

(2) The Borrower is indebted to the Subordinated Creditor in the principal
amount of $             evidenced by                         , and may hereafter
from time to time become indebted or otherwise obligated to the Subordinated
Creditor in further amounts. All indebtedness and other obligations of the
Borrower to the Subordinated Creditor now or hereafter existing (whether created
directly or acquired by assignment or otherwise), and interest and premiums, if
any, thereon and other amounts payable in respect thereof or in connection
therewith, are hereinafter referred to as the “Subordinated Debt”.

(3) It is a condition precedent to the making of Revolving Loans by the Lenders
under the Credit Agreement that the Subordinated Creditor shall have executed
and delivered this Agreement.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Revolving Loans under the Credit Agreement, the Subordinated
Creditor and the Borrower each hereby agrees as follows:

SECTION 1. Agreement to Subordinate. The Subordinated Creditor and the Borrower
each agrees that the Subordinated Debt is and shall be subordinate, to the
extent and in the manner hereinafter set forth, to the prior payment in full of
all obligations of the Borrower now or hereafter existing under the Credit
Agreement and the other Loan Documents, whether for principal, interest
(including, without limitation, interest, accruing after the filing of a
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceedings relating to any Obligor, whether or not such interest accrues
after the filing of such petition for purposes of the Bankruptcy Code or is an
allowed claim in such proceeding), fees, indemnities, costs, expenses (including
all fees, charges and disbursements of counsel to the Administrative Agent or to
any Lender) or otherwise (such obligations being the “Obligations”). For the
purposes of this Agreement, the Obligations shall not be deemed to have been
paid in full until the Revolving Termination Date shall have occurred and unless
the Secured Parties shall have received payment of the Obligations in full in
cash.

 

--------------------------------------------------------------------------------

1

Insert if the borrower of intercompany debt is an Obligor other than MIPS
Technologies, Inc.



--------------------------------------------------------------------------------

SECTION 2. No Payments on the Subordinated Debt. No payment (including any
payment that may be payable by reason of any other indebtedness of the Borrower
being subordinated to payment of the Subordinated Debt) shall be made by or on
behalf of the Borrower for or on account of any Subordinated Debt, and the
Subordinated Creditor shall not take or receive from the Borrower, directly or
indirectly, in cash or other property or by set-off or in any other manner,
including, without limitation, from or by way of collateral, payment of all or
any of the Subordinated Debt, unless and until the Obligations shall have been
paid in full.

SECTION 3. In Furtherance of Subordination. The Subordinated Creditor agrees as
follows:

(a) If any bankruptcy, insolvency, arrangement, reorganization, receivership,
relief or other similar case or proceeding under any Federal or state bankruptcy
or similar law or upon the assignment for the benefit of creditors or any other
marshalling of assets or liabilities of the Borrower, is commenced by or against
the Borrower,

(i) the Administrative Agent is hereby irrevocably authorized and empowered (in
its own name or in the name of the Subordinated Creditor or otherwise), but
shall have no obligation, to demand, sue for, collect and receive any payment or
distribution of any kind (whether in cash, property or securities) that
otherwise would be payable or deliverable upon or with respect to the
Subordinated Debt in any such case, proceeding, assignments, marshalling or
otherwise, and give acquittance therefor and to file claims and proofs of claim
and take such other action (including, without limitation, voting the
Subordinated Debt or enforcing any security interest or other lien securing
payment of the Subordinated Debt) as it may deem necessary or advisable for the
exercise or enforcement of any of the rights or interests of the Administrative
Agent or any other Secured Party hereunder; and

(ii) the Subordinated Creditor shall duly and promptly take such action as the
Administrative Agent may request (A) to collect the Subordinated Debt for the
account of the Secured Parties and to file appropriate claims or proofs or claim
in respect of the Subordinated Debt, (B) to execute and deliver to the
Administrative Agent such powers of attorney, assignments, or other instruments
as the Administrative Agent may request in order to enable the Administrative
Agent to enforce any and all claims with respect to the Subordinated Debt, and
(C) to collect and receive any and all payments or distributions which may be
payable or deliverable upon or with respect to the Subordinated Debt.

(b) All payments or distributions upon or with respect to the Subordinated Debt
which are received by the Subordinated Creditor contrary to the provisions of
this Agreement shall be received in trust for the benefit of the Secured
Parties, shall be segregated from other funds and property held by the
Subordinated Creditor and shall be forthwith paid over to the Administrative
Agent in the same form as so received (with

 

36



--------------------------------------------------------------------------------

any necessary endorsement) to be applied (in the case of cash) to, or held as
collateral (in the case of non-cash property or securities) for, the payment or
prepayment of the Obligations in accordance with the terms of the Credit
Agreement and the other Loan Documents.

(c) The Administrative Agent is hereby authorized to demand specific performance
of this Agreement, whether or not the Borrower shall have complied with any of
the provisions hereof applicable to it, at any time when the Subordinated
Creditor shall have failed to comply with any of the provisions of this
Agreement applicable to it. The Subordinated Creditor hereby irrevocably waives
any defense based on the adequacy of a remedy at law, which might be asserted as
a bar to such remedy of specific performance.

SECTION 4. No Commencement of Any Proceeding. The Subordinated Creditor agrees
that, so long as the Obligations shall not have been paid in full in cash, the
Subordinated Creditor will not take, sue for, ask or demand from the Borrower
payment of all or any of the Subordinated Debt, or commence, or join with any
creditor other than the Administrative Agent in commencing, directly or
indirectly cause the Borrower to commence, or assist the Borrower in commencing,
any proceeding referred to in Section 3(a).

SECTION 5. Rights of Subrogation. The Subordinated Creditor agrees that no
payment or distribution to the Administrative Agent pursuant to the provisions
of this Agreement shall entitle the Subordinated Creditor to exercise any right
of subrogation in respect thereof until the Obligations shall have been paid in
full.

SECTION 6. Subordination Legend; Further Assurances. The Subordinated Creditor
and the Borrower will cause each instrument evidencing Subordinated Debt to be
endorsed with the following legend:

“The indebtedness evidenced by this instrument is subordinated to the prior
payment in full of the Obligations (as defined in the Subordinated Agreement
hereinafter referred to) pursuant to, and to the extent provided in, the
Subordination Agreement dated                     , 200     by the maker hereof
and payee named herein in favor of Jefferies Finance LLC, as Administrative
Agent.”

The Subordinated Creditor and the Borrower each will further mark its books of
account in such a manner as shall be effective to give proper notice of the
effect of this Agreement and will, in the case of any Subordinated Debt which is
not evidenced by any instrument, upon the Administrative Agent’s request cause
such Subordinated Debt to be evidenced by an appropriate instrument or
instruments endorsed with the above legend. The Subordinated Creditor and the
Borrower each will, at its expense and at any time and from time to time,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that the Administrative
Agent may request, in order to protect any right or interest granted or
purported to be granted hereby or to enable the Administrative Agent to exercise
and enforce its rights and remedies hereunder.

 

37



--------------------------------------------------------------------------------

SECTION 7. Agreements in Respect of Subordinated Debt. (a) The Subordinated
Creditor will not:

(i) Cancel or otherwise discharge any of the Subordinated Debt (except upon
payment in full thereof paid to the Administrative Agent as contemplated by
Section 3(b)), convert or exchange any of the Subordinated Debt into or for any
other indebtedness or equity interest or subordinate any of the Subordinated
Debt to any indebtedness of the Borrower other than the Obligations;

(ii) Sell, assign, pledge, encumber or otherwise dispose of any of the
Subordinated Debt unless such sale, assignment, pledge, encumbrance or other
disposition is pursuant to the Security Documents; or

(iii) Permit the terms of any of the Subordinated Debt to be changed in such a
manner as to have an adverse effect upon the rights or interests of the
Administrative Agent or the Secured Parties hereunder.

(b) The Subordinated Creditor shall promptly notify the Administrative Agent of
the occurrence of any default under the Subordinated Debt.

SECTION 8. Agreement by the Borrower. The Borrower agrees that it will not make
any payment of any of the Subordinated Debt, or take any other action, in
contravention of the provisions of this Agreement.

SECTION 9. Obligations Hereunder Not Affected. All rights and interests of the
Administrative Agent or the Secured Parties hereunder, and all agreements and
obligations of the Subordinated Creditor and the Borrower under this Agreement,
shall remain in full force and effect irrespective of:

(i) any lack of validity or enforceability of the Credit Agreement, the
Revolving Notes, any Loan Document or any other agreement or instrument relating
thereto;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, the Revolving Notes or any
Loan Document including, without limitation, any increase in the Obligations
resulting from the extension of additional credit to the Borrower or any of its
affiliates or subsidiaries or otherwise;

(iii) any taking, exchange, release or non-perfection of any other collateral,
or any taking, release or amendment or waiver of or consent to departure from
any guaranty, for all or any of the Obligations;

(iv) any manner of application of collateral, or proceeds thereof, to all or any
of the Obligations, or any manner of sale or other disposition of any collateral
for all or any of the Obligations or any other assets of the Borrower or any of
its affiliates or subsidiaries;

 

38



--------------------------------------------------------------------------------

(v) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any of its affiliates or subsidiaries; or

(vi) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Borrower or a subordinated creditor.

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Administrative Agent or any Secured Party upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made.

SECTION 10. Waiver. The Subordinated Creditor and the Borrower each hereby
waives promptness, diligence, notice of acceptance and any other notice with
respect to any of the Obligations and this Agreement and any requirement that
the Bank protect, secure, perfect or insure any security interest or lien or any
property subject thereto or exhaust any right or take any action against the
Borrower or any other person or entity or any collateral.

SECTION 11. Representations and Warranties. The Subordinated Creditor and the
Borrower each hereby represent and warrant as follows:

(a) The Subordinated Debt now outstanding, true and complete copies of
instruments evidencing which have been furnished to the Administrative Agent,
has been duly authorized, issued and delivered by the Borrower, has not been
amended or otherwise modified, and constitutes the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms. There exists no default in respect of any such Subordinated Debt.

(b) The Subordinated Creditor is the legal and beneficial owner of the
Subordinated Debt now outstanding free and clear of any lien, security interest,
option or other charge or encumbrance.

(c) There are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived.

(d) The Subordinated Creditor has, independently and without reliance upon the
Bank and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.

(e) There is no Indebtedness issued by the Borrower in favor of the Subordinated
Creditor other than the Subordinated Debt.

SECTION 12. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by the Subordinated Creditor or the
Borrower herefrom, shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

 

39



--------------------------------------------------------------------------------

SECTION 13. Expenses. The Subordinated Creditor and the Borrower jointly and
severally agree upon demand to pay to the Administrative Agent the amount of any
and all reasonable expenses, including the reasonable fees and expenses of its
counsel and of any experts or agents, which the Administrative Agent may incur
in connection with the (i) the administration of this Agreement, (ii) the
exercise or enforcement of any of the rights of the Administrative Agent and the
other Secured Parties hereunder or (iii) the failure by the Subordinated
Creditor or the Borrower to perform or observe any of the provisions hereof.

SECTION 14. Addresses for Notices. All notices and other communications provided
for hereunder shall be in writing and mailed or delivered to it, if to the
Subordinated Creditor, at                                         , Attention:
                        ; and if to the Borrower or the Administrative Agent, at
its address specified in the Credit Agreement, or as to each party, at such
other address as shall be designated by such party in a written notice to each
other party. All such notices and other communications shall, when mailed,
telecopied, telegraphed, telexed or cabled, be effective when deposited in the
mails, telecopied, delivered to the telegraph company, confirmed by telex
answerback or delivered to the cable company, respectively.

SECTION 15. No Waiver; Remedies. No failure on the part of the Administrative
Agent to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

SECTION 16. Continuing Agreement; Assignments Under the Credit Agreement. This
Agreement is a continuing agreement and shall (i) remain in full force and
effect until the payment in full of the Obligations, (ii) be binding upon the
Subordinated Creditor, the Borrower and their respective successors and assigns,
and (iii) inure to the benefit of, and be enforceable by, each Lender and their
respective successors, transferees and assigns. Without limiting the generality
of the foregoing clause (iii), each Lender may assign or otherwise transfer all
or any portion of its rights and obligations under the Credit Agreement
(including, without limitation, all or any portion of its Revolving Commitment,
the Revolving Loans and the Revolving Note) to any other person or entity, and
such other person or entity shall thereupon become vested with all the rights in
respect thereof granted herein or otherwise.

SECTION 17. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subordinated Creditor and the Borrower each has caused
this Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 

[NAME OF SUBORDINATED CREDITOR] By  

 

Title:   [NAME OF BORROWER] By  

 

Title:  

 

41



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF OFFICER’S SOLVENCY CERTIFICATE

This Solvency Certificate (this “Certificate”) is delivered pursuant to
Section 5.1(m) of the Credit Agreement, dated as of August     , 2007 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MIPS Technologies, Inc., a Delaware
corporation, as the Borrower, the several banks and other financial institutions
or entities as are, or may from time to time become, party thereto (the
“Lenders”) and Jefferies Finance LLC, as Administrative Agent (in such capacity,
together with any other Person appointed as the successor Administrative Agent
as provided in the Credit Agreement, the “Administrative Agent”). Each
capitalized term used and not otherwise defined herein is used as defined in the
Credit Agreement.

I,                         , solely in my capacity as the [chief executive]
[chief financial] officer of the Borrower, hereby certify to each of the Lenders
and the Administrative Agent that I am authorized to execute and deliver this
Certificate on behalf of the Borrower. On behalf of the Borrower, I hereby
certify that:

(a) I have knowledge of the Credit Agreement, each other Loan Document, the
Acquisition Documentation and the agreements executed in connection therewith,
including all schedules, exhibits and annexes thereto and all side letters and
agreements affecting the terms thereof.

(b) I am familiar (both before and after giving effect to the transactions) with
the finances of the Borrower, have participated in the preparation of all
financial statements of the Borrower (other than the Pro Forma Balance Sheet,
which I have reviewed), and have reviewed the development of the Projections for
the Borrower giving effect to the financing and transactions contemplated
pursuant to and in connection with the Loan Documents.

(c) Based upon the foregoing and on a pro forma basis after giving effect to the
transactions and the making of the initial Revolving Loans under the Credit
Agreement, as of the Closing Date:

(i) The Borrower is Solvent; and

(ii) The Borrower has not incurred (by way of assumption or otherwise) any
obligation or liability (contingent or otherwise) under the Credit Agreement or
any other Loan Document to which it is a party and has not made any conveyance
pursuant to or in connection therewith, with actual intent to hinder, delay or
defraud either present or future creditors of any Obligor or any of its
Affiliates, as the case may be.

(d) A true, correct and complete copy of the Pro Forma Balance Sheet is attached
hereto as Annex I.

The undersigned expressly authorizes the Administrative Agent and each Lender to
rely on this Certificate as if this Certificate was addressed to each such
Person.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed and delivered this Certificate on behalf of
the Borrower as of August     , 2007.

 

MIPS TECHNOLOGIES, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF LEGAL OPINION OF COUNSEL TO THE OBLIGORS

August 24, 2007

 

Jefferies Finance LLC
In its capacity as Administrative Agent

520 Madison Avenue

New York, NY 10022

Each of the Lenders party

to the Credit Agreement

referenced below

Re: MIPS Technologies, Inc.

Ladies and Gentlemen:

We have acted as counsel for MIPS Technologies, Inc., a Delaware corporation
(the “Company”), and MIPS Technologies Holding LLC, a Delaware limited liability
company (“Holding”), in connection with the Revolving Credit Agreement, dated as
of the date hereof (the “Agreement”), by and among the Company, the various
financial institutions party thereto (the “Lenders”), Jefferies Finance LLC
(“Jefferies”), as Administrative Agent, sole bookrunner, sole lead arranger,
sole syndication agent and sole underwriter (in such capacities, “Agent”), and
in its capacity as collateral agent under the documents referred to in items
(c) through (i) herein (in such capacity, “Collateral Agent”). The Company and
Holding, are sometimes referred to herein as the “Loan Parties” and each
individually as a “Loan Party”.

This opinion is furnished to you at the request and on behalf of the Company
pursuant to Section 5.1(u) of the Agreement. Capitalized terms used but not
defined herein have the meanings given them in the Agreement.

In connection with this opinion, we have examined the following:

(a) the Agreement;

(b) each separate Revolving Note dated as of the date hereof executed and
delivered by the Company (collectively, the “Notes”);

(c) the Guaranty dated as of the date hereof made by Holding and MIPS
Technologies International AG, a Swiss corporation (“MIPS AG” and, together with
Holding, the “Guarantors”), in favor of Collateral Agent (the “Guaranty”);

(d) the Obligor Security Agreement dated as of the date hereof made by the
Company and the Guarantors in favor of Collateral Agent (the “Security
Agreement”);

(e) the Patent Security Agreement dated as of the date hereof made by the
Company in favor of Collateral Agent;

 

101 CALIFORNIA STREET, 5TH FLOOR, SAN FRANCISCO, CA 94111-5800  T: (415)
693-2000  F: (415) 693-2222  WWW.COOLEY.COM



--------------------------------------------------------------------------------

(f) the Trademark Security Agreement dated as of the date hereof made by the
Company in favor of Collateral Agent;

(g) the Intercompany Subordinated Note dated as of August 24, 2007 evidencing
outstanding indebtedness owed by the Company to MIPS AG executed and delivered
pursuant to terms of the Agreement;

(h) Amendment No. 1 to Loan Agreement dated as of August 24, 2007 evidencing
outstanding indebtedness owed by the Company to MIPS AG;

(i) Subordination Agreement, dated August 24, 2007, made by MIPS AG and the
Company in favor of Collateral Agent,

The documents referred to in items (a) through (i) above are collectively
referred to as the “Loan Documents.”

In addition, for purposes of rendering our opinion below, we have examined the
following:

(j) the Amended and Restated Certificate of Incorporation of the Company, as
amended to date, and as certified by the Secretary of State of the State of
Delaware on August 13, 2007;

(k) the Certificate of Formation of Holding, as amended to date, and as
certified by the Secretary of State of the State of Delaware on August 13, 2007;

(l) the Bylaws of the Company, as amended, and certified to us by an officer of
the Company to be in full force and effect as of the date of this opinion
letter;

(m) the Operating Agreement of Holding, as amended, and certified to us by a
manager of Holding to be in full force and effect as of the date of this opinion
letter;

(n) the Resolutions of the Board of Directors of the Company dated, August 23,
2007, as certified to us by an officer of the Company not to have been amended,
modified, superseded or revoked since such date and to be in full force and
effect as of the date hereof;

(o) the Resolutions of the Manager of Holding dated, August 23, 2007, as
certified to us by a manager of Holding not to have been amended, modified,
superseded or revoked since such date and to be in full force and effect as of
the date hereof;

(p) the certificate issued by the Secretary of State of the State of Delaware
stating that the Company is a domestic corporation in good standing in Delaware,
dated August 13, 2007;

(q) the certificate issued by the Secretary of State of the State of Delaware
stating that Holding is a domestic limited liability company in good standing in
Delaware, dated August 13, 2007;

 

101 CALIFORNIA STREET, 5TH FLOOR, SAN FRANCISCO, CA 94111-5800  T: (415)
693-2000  F: (415) 693-2222  WWW.COOLEY.COM



--------------------------------------------------------------------------------

(r) an unfiled copy of a financing statement on Form UCC-1 provided to us by
Agent’s counsel and attached hereto as Exhibit A-1 naming the Company, as
debtor, and Collateral Agent, as secured party (“Company Financing Statement”);
and

(s) an unfiled copy of a financing statement on Form UCC-1 provided to us by
Agent’s counsel and attached hereto as Exhibit A-2 naming Holding, as debtor,
and Collateral Agent, as secured party (“Holding Financing Statement”).

Items (j) through (m) above are collectively referred to as the “Organizational
Documents”; items (p) and (q) above are collectively referred to as the “Good
Standing Certificates”; and items (r) and (s) above are collectively referred to
as the “Financing Statements”.

In connection with this opinion, we have examined and relied upon the
representations and warranties as to factual matters contained in and made
pursuant to the Loan Documents by the various parties and upon originals or
copies certified to our satisfaction of such records, documents, certificates,
opinions, memoranda and other instruments as in our judgment are necessary or
appropriate to enable us to render the opinions expressed below.

As to certain factual matters, we have relied upon certificates of officers of
each of the Loan Parties and have not sought independently to verify such
matters. Where we render an opinion “to our knowledge” or concerning an item
“known to us” or our opinion otherwise refers to our knowledge, it is based
solely upon (i) an inquiry of attorneys currently within this firm who represent
the Loan Parties in this transaction or who regularly perform substantive legal
services for the Loan Parties, (ii) receipt of certificates executed by an
officer of each Loan Party covering such matters, and (iii) such other
investigation, if any, that we specifically set forth herein. In addition, with
regard to our opinion in paragraph 5 below with respect to orders, writs,
decrees, judgments, injunctions, determinations or awards that are binding upon
Loan Parties or their respective property and our opinion in paragraph 6 below
with respect to pending or overtly threatened litigation, we also have checked
the records of this firm to ascertain that we are not acting as counsel of
record for any of the Loan Parties with respect to any of the foregoing. We have
made no further investigation.

In rendering the opinions expressed below, we have assumed, without
investigation:

(a) the genuineness and authenticity of all signatures on original documents
(except that such assumption is not made, as to the Loan Parties, with respect
to the signatures of the person(s) executing the Loan Documents on behalf of the
Loan Parties);

(b) the authenticity of all documents submitted to us as originals;

(c) the conformity to originals of all documents submitted to us as copies;

(d) the accuracy, completeness and authenticity of certificates of public
officials;

(e) the valid existence, good standing in the jurisdiction of organization and
the corporate power to enter into, and perform the Loan Documents in accordance
with their respective terms, of all Persons party to any Loan Document (except
that such assumption is not made as to the Loan Parties);

 

101 CALIFORNIA STREET, 5TH FLOOR, SAN FRANCISCO, CA 94111-5800  T: (415)
693-2000  F: (415) 693-2222  WWW.COOLEY.COM



--------------------------------------------------------------------------------

(f) the due authorization, execution and delivery of all documents (except that
such assumption is not made with respect to the due authorization, execution and
delivery of the Loan Documents by the Loan Parties), in each case where the
authorization, execution and delivery thereof by such parties are prerequisites
to the effectiveness of such documents;

(g) the legal capacity of all individuals executing and delivering documents to
so execute and deliver;

(h) compliance by Agent with any state or federal laws or regulations applicable
to the transactions contemplated by the Loan Documents because of the nature of
Agent’s business;

(i) the Loan Documents are valid and binding obligations, enforceable in
accordance with their respective terms against all parties thereto (except that
such assumption is not made with respect to the Loan Parties); and

(j) there are no extrinsic agreements or understandings among the parties to the
Loan Documents or the Material Agreements (as defined below) that would modify
or interpret the terms of the Loan Documents or such agreements or the
respective rights or obligations of the parties thereunder.

Our opinion in paragraph 1 below as to the valid existence and good standing of
each of the Loan Parties as domestic corporations or limited liability companies
in their respective states of incorporation or formation is based solely upon
our review of the Good Standing Certificates. We have made no further
investigation.

Our opinions are expressed only with respect to the federal laws of the United
States of America, the laws of the State of New York, and for purposes of our
opinions in paragraphs 1, 2, 4 and 5 below, the General Corporation Law of the
State of Delaware (“DGCL”), the Delaware Limited Liability Company Act (“DLLCA”)
and for the purposes of our opinion in paragraph 9 below our examination of the
Delaware Uniform Commercial Code as set forth in the 2006-2007 Edition (Lexis
Nexis®) of the Delaware Uniform Commercial Code Annotated (the “DEUCC”) and we
do not express any opinion herein covering any other law. We did not review
decisions interpreting provisions of the DEUCC. We did not obtain special
rulings of authorities administering the DEUCC or opinions of counsel in
Delaware.

Our opinion in paragraph 3 below is subject to and limited by the following
qualifications, assumptions, limitations and exceptions:

(k) Our opinions are subject to the effect of the limitations imposed by the New
York Uniform Commercial Code (“NYUCC”) relating to or affecting the rights and
remedies available to secured creditors under the Loan Documents (e.g. NYUCC
Sections 9-601 through 9-629 regarding the exercise of rights and remedies with
respect to the personal property Collateral).

(l) Our opinions herein, insofar as they relate to the enforceability of the
choice of law provisions of the Loan Documents designating the law of the State
of New York as the law applicable to the construction and interpretation of the
Loan Documents, are predicated upon Section 5-1401 of the New York General
Obligations Law which permits contracting parties to specify that the law of the
State of New York is applicable if the requirements of such section are
satisfied.

 

101 CALIFORNIA STREET, 5TH FLOOR, SAN FRANCISCO, CA 94111-5800  T: (415)
693-2000  F: (415) 693-2222  WWW.COOLEY.COM



--------------------------------------------------------------------------------

(m) Our opinion herein, insofar as it relates to the enforceability of the
provisions of the Loan Documents whereby the parties submit to the jurisdiction
of the courts of the State of New York is predicated upon Section 5-1402 of the
New York General Obligations Law which permits contracting parties to submit to
the jurisdiction of its courts. We express no opinion as to the enforceability
of “waiver of jury trial” provisions contained in any of the Loan Documents if
the requirements of such section are satisfied.

(n) The legality, validity, binding nature and enforceability of the Loan
Parties’ respective obligations under the Loan Documents may be subject to or
limited by: (1) general equity principles and the limitations on the
availability of equitable relief, including, without limitation, specific
performance; (2) the effect of applicable bankruptcy, insolvency, fraudulent
transfer or conveyance, debtor and creditor, reorganization, arrangement,
dissolution, moratorium or other similar laws relating to or affecting
creditors’ rights generally; (3) limitations created by or arising under statute
or case law on a debtor’s or surety’s or guarantor’s ability to waive rights or
benefits; and (4) limitations imposed by law and public policy on
indemnification, contribution or exculpation.

(o) We have assumed that the Lenders will act fairly, in good faith and in a
commercially reasonable and prudent manner in exercising their respective
rights.

(p) No opinion is expressed as to the enforceability of any provision of any
Loan Document:

(i) under which the provisions of any Loan Document are severable in the event a
provision that is determined by a court to be an essential part of the agreed
exchange is determined to be invalid or unenforceable;

(ii) specifying that the provisions of any Loan Document may be waived only in
writing, to the extent that an oral agreement or an implied agreement by trade
practice or course of conduct has been created that modifies any provision of
such Loan Document;

(iii) under which a party’s waiver of any breach of any provision of an
agreement is not to be construed as a waiver by such party of any prior breach
of such provision or of any other provision of any agreement;

(iv) purporting to give any party the right to accelerate obligations or
exercise remedies without notice;

(v) specifying that the liability of any indemnitor or guarantor shall not be
affected by actions or failures to act on the part of the beneficiaries of the
indemnity or guaranty or by amendments or waivers of provisions of documents
creating and governing the indemnified or guaranteed obligations if such
actions, failures to act, amendments or waivers change the essential nature of
the terms and conditions of the indemnified or guaranteed obligations;

 

101 CALIFORNIA STREET, 5TH FLOOR, SAN FRANCISCO, CA 94111-5800  T: (415)
693-2000  F: (415) 693-2222  WWW.COOLEY.COM



--------------------------------------------------------------------------------

(vi) regarding any provision requiring indemnification or contribution to the
extent the same may be violative of public policy or purports to require
indemnification or contribution for a party’s own willful misconduct or gross
negligence (or if no standard of gross negligence has been agreed upon, for a
party’s own negligence); or

(vii) providing for a right or remedy which may be held to be arbitrary or
unconscionable, a penalty or otherwise in violation of public policy.

(q) Any provisions of the Loan Documents that purport to permit any Person to
sell or otherwise dispose of any Collateral or exercise any rights with respect
thereto otherwise than in accordance with applicable law may not be enforceable.
Any provisions of the Loan Documents that prohibit transfers to the extent they
may include transfers described in Section 9-401 and 9-408 of the NYUCC may not
be enforceable. We also call your attention to the fact that the right of a
secured party to enforce a security interest in proceeds is limited under
Section 9-315 of the NYUCC Insofar as the Loan Documents purport to create a
security interest in after-acquired property, we advise you that such security
interest will be subject to Sections 547 and 552 of Title 11 of the United
States Code.

We express no opinion herein with respect to the applicability or effect of, or
compliance with any antitrust, land use, environmental, pension, employee
benefit or tax laws, laws governing the legality of investments for regulated
entities, or local law, including, without limitation, the Employee Retirement
Income Security Act of 1974, as amended, the Internal Revenue Code, the
California Revenue and Taxation Code and the Tax Laws of the State of New York.
Furthermore, we express no opinion with respect to compliance with antifraud
laws, rules or regulations relating to securities or the offer and sale thereof.

With regard to our opinion in paragraph 5 below, we have relied solely upon
(i) a list supplied to us by the Company of written agreements, contracts,
undertakings, indentures or instruments to which the Company is a party and
which have been represented to us by the Company to be material to the business
of the Company, in each case which is listed on Schedule I attached to this
opinion letter (the “Material Agreements”) and (ii) an examination of the
Material Agreements in the form provided to us by the Company. We have made no
further investigation. Further, with regard to our opinion in paragraph 5 below
concerning the Material Agreements, we express no opinion as to (i) financial
covenants or similar provisions therein requiring financial calculations or
determinations to ascertain compliance, (ii) provisions therein relating to the
occurrence of a “material adverse event” or words of similar import, or
(iii) any statement or writing that may constitute parol evidence bearing on
interpretation or construction.

We have assumed, without investigation, that the descriptions of the personal
property Collateral contained in the Loan Documents are accurate and sufficient
within the meaning of Section 9-108 of the NYUCC. With respect to our opinions
in paragraphs 8, 9 and 10 below, with your further permission, we have assumed,
without investigation, that the applicable Loan Party has rights, or the power
to transfer to a secured party rights, in the Collateral in which it purports to
create a security interest under the Loan Documents to which it is a party
within the meaning and for the purposes of Section 9-203(b)(2) of the NYUCC, and
our opinions expressed below are expressed only to the extent such Loan Party
has such rights. We express no opinion with respect to the existence or nature
of such rights. We have further assumed that Collateral Agent and the Lenders
have given value within the meaning of NYUCC Section 9-203(b)(1). With respect
to our opinion in paragraphs 8, 9 and 10 below, we express no opinion as to
(x) property and transactions excluded from coverage under Article 8 or Article
9 of the NYUCC and DEUCC, including pursuant to Section 9-109 thereof or (y) any
lien on any commercial tort claims.

 

101 CALIFORNIA STREET, 5TH FLOOR, SAN FRANCISCO, CA 94111-5800  T: (415)
693-2000  F: (415) 693-2222  WWW.COOLEY.COM



--------------------------------------------------------------------------------

We express no opinion with respect to any Collateral described in the Loan
Documents or the Financing Statements that consists of equipment used in farming
operations, consumer goods, farm products, crops, timber, minerals or the like
(including oil and gas) or accounts resulting from the sale thereof, receivables
due from any government or agency or department thereof, commercial tort claims,
beneficial interests in a trust or a decedent’s estate, or items which are
subject to a requirement of any jurisdiction that provides for a registration or
certificate of title or a filing, other than the filing of the Financing
Statements under the DEUCC with respect to the Collateral described therein to
the extent covered by our opinion in paragraph 9 below. We express no opinion as
to the validity or perfection of the security interests in any Collateral, as
they relate to any interest in or claim in, or under, any policy of insurance,
except a claim to proceeds payable by reason of loss or damage under insurance
policies maintained with respect to any Collateral as required by and in
compliance with the Loan Documents.

With respect to our opinion in paragraph 10, we have assumed that no Instrument
is represented by any duplicate original or copy containing an original executed
signature of the maker or issuer thereof or account debtor thereunder, other
than those in the possession of Collateral Agent. We call to your attention to
the fact that the perfection of Collateral Agent’s possessory security interest
in the Instruments will be governed by laws other than the NYUCC to the extent
the Instruments become located in a jurisdiction other than the State of New
York, and we express no opinion as to the perfection of such security interest
in such event. We express no opinion as to whether any of the Collateral
constitutes Instruments.

Except as expressly set forth in paragraphs 8, 9 and 10 below, we express no
opinion as to the creation, existence, validity, attachment or perfection of any
lien or security interest. Except as set forth in paragraph 10, we express no
opinion as to the relative priority of any security interest, lien, charge or
other encumbrance created by or under any of the Loan Documents, nor as to the
effect on Collateral Agent’s security interests of any rights or interests, if
any, entitled to seniority thereto.

We have assumed the due filing of the Financing Statements with the State of
Delaware.

On the basis of the foregoing, in reliance thereon, and with the qualifications
set forth herein, we are of the opinion that:

2. The Company is a validly existing corporation in good standing under the laws
of the State of Delaware and has the requisite corporate power enter into and
perform its obligations under the Loan Documents to which it is a party. Holding
is a validly existing limited liability company in good standing under the laws
of the State of Delaware and has the requisite limited liability company power
to enter into and perform its obligations under the Loan Documents to which it
is a party.

3. The execution, delivery and performance by the Company of the Loan Documents
to which it is a party have been duly authorized by all requisite corporate
action on the part of the Company. The execution, delivery and performance by
Holding of the Loan Documents to which it is a party have been duly authorized
by all requisite limited liability company action on the part of Holding.

4. Each Loan Document has been duly executed and delivered by the Loan Parties
party thereto. As to each of the Loan Parties, each of the Loan Documents to
which it is a party constitutes a valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms.

 

101 CALIFORNIA STREET, 5TH FLOOR, SAN FRANCISCO, CA 94111-5800  T: (415)
693-2000  F: (415) 693-2222  WWW.COOLEY.COM



--------------------------------------------------------------------------------

5. No consents, approvals, authorizations, registrations, declarations or
filings are required to be obtained or made by either of the Loan Parties from
or with any federal or New York governmental authority or pursuant to the DGCL
or the DLLCA in order for such Loan Party to execute or deliver or to perform
its obligations under the Loan Documents to which it is a party, other than
those consents, approvals, authorizations, registrations, declarations or
filings that have already been obtained and remain in full force and effect and
except for (a) such filings as may be necessary under federal and state
securities laws in connection with remedies, and (b) filings, recordings or
registrations that are required to perfect Agent’s security interests in the
Collateral.

6. The execution and delivery by each Loan Party of each of the Loan Documents
to which it is a party and the performance by each Loan Party of its respective
obligations under such Loan Documents as of the date hereof do not violate or
constitute a default under: (a) any provision of its Organizational Documents;
(b) any provision of the DGCL or the DLLCA as the case may be, or any provision
of any federal or New York law, rule or regulation which in our experience is
typically applicable to such Loan Party in commercial transactions of the nature
contemplated by the Loan Documents; (c) any order, writ, decree, judgment,
injunction, determination or award that is known to us and that is binding on
such Loan Party or its property; or (d) any material term or condition of any
Material Agreement.

7. To our knowledge, there are no legal or governmental proceedings pending or
overtly threatened to which any Loan Party is a party or to which any of its
properties is subject that affect the legality, validity or enforceability of
the Loan Documents or would materially impair the ability of the Loan Parties to
perform their respective Obligation under the Loan Documents.

8. The making of the Revolving Loans contemplated by the Credit Agreement and
the applications of the proceeds thereof pursuant to and in compliance of
Section 7.10 of the Credit Agreement do not violate Regulations T, U or X of the
Board of Governors of the Federal Reserve System.

9. With regard to the Collateral identified and described in the Security
Agreement, the Security Agreement is sufficient to create a security interest
under the NYUCC in such Collateral in favor of Collateral Agent.

10. The Financing Statements are in proper form sufficient for filing with the
Secretary of State of Delaware, Division of Corporations, UCC Section (the “UCC
Section”). Upon the due filing of the Financing Statements with the UCC Section,
the Collateral Agent shall have a perfected security interest in the Collateral
identified and described in the Financing Statements to the extent that a
security interest in such Collateral can be perfected under the DEUCC by the
filing of UCC-1 financing statements with the UCC Section.

11. The security interest of Collateral Agent created by the Security Agreement
in the Loan Parties’ rights in such of the Collateral as consists of Instruments
(as defined in Section 9-102(a)(47) of the NYUCC), assuming that (i) Collateral
Agent has continuous control and possession of the Instruments in the State of
New York, and (ii) Collateral Agent has taken possession in good faith and
without knowledge of any adverse claims with respect to such Collateral, will be
a perfected security interest prior to all other security interests under the

 

101 CALIFORNIA STREET, 5TH FLOOR, SAN FRANCISCO, CA 94111-5800  T: (415)
693-2000  F: (415) 693-2222  WWW.COOLEY.COM



--------------------------------------------------------------------------------

NYUCC. Upon delivery, together with stock powers duly endorsed in blank, to
Collateral Agent, in the State of New York, of all certificates representing
such of the Collateral as is “certificated securities” (as defined in
Section 8-102(a)(4) of the NYUCC), and assuming Collateral Agent acquires its
interest in such “certificated securities” for value and without notice of an
adverse claim (as such terms are used in Section 8-303 of the NYUCC) to such
“certificated securities”, for so long as Collateral Agent has or retains
continuous possession thereof in the State of New York in the manner required by
Section 8-106 of the NYUCC, Collateral Agent’s security interest in such
“certificated securities” will be perfected under Article 9 of the NYUCC and
will have priority over all other security interests created and perfected in
such “certificated securities” under the NYUCC.

12. No Loan Party is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

101 CALIFORNIA STREET, 5TH FLOOR, SAN FRANCISCO, CA 94111-5800  T: (415)
693-2000  F: (415) 693-2222  WWW.COOLEY.COM



--------------------------------------------------------------------------------

Our opinions set forth above are limited to the matters expressly set forth in
this letter, and no opinion is implied or may be inferred beyond the matters
expressly stated. This opinion letter speaks only as to law and facts in effect
or existing as of the date hereof, and we undertake no obligation or
responsibility to update or supplement this opinion letter to reflect any facts
or circumstances that may hereafter come to our attention or any changes in law
that may hereafter occur.

This opinion letter is intended solely for the benefit of the addressee of this
letter and such other entities as shall become Lenders under the Agreement
pursuant to its terms after the date hereof, and is not to be made available to
or relied upon by any other person, firm or entity without our prior written
consent (provided, that copies of this opinion letter may be made available to
the counsel and regulators of the addressee of this letter).

Very truly yours,

COOLEY GODWARD KRONISH LLP

Gian-Michele a Marca

 

101 CALIFORNIA STREET, 5TH FLOOR, SAN FRANCISCO, CA 94111-5800  T: (415)
693-2000  F: (415) 693-2222  WWW.COOLEY.COM



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

LENDER ASSIGNMENT AGREEMENT

Dated:                      , 20[    ]

Reference is made to the Credit Agreement, dated as of August     , 2007 (as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among MIPS Technologies, Inc., a
Delaware corporation as the Borrower (the “Borrower”), the several banks and
other financial institutions or entities as are, or may from time to time
become, party thereto (the “Lenders”) and Jefferies Finance LLC as
Administrative Agent (in such capacity, together with any other Person appointed
as the successor Administrative Agent as provided in the Credit Agreement, the
“Administrative Agent”). Each capitalized term used and not otherwise defined
herein is used as defined in the Credit Agreement.

The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:

Section 1. As of                      , 20     (the “Assignment Date”), the
Assignor hereby irrevocably sells, transfers, conveys and assigns to the
Assignee, without recourse, representation or warranty (except as expressly set
forth herein), and the Assignee hereby purchases and assumes from the Assignor,
that percentage interest specified in Item A of Schedule I hereto of the
Assignor’s rights and obligations under the Credit Agreement and the other Loan
Documents, including such interest in the Assignor’s Revolving Commitment
Amount, the principal amount of the Revolving Loans held by the Assignor and, if
applicable and solely to the extent relating to such Revolving Loans, the
Revolving Note(s) held by the Assignor, and including, subject to Section 5
below, all related rights, benefits, obligations, liabilities and indemnities of
the Assignor under and in connection with the Credit Agreement and the other
Loan Documents. After giving effect to such sale, assignment and delegation, the
Assignee’s Revolving Commitment Amount and the principal amount of the Revolving
Loans owing to the Assignee will be as set forth in Item B of Schedule 1 hereof,
and the Assignor’s Revolving Commitment Amount and the principal amount of the
Revolving Loans owing to the Assignor will be as set forth in Item C of Schedule
I hereto.

Section 2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant to the Credit
Agreement or any other Loan Document; (iii) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower or any other Obligor, or the performance or observance by the Borrower
or any other Obligor of any of their respective obligations under the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto; and (iv) requests that the Administrative Agent arrange for
the issuance of a new Revolving Note or Revolving Notes payable to the order of
the Assignee.



--------------------------------------------------------------------------------

Section 3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement and the schedules and exhibits thereto, together with copies of the
financial statements referred to in Section 5.1(i) thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Lender Assignment Agreement;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the other Loan Documents are required to be performed by it
as a Lender; (v) specifies as its Funding Office and address for notices the
office or offices set forth beneath its name on Schedule I hereto; and (vi) if
such Assignee is not a United States person (as defined in Section 7701(a)(30)
of the Code), attaches the forms required to be furnished pursuant to
Section 4.5(f) of the Credit Agreement (certifying as to the Assignee’s status
for purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to the Assignee under the Credit Agreement
and the other Loan Documents).

Section 4. Following the execution of this Lender Assignment Agreement by the
Assignor and the Assignee, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent. The Assignee hereby
requests that the Administrative Agent and the Borrower* evidence its consent to
the assignment and assumption contemplated hereby by executing its consent and
acknowledgment hereto as set forth below.

Section 5. Upon such acceptance and recording by the Administrative Agent, as of
the Assignment Date, (i) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Lender Assignment Agreement, have the rights
and obligations of a Lender thereunder and under the other Loan Documents and
(ii) the Assignor shall, to the extent provided in this Lender Assignment
Agreement, relinquish its rights and be released from its obligations under the
Credit Agreement; provided, however, that the Assignor shall retain any claim
with respect to any fee, interest, cost, expense or indemnity which accrues, or
relates to an event that occurs, prior to the date of such assignment pursuant
to Section 4.4, 4.5, 4.6, 11.5 or 11.6 of the Credit Agreement.

Section 6. Upon such acceptance and recording by the Administrative Agent, from
and after the Assignment Date, the Administrative Agent shall make all payments
under the Credit Agreement and other Loan Documents in respect of the interest
assigned hereby (including all payments of principal, interest and commitment
fees with respect thereto) to the Assignee. The Assignor and Assignee shall make
all appropriate adjustments in payments under the Credit Agreement and the other
Loan Documents for periods prior to the Assignment Date directly between
themselves.

Section 7. This Lender Assignment Agreement may be executed (and acknowledged
and consented to) in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Lender Assignment
Agreement by electronic or facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

--------------------------------------------------------------------------------

* Consent of the Borrower is not required for any assignment that occurs when an
Event of Default shall have occurred and be continuing.

 

EXH. J



--------------------------------------------------------------------------------

Section 8. The Assignor and the Assignee hereby agree that the [Assignor /
Assignee] will pay to the Administrative Agent the registration and processing
fee referred to in Section 11.8(d) of the Credit Agreement.

Section 9. THIS LENDER ASSIGNMENT AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature page follows]

 

EXH. J



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Lender Assignment and
Acceptance to be executed by their respective officers thereunto duly authorized
as of the date specified thereon.

 

[NAME OF ASSIGNOR]

By

 

 

Name:

 

Title:

 

[NAME OF ASSIGNEE]

By

 

 

Name:

 

Title

 

Accepted and Consented to this      day of                     , 20    :

 

JEFFERIES FINANCE LLC,
as the Administrative Agent

By  

 

Name:   Title:  

[Consented to this      day of                     , 20    :

 

MIPS TECHNOLOGIES, INC. By:  

 

Name:   Title:] *  

--------------------------------------------------------------------------------

* Consent of the Borrower is not required for any assignment that occurs when an
Event of Default shall have occurred and be continuing.